EXHIBIT 10.1

 

 

 

Published CUSIP Number: 94262PAG5

Revolver CUSIP Number: 94262PAH3

MXN REV CUSIP: 94262PAJ9

CREDIT AGREEMENT

Dated as of December 5, 2018

among

WATSCO, INC.,

WATSCO CANADA, INC.,

CARRIER ENTERPRISE MEXICO, S. DE R.L. DE C.V.

and

CERTAIN SUBSIDIARIES

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

BRANCH BANKING AND TRUST COMPANY,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

     Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

   Defined Terms      1  

1.02

   Other Interpretive Provisions      35  

1.03

   Accounting Terms      36  

1.04

   Rounding      36  

1.05

   Exchange Rates; Currency Equivalents      36  

1.06

   Additional Alternative Currencies      37  

1.07

   Change of Currency      37  

1.08

   Times of Day      38  

1.09

   Letter of Credit Amounts      38  

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

     38  

2.01

   Committed Loans      38  

2.02

   Borrowings, Conversions and Continuations of Committed Loans      39  

2.03

   Letters of Credit      41  

2.04

   Swing Line Loans      49  

2.05

   Prepayments      52  

2.06

   Termination or Reduction of Commitments      53  

2.07

   Repayment of Loans      54  

2.08

   Interest      54  

2.09

   Fees      55  

2.10

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     56  

2.11

   Evidence of Debt      56  

2.12

   Payments Generally; Administrative Agent’s Clawback      57  

2.13

   Sharing of Payments by Lenders      58  

2.14

   Designated Borrowers      59  

2.15

   Increase in Commitments      60  

2.16

   Cash Collateral      61  

2.17

   Defaulting Lenders      62  

2.18

   Designation of Unrestricted and Restricted Subsidiaries      65  

2.19

   Joint and Several Obligations      65  

2.20

   Designated Lenders      66  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

     Page  

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     66  

3.01

   Taxes      66  

3.02

   Illegality      71  

3.03

   Inability to Determine Rates      72  

3.04

   Increased Costs; Reserves on Eurocurrency Rate Loans      73  

3.05

   Compensation for Losses      75  

3.06

   Mitigation Obligations; Replacement of Lenders      76  

3.07

   Survival      76  

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     76  

4.01

   Conditions of Initial Credit Extension      76  

4.02

   Conditions to all Credit Extensions      78  

4.03

   Conditions to all Committed (MXN) Loans      79  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     80  

5.01

   Existence, Qualification and Power      80  

5.02

   Authorization; No Contravention      80  

5.03

   Governmental Authorization; Other Consents      80  

5.04

   Binding Effect      80  

5.05

   Financial Statements; No Material Adverse Effect      81  

5.06

   Litigation      81  

5.07

   No Default      81  

5.08

   Ownership of Property; Liens      81  

5.09

   Environmental Compliance      82  

5.10

   Insurance      82  

5.11

   Taxes      82  

5.12

   ERISA Compliance; Canadian Pension Plans      82  

5.13

   Principal Places of Business and Subsidiaries      83  

5.14

   Margin Regulations; Investment Company Act      83  

5.15

   Disclosure      84  

5.16

   Compliance with Laws      84  

5.17

   Senior Debt      84  

5.18

   OFAC      84  

5.19

   Anti-Corruption Laws      84  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

     Page  

5.20

   Representations as to Foreign Obligors      84  

5.21

   EEA Financial Institutions      85  

5.22

   Beneficial Ownership      85  

ARTICLE VI. AFFIRMATIVE COVENANTS

     85  

6.01

   Financial Statements      85  

6.02

   Certificates; Other Information      87  

6.03

   Notices      88  

6.04

   Payment of Obligations      89  

6.05

   Preservation of Existence, Etc.      89  

6.06

   Maintenance of Properties      89  

6.07

   Maintenance of Insurance      89  

6.08

   Compliance with Laws      89  

6.09

   Books and Records      90  

6.10

   Inspection Rights      90  

6.11

   Use of Proceeds      90  

6.12

   Approvals and Authorizations      90  

6.13

   Additional Subsidiary Guarantors      91  

6.14

   Anti-Corruption Laws      91  

ARTICLE VII. NEGATIVE COVENANTS

     91  

7.01

   Liens      91  

7.02

   Investments      93  

7.03

   Indebtedness      94  

7.04

   Fundamental Changes      96  

7.05

   Dispositions      96  

7.06

   Restricted Payments      97  

7.07

   Change in Nature of Business      98  

7.08

   Transactions with Affiliates      98  

7.09

   Burdensome Agreements      98  

7.10

   Use of Proceeds      98  

7.11

   Financial Covenants      98  

7.12

   Sanctions      99  

7.13

   Anti-Corruption Laws      99  

7.14

   Canadian Defined Benefit Pension Plan      99  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

     Page  

7.15

   [Reserved]      99  

7.16

   Amendments of Organization Documents; Fiscal Year and Accounting Changes     
99  

7.17

   Amendment to Material Agreements      99  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

     99  

8.01

   Events of Default      99  

8.02

   Remedies Upon Event of Default      101  

8.03

   Application of Funds      102  

ARTICLE IX. ADMINISTRATIVE AGENT

     103  

9.01

   Appointment and Authority      103  

9.02

   Rights as a Lender      103  

9.03

   Exculpatory Provisions      103  

9.04

   Reliance by Administrative Agent      104  

9.05

   Delegation of Duties      104  

9.06

   Resignation of Administrative Agent      105  

9.07

   Non-Reliance on Administrative Agent and Other Lenders      106  

9.08

   No Other Duties, Etc.      106  

9.09

   Administrative Agent May File Proofs of Claim      106  

9.10

   Guaranty Matters      107  

9.11

   Lender ERISA Representation      108  

9.12

   Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements     
109  

ARTICLE X. MISCELLANEOUS

     110  

10.01

   Amendments, Etc.      110  

10.02

   Notices; Effectiveness; Electronic Communication      111  

10.03

   No Waiver; Cumulative Remedies; Enforcement      113  

10.04

   Expenses; Indemnity; Damage Waiver      113  

10.05

   Payments Set Aside      115  

10.06

   Successors and Assigns      115  

10.07

   Treatment of Certain Information; Confidentiality      120  

10.08

   Right of Setoff      120  

10.09

   Interest Rate Limitation      121  

10.10

   Counterparts; Integration; Effectiveness      121  

10.11

   Survival of Representations and Warranties; Release      121  

10.12

   Severability      122  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

Section

     Page  

10.13

   Replacement of Lenders      122  

10.14

   Governing Law; Jurisdiction; Etc.      123  

10.15

   Waiver of Jury Trial      123  

10.16

   No Advisory or Fiduciary Responsibility      124  

10.17

   Electronic Execution of Assignments and Certain Other Documents      124  

10.18

   USA PATRIOT Act and Canadian AML Act Notice      124  

10.19

   Judgment Currency      125  

10.20

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      125
 

SIGNATURES

        S-1  

 

v



--------------------------------------------------------------------------------

SCHEDULES

  

1.01

   Existing Letters of Credit

2.01

   Commitments and Applicable Percentages

2.18

   Unrestricted Subsidiaries

5.05

   Supplement to Interim Financial Statements

5.13

   Subsidiaries and Other Equity Investments; Identification Numbers

7.01

   Existing Liens

7.03

   Existing Indebtedness

7.09

   Burdensome Agreements

10.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

  

A

   Form of Committed Loan Notice

B

   Form of Swing Line Loan Notice

C-1

   Form of USD/MC Loan Note

C-2

   Form of MXN Loan Note

D

   Form of Compliance Certificate

E-1

   Form of Assignment and Assumption

E-2

   Form of Administrative Questionnaire

F

   Form of Designated Borrower Request and Assumption Agreement

G

   Form of Designated Borrower Notice

H

   Form of Guaranteed Party Designation Notice

I

   Form of U.S. Tax Compliance Certificate

J

   Form of Letters of Credit Report

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of December 5, 2018,
among WATSCO, INC., a Florida corporation (the “Company”), WATSCO CANADA, INC.,
a New Brunswick corporation (the “Canadian Borrower”), CARRIER ENTERPRISE
MEXICO, S. DE R.L. DE C.V., a limited liability corporation organized under the
laws of Mexico (the “Mexican Borrower”), certain Subsidiaries of the Company
party hereto pursuant to Section 2.14 (such Subsidiaries, together with the
Canadian Borrower and the Mexican Borrower, the “Designated Borrowers” and, each
a “Designated Borrower” and, together with the Company, the “Borrowers” and,
each a “Borrower”), each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

“Additional Obligations” means (a) all obligations arising under Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, expenses and fees are allowed claims in
such proceeding; provided that Additional Obligations of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders (as adjusted
during any Seasonal Increase Period or Seasonal Decrease Period), being
$500,000,000 on the Closing Date (without giving effect to the adjustment during
the Seasonal Decrease Period then in effect).

“Aggregate (MXN) Commitments” means the MXN Commitments of all the Lenders,
being $8,000,000 on the Closing Date.

“Aggregate (USD/MC) Commitments” means the USD/MC Commitments of all the
Lenders, being $492,000,000 on the Closing Date (without giving effect to the
adjustment during the Seasonal Decrease Period then in effect).

“Agreement” means this Credit Agreement.

“Alternative Currency” means each of the following currencies: Euro, Sterling,
Canadian Dollars and Mexican Pesos, together with each other currency (other
than Dollars) that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Commitments and $75,000,000. The Alternative Currency Sublimit is part
of, and not in addition to, the Aggregate Commitments.

“Applicable Percentage” means (a) in respect of the Committed (USD/MC) Facility,
with respect to any Committed (USD/MC) Lender at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate (USD/MC) Commitments
represented by such Committed (USD/MC) Lender’s USD/MC Commitment at such time,
subject to adjustment as provided in Section 2.17 and (b) in respect of the
Committed (MXN) Facility, with respect to any Committed (MXN) Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
(MXN) Commitments represented by such Committed (MXN) Lender’s MXN Commitment at
such time. If the commitment of each Lender to make Committed (USD/MC) Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate (USD/MC) Commitments
have expired, then the Applicable Percentage of each Lender in respect of the
Committed (USD/MC) Facility shall be determined based on the Applicable
Percentage of such Lender in respect of the Committed (USD/MC) Facility most
recently in effect, giving effect to any subsequent assignments. If the
commitment of each Lender to make Committed (MXN) Loans has been terminated, or
if the Aggregate (MXN) Commitments have expired, then the Applicable Percentage
of each Lender in respect of the Committed (MXN) Facility shall be determined
based on the Applicable Percentage of such Lender in respect of the Committed
(MXN) Facility most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage, Applicable (MXN) Percentage and
Applicable (USD/MC) Percentage, as applicable, of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

2



--------------------------------------------------------------------------------

“Applicable (MXN) Percentage” means, with respect to any Lender at any time,
such Lender’s Applicable Percentage in respect of the Committed (MXN) Facility
at such time.

“Applicable (USD/MC) Percentage” means, with respect to any Lender at any time,
such Lender’s Applicable Percentage in respect of the Committed (USD/MC)
Facility at such time.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

 

Pricing Level

   Consolidated
Leverage Ratio    Commitment
Fee     Letters of
Credit     Committed USD/MC
Facility Loans     Committed MXN
Facility Loans     Eurocurrency
Rate +     Base
Rate +     Eurocurrency
Rate +  

1

   < 1.00:1.00      0.075 %      0.875 %      0.875 %      0.000 %      1.030 % 

2

   > 1.00:1.00 but <
2.00:1.00      0.125 %      1.000 %      1.000 %      0.000 %      1.150 % 

3

   ³ 2.00:1.00 but <
2.50:1.00      0.150 %      1.250 %      1.250 %      0.250 %      1.400 % 

4

   ³ 2.50:1.00      0.200 %      1.500 %      1.500 %      0.500 %      1.650 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 4 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered. The Applicable Rate in effect from the Closing Date
through the date on which the Administrative Agent receives a Compliance
Certificate pursuant to Section 6.02(a) for the Measurement Period ending
March 31, 2019 shall be determined based upon Pricing Level 1.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicant Borrower” has the meaning specified in Section 2.14.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) (“MLPFS”)
and JPMorgan Chase Bank, N.A., each in its capacity as joint lead arranger and
joint bookrunner.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Availability Period” means (a) in respect of the Committed (USD/MC) Facility,
the period from and including the Closing Date to the earliest of (i) the
Maturity Date, (ii) the date of termination of the Aggregate (USD/MC)
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Committed (USD/MC) Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02 and
(b) in respect of the Committed (MXN) Facility, the period from the Closing Date
to the earliest of (i) the Maturity Date, (ii) the date of termination of the
Aggregate (MXN) Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Lender to make Committed (MXN) Loans
pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

4



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency,
including Mexico City, Mexico with respect to Loans denominated in Mexican
Pesos.

“Canadian AML Acts” means applicable Canadian law regarding anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
matters, including the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada).

“Canadian Defined Benefit Pension Plan” means a Canadian Pension Plan that
contains a “defined benefit provision” as such term is defined in
Section 147.1(1) of the Income Tax Act (Canada).

“Canadian Loan Party” means any Loan Party that is organized under the federal
laws of Canada or the laws of one of the provinces or territories of Canada.

 

5



--------------------------------------------------------------------------------

“Canadian Pension Plan” means a pension plan or plan that is subject to
applicable pension benefits legislation in any jurisdiction of Canada and that
is established by a Loan Party or any Subsidiary thereof, and organized and
administered to provide pensions, pension benefits or retirement benefits for
employees and former employees of any Loan Party or any Subsidiary thereof.

“Canadian Pension Plan Termination Event” means an event which would entitle a
Person (without the consent of the Company, a Designated Borrower or a
Restricted Subsidiary) to wind up or terminate a Canadian Pension Plan in full
or in part, or the institution of any steps by any Person to withdraw from,
terminate participation in, wind up or order the termination or wind-up of, in
full or in part, any Canadian Pension Plan, or the receipt by a the Company or a
Restricted Subsidiary of correspondence from a Governmental Authority relating
to a potential or actual, partial or full, termination or wind-up of any
Canadian Pension Plan, or an event respecting any Canadian Pension Plan which
would result in the revocation of the registration of such Canadian Pension Plan
or which could otherwise reasonably be expected to adversely affect the tax
status of any such Canadian Pension Plan.

“Canadian Subsidiary” means any Subsidiary that is organized under the federal
laws of Canada or the laws of one of the provinces or territories of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Committed (USD/MC) Lenders, as collateral for L/C Obligations or obligations of
the Committed (USD/MC) Lenders to fund participations in respect of L/C
Obligations, cash or deposit account balances or, if the Administrative Agent
and the L/C Issuer shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Restricted Subsidiaries free and clear
of all Liens (other than Liens permitted by Section 7.01):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than one (1) year from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than one-hundred eighty
(180) days from the date of acquisition thereof;

 

6



--------------------------------------------------------------------------------

(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (b) above;

(e) debt securities with a maturity of no greater than 365 days and rated at
least “A-” by S&P or at least “A3” by Moody’s;

(f) Investments, classified in accordance with GAAP as current assets of the
Company or any of its Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b), (c) and (d) of this definition; and

(g) subject to the restriction set forth in Section 5.14, other debt or equity
securities which are listed on a national securities exchange or freely traded
in the over-the-counter market so long as the cost of such securities does not
exceed at any time in the aggregate an amount equal to 5% of Consolidated
Tangible Assets as of the Company’s most recent fiscal year end.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party or any Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party or any Subsidiary, in each case in
its capacity as a party to such Cash Management Agreement (even if such Person
ceases to be a Lender or such Person’s Affiliate ceased to be a Lender);
provided, however, that for any of the foregoing to be included as a “Guaranteed
Cash Management Agreement” on any date of determination by the Administrative
Agent, the applicable Cash Management Bank (other than the Administrative Agent
or an Affiliate of the Administrative Agent) must have delivered a Guaranteed
Party Designation Notice to the Administrative Agent prior to such date of
determination.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“CFC Debt” means intercompany loans, Indebtedness, or receivables owed or
treated as owed by one or more Foreign Subsidiaries that are CFCs.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything

 

7



--------------------------------------------------------------------------------

herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) with respect to the Company,

(i) any “person” or “group” (each as used in Sections 13(d)(3) and 14(d)(2) of
the Securities Exchange Act of 1934) other than Albert Nahmad and each Related
Affiliate (each an “Existing Control Group”) either (A) becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Company (or securities
convertible into or exchangeable for such Voting Stock) representing fifty
percent (50%) or more of the combined voting power of all Voting Stock of the
Company (on a fully diluted basis) or (B) otherwise has the ability, directly or
indirectly, to elect a majority of the board of directors of the Company
(provided, that if an event described in this clause (i) shall occur solely by
reason of the death of one or more members of the Existing Control Group, then a
“Change of Control” shall not be deemed to have occurred so long as the Voting
Stock of the decedent is owned of record by the estate or immediate family of
such decedent or another member of the Existing Control Group); or

(ii) during any period of up to twenty-four (24) consecutive months, commencing
on the Closing Date, individuals who at the beginning of such twenty-four
(24)-month period were directors of the Company shall cease for any reason
(other than the death, disability or retirement of a director or of an officer
of the Company that is serving as a director at such time so long as another
officer of the Company replaces such Person as a director) to constitute a
majority of the board of directors of the Company, unless the replacement
thereof (x) was recommended or approved by a majority of the then directors or
(y) with respect to whom votes by Albert Nahmad and/or any of his Family Members
and/or Related Affiliates were sufficient for such member’s election to the
board of directors of the Company;

(b) with respect to any Wholly-Owned Material Subsidiary (other than pursuant to
transactions permitted under this Agreement),

(i) the Company shall cease to own, directly or indirectly, at least 100% of the
Voting Stock of each Wholly-Owned Material Subsidiary existing on the Closing
Date or any other Subsidiary that is or becomes a Wholly-Owned Material
Subsidiary after the date hereof; or

(ii) any Person or two or more Persons acting in concert other than the Company
shall have acquired by contract or otherwise, or shall have consummated a
contract or arrangement that results in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence on the management or
policies of such Material Subsidiary; or

 

8



--------------------------------------------------------------------------------

(c) with respect to the Canadian Borrower, the Company shall cease to own,
directly or indirectly, at least 100% of the Voting Stock of such Borrower; or

(d) with respect to any Designated Borrower (other than the Canadian Borrower),
the Company shall cease to own, directly or indirectly, at least the percentage
of the Voting Stock of such Designated Borrower that it owned on the date such
entity became a Designated Borrower hereunder.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a USD/MC Commitment or a MXN Commitment, as the context may
require.

“Committed (MXN) Borrowing” means a Borrowing consisting of simultaneous
Committed (MXN) Loans of the same Type, in Mexican Pesos and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01(b).

“Committed (USD/MC) Borrowing” means a Borrowing consisting of simultaneous
Committed Loans of the same Type, in the same currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01(a).

“Committed Borrowing” means a Committed (MXN) Borrowing or Committed (USD/MC)
Borrowing.

“Committed (MXN) Facility” means, at any time, the revolving credit facility
provided in this Agreement pursuant to the Aggregate (MXN) Commitments.

“Committed (USD/MC) Facility” means, at any time, the revolving credit facility
provided in this Agreement pursuant to the Aggregate (USD/MC) Commitments.

“Committed (MXN) Lender” means, at any time, any Lender that has an MXN
Commitment or outstanding Committed (MXN) Loans at such time.

“Committed (USD/MC) Lender” means, at any time, any Lender that has a USD/MC
Commitment or outstanding Committed (USD/MC) Loans or participations in L/C
Obligations and Swing Line Loans at such time.

“Committed (MXN) Loan” has the meaning specified in Section 2.01(b).

“Committed (USD/MC) Loan” has the meaning specified in Section 2.01(a).

“Committed Loans” means a Committed (USD/MC) Loan or a Committed (MXN) Loan.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Company.

 

9



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for the Company and the Restricted Subsidiaries for
any Measurement Period ending on the date of computation thereof, an amount
equal to the sum of (a) Consolidated Net Income for such period plus (b) to the
extent deducted in determining Consolidated Net Income for such period and
without duplication, (i) Consolidated Interest Expense, (ii) income tax expense,
and (iii) depreciation and amortization (including non-cash, stock based
compensation) minus (c) to the extent included in the determination of
Consolidated Net Income, cash distributions to any Joint Venture partner, in
each case, determined on a consolidated basis in accordance with GAAP; provided
that, in any event and for all periods, non-cash gains or losses on foreign
currency translation in connection with the re-measurement of balance sheet
assets and liabilities shall be excluded from the calculation of Consolidated
EBITDA; provided further that, for the purposes of calculating Consolidated
EBITDA for any Measurement Period, (A) if at any time during such Measurement
Period (and after the Closing Date), the Company or any of the Restricted
Subsidiaries shall have made an Acquisition or converted any Unrestricted
Subsidiary into a Restricted Subsidiary, Consolidated EBITDA for such
Measurement Period shall be calculated after giving pro forma effect thereto
(including pro forma adjustments arising out of events which are directly
attributable to such Acquisition or conversion, as applicable, are factually
supportable, and are expected to have a continuing impact, as determined on a
basis consistent with Article 11 of Regulation S-X promulgated under the
Securities Act and as interpreted by the staff of the SEC) or in such other
manner acceptable to the Administrative Agent as if any such Acquisition or
conversion, as applicable, occurred on the first day of such Measurement Period
and (B) if at any time during such Measurement Period (and after the Closing
Date), the Company or any of the Restricted Subsidiaries shall have made a
disposition of any subsidiary or any division or business line or converted any
Restricted Subsidiary to an Unrestricted Subsidiary, Consolidated EBITDA for
such Measurement Period shall be calculated as if such disposition or
conversion, as applicable, occurred on the first day of such Measurement Period.

Consolidated EBITDA of the Company and the Restricted Subsidiaries shall be
calculated to exclude therefrom any Consolidated EBITDA directly attributable to
Unrestricted Subsidiaries and non-Wholly-Owned Subsidiaries, but shall include
(i) all Consolidated EBITDA directly attributable to any such non-Wholly-Owned
Subsidiary that is a Loan Party, (ii) all Consolidated EBITDA (less any
distributions to the Joint Venture partner (other than the Company or its
Subsidiaries) in respect of such non-Wholly-Owned Subsidiary) directly
attributable to any such non-Wholly-Owned Subsidiary (x) that is not a Loan
Party and (y) all of the assets of which are subject to a perfected security
interest in favor of the Company or a Designated Borrower, as the case may be,
pursuant to security arrangements reasonably acceptable to the Administrative
Agent (it being understood that the only method of perfection shall be (x) the
filing of UCC financing statements with respect to assets of the U.S.
Subsidiaries, (y) the filing of PPSA financing statements with respect to the
assets of the Canadian Subsidiaries and (z) to the extent such equivalent
exists, the equivalent with respect to the assets of any other Foreign
Subsidiaries or, if no such equivalent exists, such other methods of perfection
as are required to achieve substantially equivalent perfection) and

 

10



--------------------------------------------------------------------------------

(iii) the amount of any cash dividends or distributions actually received in the
relevant period by the Company from any such non-Wholly-Owned Subsidiary or any
such Unrestricted Subsidiary (x) that is not a Loan Party and (y) all of the
assets of which are not subject to a perfected security interest in favor of the
Company or a Designated Borrower, as the case may be, pursuant to security
arrangements described in clause (ii) above.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently ended Measurement
Period to (b) Consolidated Interest Expense for such period.

“Consolidated Interest Expense” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis in accordance with GAAP, the sum
of (a) total cash interest expense, including without limitation, the portion of
rent expense of the Company and its Restricted Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP
(whether or not actually paid during such period), plus (b) the net amount
payable (or minus the net amount receivable) under Hedge Agreements during such
period (whether or not actually paid or received during such period).

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) (x) Consolidated Total Indebtedness for the most recently ended
Measurement Period minus (y) Liquidity to (b) Consolidated EBITDA for such
period.

“Consolidated Net Income” means, for any Measurement Period ending on the date
of computation thereof, the net income (or loss) of the Company and the
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, but excluding therefrom (to the extent otherwise included
therein and without duplication) (a) any extraordinary gains or losses, (b) any
gains attributable to write-ups of assets, (c) cash restructuring charges in an
aggregate amount for any Measurement Period not to exceed 5% of Consolidated
EBITDA (as calculated without giving effect to such add-back of cash
restructuring charges) for such Measurement Period, (d) non-cash restructuring
charges, (e) other non-recurring, non-cash charges, and (f) any Equity Interest
of the Company or any Restricted Subsidiary in the unremitted earnings of any
Person that is not a Restricted Subsidiary.

“Consolidated Tangible Assets” means, on any date of computation, Consolidated
Total Assets minus intangible assets of the Company and the Restricted
Subsidiaries on such date.

“Consolidated Total Assets” means, for the Company and the Restricted
Subsidiaries for any period ending on the date of computation thereof,
determined on a consolidated basis in accordance with GAAP, the aggregate book
value of the assets of the Company and the Restricted Subsidiaries for such
period.

“Consolidated Total Indebtedness” means, as of any date of determination,
without duplication, all Indebtedness of the Company and the Restricted
Subsidiaries (other than (i) as described in clause (k) under the definition of
“Indebtedness” herein and (ii) reimbursement obligations in respect of undrawn
letters of credit), determined on a consolidated basis in accordance with GAAP,
including, but not limited to, all of the Obligations that would constitute
Indebtedness. For purposes of determining “Consolidated Total Indebtedness”, the
principal amount of any Synthetic Lease Obligation shall be deemed to be the
amount that would be reflected on the balance sheet of the Company and the
Restricted Subsidiaries if such Synthetic Lease Obligation were characterized as
a capital lease rather than an operating lease.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

11



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, concurso,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive

 

12



--------------------------------------------------------------------------------

and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Mexican Borrower” means each Designated Borrower that is a Mexican
Subsidiary.

“Designated Borrower Notice” has the meaning specified in Section 2.14.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

“Designated Lender” shall have the meaning set forth in Section 2.20.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Obligor” means a Loan Party that is a U.S. Person.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

13



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, official
standards (normas tecnicas), decrees or governmental restrictions relating to
pollution and the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Restricted Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

 

14



--------------------------------------------------------------------------------

“Eurocurrency Rate” means:

(a) With respect to any Credit Extension:

(i) denominated in a LIBOR Quoted Currency, the LIBOR Screen Rate at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period;

(iii) denominated in Mexican Pesos, the rate per annum equal to the Interbanking
Equilibrium Interest Rate (Tasa de Interes Interbancaria de Equilibrio, also
known as “TIIE”), or a comparable or successor rate which rate is approved by
the Administrative Agent, as published by Banco de Mexico in the Federation’s
Official Gazette (Diario Oficial de la Federacion) (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 12:00 noon (Mexico City,
Mexico time) on the Rate Determination Date with a term equivalent to such
Interest Period;

(iv) with respect to a Credit Extension denominated in any other Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Lenders pursuant to Section 1.06(a); and

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero percent, such rate
shall be deemed to be zero percent for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate
Loans may be denominated in Dollars or in an Alternative Currency. All Committed
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly-Owned
Subsidiary of the Company or (b) any Subsidiary to the extent guaranteeing the
Obligations would conflict with applicable Law.

 

15



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to any “keepwell, support or other agreement” for the benefit of such
Loan Party and any and all guarantees of such Loan Party’s Swap Obligations by
other Loan Parties) at the time the Guaranty of such Loan Party, or grant by
such Loan Party of a Lien, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one Swap Contract, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Contracts for which such Guaranty
or Lien is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender or the L/C
Issuer, U.S. federal and Mexican withholding Taxes imposed on amounts payable to
or for the account of such Lender or the L/C Issuer with respect to an
applicable interest in a Loan, Commitment or Letter of Credit pursuant to a law
in effect on the date on which (i) such Lender or the L/C Issuer acquires such
interest in the Loan, Commitment or Letter of Credit (other than pursuant to an
assignment request by the Company under Section 10.13) or (ii) such Lender or
the L/C Issuer changes its Lending Office, except in each case to the extent
that, pursuant to Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to
such Taxes were payable either to such Lender or the L/C Issuer’s assignor
immediately before such Lender or the L/C Issuer became a party hereto or to
such Lender or the L/C Issuer immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e), (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA, and (e) any U.S. backup withholding Taxes.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
April 27, 2012 among the Company, the Canadian Borrower, certain other
Subsidiaries of the Company, JPMorgan Chase Bank, N.A., as agent, and a
syndicate of lenders.

“Existing Letters of Credit” means the letters of credit described in Schedule
1.01.

“Facility” means the Committed (USD/MC) Facility or the Committed (MXN)
Facility, as the context may require.

“Family Member” shall mean, with respect to Albert Nahmad, any spouse, child
(including any child by adoption and any child as to whom Albert Nahmad or his
spouse has legal custody), and grandchild (including by adoption) and/or their
respective spouses.

“FASB” means the Financial Accounting Standards Board.

“FASB ASC” means the Accounting Standards Codification of the FASB.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

16



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated November 5, 2018, among the
Company, the Administrative Agent and MLPFS.

“Foreign Holding Company” means any U.S. Subsidiary, all or substantially all of
the assets of which consist of Equity Interests in one or more CFCs or CFC Debt.

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Obligations” means all Guaranteed Obligations other than Obligations
arising from Loans or Commitments made to, or Letters of Credit issued for the
account of, any Domestic Obligor and other than Additional Obligations of a
Domestic Obligor or U.S. Subsidiary; provided, however, for the sake of clarity,
(i) the Obligations of the Foreign Obligors shall include all of the foregoing
with respect to Loans the proceeds of which are used for the benefit of any
Foreign Obligor, in which case, such proceeds shall be deemed Borrowings
incurred by such Foreign Obligor and (ii) the obligations of the Foreign
Obligors for Foreign Obligations and for Additional Obligations of any Foreign
Obligor shall be joint and several.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable (USD/MC)
Percentage of the Outstanding Amount of all outstanding L/C Obligations other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Committed (USD/MC) Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable (USD/MC) Percentage of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Committed
(USD/MC) Lenders in accordance with the terms hereof.

 

17



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

“Guaranteed Cash Management Agreement” means any Cash Management Agreement
between the any Loan Party and any of its Subsidiaries and any Cash Management
Bank.

“Guaranteed Hedge Agreement” means any Hedge Agreement between any Loan Party
and any of its Subsidiaries and any Hedge Bank.

“Guaranteed Obligations” means all Obligations and all Additional Obligations.

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders
(including Designated Lenders), the L/C Issuer, the Hedge Banks, the Cash
Management Banks, the Indemnitees and each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 9.05.

“Guaranteed Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit H.

“Guaranty” means that certain Guaranty dated as of the Closing Date, made by the
Company, each Designated Borrower (other than any Designated Mexican Borrower)
and the other Subsidiary Guarantors in favor of the Administrative Agent and the
Lenders, as amended, modified, extended, restated, replaced, or supplemented
from time to time.

 

18



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Agreement” means any interest rate, currency, foreign exchange, or
commodity Swap Contract required by or not prohibited under Article VI or VII.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited under
Article VI or VII, is a Lender or an Affiliate of a Lender, or (b) at the time
it (or its Affiliate) becomes a Lender, is a party to a Swap Contract not
prohibited under Article VI or VII, in each case, in its capacity as a party to
such Swap Contract (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided, in the case of a Guaranteed Hedge
Agreement with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Hedge Bank only through the stated termination
date (without extension or renewal) of such Guaranteed Hedge Agreement and
provided further that for any of the foregoing to be included as a “Guaranteed
Hedge Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Guaranteed Party Designation
Notice to the Administrative Agent prior to such date of determination.

“Immaterial Subsidiary” means each Subsidiary of the Company that is not a
Material Subsidiary.

“Impacted Loans” has the meaning specified in Section 3.03.

“Indebtedness” of any Person means, without duplication, whether or not included
as indebtedness or liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money;

(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

(c) all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business);

(d) all obligations of such Person under any conditional sale or other title
retention agreement(s) relating to property acquired by such Person;

(e) all Capital Lease Obligations of such Person;

(f) all obligations, contingent or otherwise, of such Person in respect of
letters of credit, acceptances or similar extensions of credit;

(g) all Guarantees of such Person of the type of Indebtedness described in
clauses (a) through (f) above;

 

19



--------------------------------------------------------------------------------

(h) all Indebtedness of a third party secured by any Lien on property owned by
such Person, whether or not such Indebtedness has been assumed by such Person;

(i) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any common stock of such Person
(other than any obligation of a Loan Party or Restricted Subsidiary to acquire
any Equity Interests of Sigler that are not owned by the Company and its
Subsidiaries on the Closing Date);

(j) Off-Balance Sheet Liabilities; and

(k) obligations under any Hedge Agreements.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter (or in the case of a Eurocurrency Rate Loan denominated in
Mexican Pesos, twenty-eight (28), ninety-one (91) or one hundred eighty two
(182) days thereafter) (in each case, subject to availability), as selected by
the Company in its Committed Loan Notice, or such other period that is twelve
months or less (including one week) requested by the Company and consented to by
all the Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

20



--------------------------------------------------------------------------------

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.08.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joint Venture” means any joint venture in which the Company has a direct or
indirect ownership interest.

“JV Operating Agreement” means the Operating Agreement of Carrier Enterprise,
LLC (Amended and Restated) dated July 1, 2009.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Committed (USD/MC) Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable (USD/MC) Percentage. All L/C Advances shall be denominated in
Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed (USD/MC) Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Commitment” means, as to each L/C Issuer, its obligation to issue Letters
of Credit to the Borrowers pursuant to Section 2.03, in an initial amount not to
exceed the amount set forth opposite such L/C Issuer’s name on Schedule 2.01
under the heading “L/C Commitment” or, as the case may be, opposite such
Lender’s name in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

21



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of Bank of America, JPMorgan Chase Bank, N.A., Wells
Fargo Bank, National Association and each other Lender designated by the Company
as an “L/C Issuer” hereunder that has agreed to such designation (and is
reasonably acceptable to the Administrative Agent), each in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 10.06. Any L/C Issuer may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such L/C Issuer, in
which case the term “L/C Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender. The term
“Lender” shall include any Designated Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$10,000,000 and (b) the Aggregate (USD/MC) Commitments. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate (USD/MC) Commitments.

“LIBOR” has the meaning specified in the definition of “LIBOR Screen Rate”.

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
and Sterling; in each case as long as there is a published LIBOR rate with
respect thereto.

 

22



--------------------------------------------------------------------------------

“LIBOR Screen Rate” means the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or a comparable or successor rate, which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page or other applicable screen page the Administrative Agent designates to
determine LIBOR (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
reasonable discretion of the Administrative Agent, to reflect the adoption of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Liquidity” means, as of any date of determination, the excess (if any) of
(i) the aggregate amount of unrestricted and unencumbered cash maintained by the
Company in the United States of America over (ii) $25,000,000; provided that
Liquidity shall be equal to $0 if there are any Loans outstanding as of such
date.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.16,
the Fee Letter, the Guaranty and all other certificates, agreements, documents
and instruments executed and delivered, in each case, by or on behalf of any
Loan Party pursuant to the foregoing (but specifically excluding any Guaranteed
Hedge Agreement or any Guaranteed Cash Management Agreement).

“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor and
each Designated Borrower.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, financial condition, assets or liabilities of any
Borrower or of the Company and the Restricted Subsidiaries taken as a whole;
(b) the ability of the Loan Parties to perform their material obligations under
this Agreement; or (c) the validity or enforceability of any Loan Document or
the rights or remedies of the Administrative Agent and the Lenders thereunder.

 

23



--------------------------------------------------------------------------------

“Material Agreement” means any agreement filed pursuant to Item 601(b)(10) of
Regulation S-K (17 C.F.R. 229, et seq.) with the Company’s most recent Annual
Report on Form 10-K.

“Material Subsidiary” means, as of any date of determination thereof, any
Restricted Subsidiary of the Company that (a) generated more than 5% of
Consolidated EBITDA for the Measurement Period most recently ended for which
financial information is available (calculated on a pro forma basis in a manner
consistent with the adjustments described in Section 1.03(c) and in a manner
consistent with the definition of “Consolidated EBITDA” but appropriately
adjusted to apply to the particular group of Persons in question) or (b) owned
Consolidated Total Assets (including Equity Interests in other Subsidiaries)
equal to or greater than 5% of the Consolidated Total Assets of the Company and
its Restricted Subsidiaries, on a consolidated basis as of the end of the
Measurement Period most recently ended for which financial information is
available (calculated on a pro forma basis in a manner consistent with the
adjustments described in Section 1.03(c) and in a manner consistent with the
definition of “Consolidated Total Assets”).

“Maturity Date” means with respect to the Committed (USD/MC) Facility and the
Committed (MXN) Facility, December 5, 2023; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Company (or, for purposes of
determining Pro Forma Compliance, the most recently completed four (4) fiscal
quarters of the Company for which financial statements have been delivered
pursuant to Section 6.01) or, if fewer than four (4) consecutive fiscal quarters
of the Company have been completed since the Closing Date, the fiscal quarters
of the Company that have been completed since the Closing Date (or, for purposes
of determining Pro Forma Compliance, if financial statements have been delivered
pursuant to Section 6.01 for fewer than four (4) consecutive fiscal quarters of
the Company since the Closing Date, the fiscal quarters of the Company for which
financial statements have been delivered pursuant to Section 6.01 since the
Closing Date).

“Mexican Borrower” has the meaning specified in the introductory paragraph
hereto.

“Mexican Subsidiary” means any Subsidiary that is organized under the federal
laws of Mexico or the laws of one of the states, provinces or territories of
Mexico.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuer in their
sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

24



--------------------------------------------------------------------------------

“MXN Commitment” means, as to each Lender, its obligation to make Committed
(MXN) Loans to the Designated Mexican Borrowers pursuant to Section 2.01(b), in
an aggregate principal amount at any one time not to exceed the Dollar amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption “MXN
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“MXN Loan Note” means a promissory note made by a Designated Mexican Borrower in
favor of a Committed (MXN) Lender evidencing Committed (MXN) Loans made by such
Lender to such Borrower, substantially in the form of Exhibit C-2.

“Non-Consenting Lender” means (a) any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders, (b) any Committed (USD/MC) Lender that does
not approve any consent, waiver or amendment that (i) requires the approval of
all Committed (USD/MC) Lenders or all affected Committed (USD/MC) Lenders in
accordance with the terms of Section 10.01 and (ii) has been approved by the
Required (USD/MC) Lenders or (c) any Committed (MXN) Lender that does not
approve any consent, waiver or amendment that (i) requires the approval of all
Committed (MXN) Lenders or all affected Committed (MXN) Lenders in accordance
with the terms of Section 10.01 and (ii) has been approved by the Required (MXN)
Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a MXN Loan Note or a USD/MC Loan Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that Obligations of a Loan
Party shall exclude any Excluded Swap Obligations with respect to such Loan
Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions which do not create a liability on the balance sheet
of such Person, (c) any Synthetic Lease Obligation or (d) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or

 

25



--------------------------------------------------------------------------------

other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

 

26



--------------------------------------------------------------------------------

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means an Acquisition by a Loan Party (the Person or
division, line of business or other business unit of the Person to be acquired
in such Acquisition shall be referred to herein as the “Target”), in each case
that is a type of business (or assets used in a type of business) permitted to
be engaged in by the Company and its Restricted Subsidiaries pursuant to the
terms of this Agreement, in each case so long as:

(a) no Default shall then exist or would exist after giving effect thereto (as
to which a Responsible Officer shall certify in writing);

(b) the Loan Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent that, after giving effect to the Acquisition on a Pro Forma
Basis, (i) the Loan Parties are in Pro Forma Compliance with the covenant set
forth in Section 7.11(a) and (ii) either (x) the Consolidated Leverage Ratio
shall be no greater than 4.00 to 1.00, calculated using the same Measurement
Period used to determine Pro Forma Compliance in the foregoing clause (i) or (y)
such Acquisition shall be funded solely from the proceeds of issuances of Equity
Interests made within six (6) months of such Acquisition;

(c) if the purchase price of any such Permitted Acquisition is in excess of
$150,000,000, the Administrative Agent and the Lenders shall have received pro
forma historical financial statements as of the end of the most recently
completed fiscal period of the Company (whether quarterly or year-end) giving
effect to such Acquisition and assuming that any Indebtedness incurred to effect
such Acquisition shall be deemed to have been outstanding during the Measurement
Period of the Company preceding such Acquisition and to have borne a rate of
interest during such period equal to that rate in existence at the date of
determination, together with a Compliance Certificate, executed by a Responsible
Officer of the Company, prepared on a historical pro forma basis giving effect
to such Acquisition as of the most recent fiscal quarter of the Company then
ended, which certificate shall demonstrate that no Default or Event of Default
would exist immediately after giving effect thereto;

(d) the line or lines of business of the Target to be (or whose assets are to
be) so purchased or acquired are (A) ancillary businesses that support the
Borrowers’ existing HVAC distribution business as well as other distribution
lines of business;

(e) the Target shall be a Subsidiary, or be merged into or with the Company or
one of its Subsidiaries, immediately upon consummation of the Acquisition (or if
assets are being purchased or acquired, the acquirer shall be the Company or one
of its Subsidiaries); and

(f) such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Target.

 

27



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“PPSA” means the Personal Property Security Act (Ontario), the Civil Code of
Québec or any other applicable Canadian federal or provincial statute pertaining
to the granting, perfecting, priority or ranking of security interests, liens,
hypothecs on personal property, and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the PPSA shall be construed to also refer to any successor
sections.

“Private Placement Debt” means Indebtedness for borrowed money issued by the
Company in a private placement transaction; provided, that all of the following
conditions shall be satisfied:

(a) the scheduled maturity date of such Indebtedness shall be no earlier than
the date that is 91 days after the Maturity Date;

(b) such Indebtedness shall be unsecured;

(c) the weighted average life to maturity of such Indebtedness shall, at all
times, be greater than the sum of (i) the aggregate number of days remaining as
of such date until (and including) the Maturity Date plus (ii) 91 days;

(d) the instruments and agreements evidencing such Indebtedness, and any
agreement under which such Indebtedness, and any agreement under which such
Indebtedness is created, shall provide that the right to payment of the holders
or owners of Private Placement Debt (including any trustee or agent acting on
behalf of such holders or owners, collectively “Private Placement Debt Holders”)
shall either be subordinate to or rank pari passu in all respects with the
rights of the Lenders and the Administrative Agent to payment and performance of
the Obligations on terms reasonably acceptable to the Administrative Agent, and
the terms thereof shall otherwise be no more favorable than the terms applicable
to the Committed Loans;

(e) both immediately prior to and immediately after giving effect to the
issuance of such Indebtedness, there shall not have occurred and be continuing
any Default or Event of Default;

(f) the Company shall furnish to the Administrative Agent, not later than the
earliest date of delivery thereof to any actual or prospective Private Placement
Debt Holder, copies of (i) all preliminary placement memoranda and final
placement memoranda relating to such Indebtedness and (ii) drafts of all
documents and agreements under which such Indebtedness is to be created or
governed; and

(g) not later than ten (10) days prior to the issuance of such Indebtedness, the
Company shall deliver to the Administrative Agent a Compliance Certificate,
executed by a Responsible Officer of the Company and containing calculations
giving historical pro forma effect to the issuance of such Indebtedness as of
and for the four consecutive fiscal quarter period ending at the end of most
recent fiscal quarter of the Company preceding the date of such issuance
(assuming for such purpose that the initial rate or rates of interest provided
for therein (and giving effect to any increase in rates of interest therein
provided) remained in effect for such four fiscal quarter period), which
certificate shall demonstrate that the issuance of such Indebtedness does not
cause, create or result in a Default or Event of Default on a historical pro
forma basis.

 

28



--------------------------------------------------------------------------------

“Private Placement Debt Holders” is defined in the definition of Private
Placement Debt.

“Pro Forma Basis” and “Pro Forma Effect” means, for any Disposition of all or
substantially all of a division or a line of business or for any Acquisition,
whether actual or proposed, for purposes of determining compliance with the
financial covenants set forth in Section 7.11, each such transaction or proposed
transaction shall be deemed to have occurred on and as of the first day of the
relevant Measurement Period, and the following pro forma adjustments shall be
made:

(a) in the case of an actual or proposed Disposition, all income statement items
(whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Company and its Restricted Subsidiaries for such Measurement Period;

(b) in the case of an actual or proposed Acquisition, all income statement items
(whether positive or negative) attributable to the property, line of business or
the Person subject to such Acquisition shall be included in the results of the
Company and its Restricted Subsidiaries for such Measurement Period;

(c) interest accrued during the relevant Measurement Period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of the Company and its Restricted
Subsidiaries for such Measurement Period; and

(d) any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Company and its Restricted Subsidiaries for such
Measurement Period.

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect, based upon the results of operations for the most recently completed
Measurement Period to (a) such transaction and (b) all other transactions which
are contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant Measurement Period.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

29



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 10.06(c).

“Related Affiliate” shall mean, with respect to Albert Nahmad, (a) a foundation
or similar entity established by Albert Nahmad or any Family Member for the
principal purpose of serving charitable goals which are controlled by Albert
Nahmad and/or any one or more Family Members; (b) any trust and/or estate, the
beneficiaries of which principally include Albert Nahmad, Family Members and/or
the Persons named in clause (a); and (c) any corporation, limited liability
company or partnership which is Controlled and a majority of the ownership
interests of which are owned by Albert Nahmad, Family Members and/or the Persons
named in clauses (a) or (b).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required (MXN) Lenders” means, at any time, Lenders representing more than 50%
of the sum of the Revolving (MXN) Credit Exposure plus the aggregate unused MXN
Commitments. The aggregate Revolving (MXN) Credit Exposure and unused MXN
Commitment of any Defaulting Lender shall be disregarded in determining Required
(MXN) Lenders at any time.

“Required (USD/MC) Lenders” means, at any time, Lenders representing more than
50% of the sum of the Revolving (USD/MC) Credit Exposure plus the aggregate
unused USD/MC Commitments. The aggregate Revolving (USD/MC) Credit Exposure and
unused USD/MC Commitment of any Defaulting Lender shall be disregarded in
determining Required (USD/MC) Lenders at any time; provided that, the amount of
any participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender which is a Committed (USD/MC) Lender has failed to fund that
have not been reallocated to and funded by another Committed (USD/MC) Lender
shall be deemed to be held by the Lender that is the Swing Line Lender or L/C
Issuer, as the case may be, in making such determination.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender which is a Committed (USD/MC) Lender has failed to fund that
have not been reallocated to and funded by another Committed (USD/MC) Lender
shall be deemed to be held by the Lender that is the Swing Line Lender or L/C
Issuer, as the case may be, in making such determination.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, treasurer, assistant treasurer,
controller or senior vice president of a Loan Party, solely for purposes of the
delivery of incumbency certificates pursuant to Section 4.01, the secretary or
any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article II, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer of the applicable Loan Party designated in or
pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

30



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Company’s stockholders, partners
or members (or the equivalent Person thereof).

“Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Subsidiary.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine, the
Required (USD/MC) Lenders or the Required (MXN) Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance, amendment and/or extension of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, (iii) in the case of
all Existing Letters of Credit denominated in Alternative Currencies, the
Closing Date, and (iv) such additional dates as the Administrative Agent or the
applicable L/C Issuer shall determine or the Required (USD/MC) Lenders shall
require.

“Revolving (MXN) Credit Exposure” means, as to any Committed (MXN) Lender at any
time, the aggregate amount at such time of its Total (MXN) Outstandings.

“Revolving (USD/MC) Credit Exposure” means, as to any Committed (USD/MC) Lender
at any time, the aggregate amount at such time of its Committed (USD/MC) Loans
and the aggregate Outstanding Amount of such Lender’s participation in L/C
Obligations and Swing Line Loans at such time.

“Revolving Credit Exposure” means, as to any Lender at any time, its Revolving
(MXN) Credit Exposure and its Revolving (USD/MC) Credit Exposure.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, any European Union member state, Her Majesty’s
Treasury (“HMT”) or other relevant sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03.

 

31



--------------------------------------------------------------------------------

“Seasonal Decrease Period” means the period beginning on October 1 of each
calendar year and continuing through March 31 of the immediately succeeding
calendar year.

“Seasonal Increase Period” means the period beginning on April 1 of each
calendar year and continuing through September 30 of such calendar year.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Act” means the United States Securities Act of 1933.

“Sigler” has the meaning specified in Section 7.02(g).

“Sigler Acquisition” has the meaning specified in Section 7.02(g).

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
(or the applicable L/C Issuer) to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately Noon on the date two Business Days prior to the date as of which
the foreign exchange computation is made; provided that the Administrative Agent
(or the applicable L/C Issuer) may obtain such spot rate from another financial
institution designated by the Administrative Agent (or the applicable L/C
Issuer) if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the applicable L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantors” means, collectively, (a) each Material Subsidiary of the
Company that is party to the Guaranty as of the Closing Date and (b) each other
Material Subsidiary or Restricted Subsidiary, if any, that becomes a Subsidiary
Guarantor pursuant to Section 6.13.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the

 

32



--------------------------------------------------------------------------------

foregoing), whether or not any such transaction is governed by or subject to any
master agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Aggregate (USD/MC) Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate (USD/MC) Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

33



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $50,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Outstandings” means the sum of the Total (MXN) Outstandings and the Total
(USD/MC) Outstandings.

“Total (MXN) Outstandings” means the aggregate Outstanding Amount of all
Committed (MXN) Loans.

“Total (USD/MC) Outstandings” means the aggregate Outstanding Amount of all
Committed (USD/MC) Loans, Swing Line Loans and all L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary that has been designated as an
“Unrestricted Subsidiary” pursuant to Section 2.18 and has not been
re-designated as a Restricted Subsidiary in accordance with such Section 2.18.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Subsidiary” means any Subsidiary that is organized under the laws of any
political subdivision of the United States.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“USD/MC Commitment” means, as to each Lender, its obligation to (a) make
Committed (USD/MC) Loans to the Borrowers (other than the Designated Mexican
Borrowers) pursuant to Section 2.01(a), (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time not to exceed the Dollar amount set
forth opposite such Lender’s name on Schedule 2.01 under the caption “USD/MC
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“USD/MC Loan Note” means a promissory note made by a Borrower (other than a
Designated Mexican Borrower) in favor of a Lender evidencing Loans (other than
Committed (MXN) Loans) made by such Lender to such Borrower, substantially in
the form of Exhibit C-1.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

 

34



--------------------------------------------------------------------------------

“WCI Debt” means the intercompany loan from the Company to the Canadian Borrower
made on or about December 19, 2012 in the original principal amount of
CDN$76,500,000, of which all of it remains outstanding on the Closing Date.

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Company and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by applicable Law to be
owned by a Person other than the Company and/or one or more of its Wholly-Owned
Subsidiaries).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

35



--------------------------------------------------------------------------------

(d) Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Restricted Subsidiaries shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded. Except as otherwise agreed, all accounting and financial
calculations and determinations shall be made without consolidating the accounts
of Unrestricted Subsidiaries with those of the Company or any Restricted
Subsidiary, notwithstanding that such treatment is inconsistent with GAAP.

(b) Changes in GAAP. If at any time any change in GAAP (including any change
required by the promulgation of any rule, regulation, pronouncement or opinion
by the FASB or its successors) would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Company or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that (i) until so amended,
(A) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (B) the Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP and (ii) any operating lease that
is treated as a capital lease as a result of a change in GAAP (or a change in
the application thereof) (including any lease entered into after the Closing
Date) shall be treated as an operating lease for all purposes under this
Agreement.

(c) Pro Forma Treatment. Each Disposition of all or substantially all of a line
of business, and each Acquisition, by the Company and its Restricted
Subsidiaries that is consummated during any Measurement Period shall, for
purposes of determining compliance with the financial covenants set forth in
Section 7.11 and for purposes of determining the Applicable Rate, be given Pro
Forma Effect as of the first day of such Measurement Period.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Exchange Rates; Currency Equivalents. (a) The Administrative Agent or the
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

 

36



--------------------------------------------------------------------------------

(b) Wherever in this Agreement in connection with a Committed Borrowing or
conversion, continuation or prepayment of a Eurocurrency Rate Loan, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Committed Borrowing or Eurocurrency Rate Loan is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

1.06 Additional Alternative Currencies.    (a) The Company may from time to time
request that Eurocurrency Rate Loans be made in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. Any such
request shall be subject to the approval of the Administrative Agent and the
Lenders.

(b) Any such request shall be made to the Administrative Agent not later than
Noon, 20 Business Days prior to the date of the desired Credit Extension (or
such other time or date as may be agreed by the Administrative Agent in its sole
discretion). The Administrative Agent shall promptly notify each Lender of any
such request. Each Lender shall notify the Administrative Agent, not later than
Noon, ten Business Days after receipt of such request whether it consents, in
its sole discretion, to the making of Eurocurrency Rate Loans in such requested
currency.

(c) Any failure by a Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender to permit Eurocurrency Rate Loans to be made in such requested currency.
If the Administrative Agent and all the Lenders consent to making Eurocurrency
Rate Loans in such requested currency, the Administrative Agent shall so notify
the Company and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Committed Borrowings of
Eurocurrency Rate Loans. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.

1.07 Change of Currency. (a) Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption. If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Committed Borrowing
in the currency of such member state is outstanding immediately prior to such
date, such replacement shall take effect, with respect to such Committed
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

37



--------------------------------------------------------------------------------

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans.

(a) Committed (USD/MC) Loans. Subject to the terms and conditions set forth
herein, each Committed (USD/MC) Lender severally agrees to make loans (each such
loan, a “Committed (USD/MC) Loan”) to the Borrowers (other than any Designated
Mexican Borrower) in Dollars or in one or more Alternative Currencies from time
to time, on any Business Day during the Availability Period with respect to the
Committed (USD/MC) Facility, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s USD/MC Commitment; provided, however,
that after giving effect to any Committed (USD/MC) Borrowing, (i) the Total
(USD/MC) Outstandings shall not exceed the Aggregate (USD/MC) Commitments,
(ii) the Revolving (USD/MC) Credit Exposure of any Lender shall not exceed such
Lender’s USD/MC Commitment, and (iii) the aggregate Outstanding Amount of all
Committed Loans and L/C Obligations denominated in Alternative Currencies shall
not exceed the Alternative Currency Sublimit. Within the limits of each Lender’s
USD/MC Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Committed (USD/MC) Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

(b) Committed (MXN) Loans. Subject to the terms and conditions set forth herein,
each Committed (MXN) Lender severally agrees to make loans (each such loan, a
“Committed (MXN) Loan”) to the Designated Mexican Borrowers in Mexican Pesos
from time to time, on any Business Day during the Availability Period with
respect to the Committed (MXN) Facility, in an aggregate amount not to exceed at
any time outstanding the amount of such Lender’s MXN Commitment; provided,
however, that after giving effect to any Committed (MXN) Borrowing, (i) the
Total (MXN) Outstandings shall not exceed the Aggregate (MXN) Commitments,
(ii) the Revolving (MXN) Credit Exposure of any Lender shall not exceed such
Lender’s MXN Commitment, and (iii) the aggregate Outstanding Amount of all
Committed Loans and L/C Obligations denominated in Alternative Currencies shall
not exceed the Alternative Currency Sublimit. Within the limits of each Lender’s
MXN Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Committed (MXN) Loans shall be Eurocurrency
Rate Loans, as further provided herein.

 

38



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Company’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than Noon (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars, Canadian Dollars
or Mexican Pesos or of any conversion of Eurocurrency Rate Loans denominated in
Dollars, Canadian Dollars or Mexican Pesos to Base Rate Committed Loans,
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies (other than
Canadian Dollars or Mexican Pesos), and (iii) on the requested date of any
Borrowing of Base Rate Committed Loans; provided, however, that if the Company
wishes to request Eurocurrency Rate Loans having an Interest Period other than
one week or one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than Noon (i) four Business Days prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, Canadian Dollars or Mexican Pesos, or
(ii) five Business Days (or six Business Days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies
(other than Canadian Dollars or Mexican Pesos), whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than Noon, (i) three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars,
Canadian Dollars or Mexican Pesos, or (ii) four Business Days (or five Business
Days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies (other than Canadian Dollars or Mexican
Pesos), the Administrative Agent shall notify the Company (which notice may be
by telephone) whether or not the requested Interest Period has been consented to
by all the Lenders (it being understood that Lender consent is not needed for
requested Interest Periods of one, two, three or six months in duration). Each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a principal amount of $2,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, in the case of Eurocurrency Rate Loans denominated in Alternative
Currencies, the dollar equivalent thereof). Except as provided in
Sections 2.03(c) and 2.04(c), each Committed Borrowing of or conversion to Base
Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice shall specify
(i) whether the Company is requesting a Committed (USD/MC) Borrowing, a
Committed (MXN) Borrowing, a conversion of Committed (USD/MC) Loans from one
Type to the other, or a continuation of Eurocurrency Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed (USD/MC) Loans are to be converted,
(v) if applicable, the duration of the Interest Period with respect thereto,
(vi) the currency of the Committed Loans to be borrowed, and (vii) if
applicable, the Designated Borrower. If the Company fails to specify a currency
in a Committed Loan Notice requesting (i) a Borrowing other than a Committed
(MXN) Borrowing, then the Committed Loans so requested shall be made in Dollars
and (ii) a Committed (MXN) Borrowing, then the Committed Loans so requested
shall be made in Mexican Pesos. If the Company fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Company fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Eurocurrency Rate Loans in
their original currency (or, if a new Committed Loan, Dollars) with an Interest
Period of one month. If the Company requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Committed Loan Notice, but
fails to specify an

 

39



--------------------------------------------------------------------------------

Interest Period, it will be deemed to have specified an Interest Period of one
month. No Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Committed Loan and reborrowed in the other currency.
Notwithstanding anything herein to the contrary, (i) the Company shall not be
entitled to request, on behalf of any Designated Mexican Borrower, any Loan
other than a Committed (MXN) Loan and (ii) the Company shall not be entitled to
request, on behalf of any Borrower other than a Designated Mexican Borrower, a
Committed (MXN) Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m., in the case
of any Committed Loan denominated in Dollars, and not later than the Applicable
Time specified by the Administrative Agent in the case of any Committed Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is (i) the initial Credit
Extension, Section 4.01 and (ii) a Borrowing of Committed (MXN) Loans,
Section 4.03), the Administrative Agent shall make all funds so received
available to the Company or the other applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Company; provided, however, that if, on the date the Committed Loan Notice with
respect to such Borrowing denominated in Dollars is given by the Company, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and, second,
shall be made available to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Company, then, so long as
an Event of Default is continuing, (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Rate Loan,
(ii) unless repaid, each Eurocurrency Rate Loan denominated in Dollars shall be
converted to a Base Rate Loan at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Rate Loan denominated in an
Alternative Currency shall automatically be continued as a Eurocurrency Rate
with an Interest Period of one month.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate.

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than twelve Interest Periods in
effect with respect to Committed Loans.

 

40



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Committed (USD/MC) Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in an Alternative Currency for
the account of the Company or its Restricted Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Committed (USD/MC) Lenders severally agree to participate in Letters of Credit
issued for the account of the Company or its Restricted Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Outstanding Amount of
the L/C Obligations shall not exceed the Alternative Currency Sublimit, (x) the
Total (USD/MC) Outstandings shall not exceed the Aggregate (USD/MC) Commitments,
(y) the Revolving (USD/MC) Credit Exposure of any Lender shall not exceed such
Lender’s USD/MC Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit; provided, further,
that after giving effect to all L/C Credit Extensions, the aggregate Outstanding
Amount of all L/C Obligations of any L/C Issuer shall not exceed such L/C
Issuer’s L/C Commitment. Each request by the Company for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Company that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Company’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Company may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) Subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required (USD/MC) Lenders have approved such expiry date;
or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Committed (USD/MC) Lenders have
approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

41



--------------------------------------------------------------------------------

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $500,000;

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is to be denominated in a currency other than Dollars or an
Alternative Currency;

(E) the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) any Committed (USD/MC) Lender is at that time a Defaulting Lender, unless
the L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Company or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Committed (USD/MC) Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible

 

42



--------------------------------------------------------------------------------

Officer of the Company. Such Letter of Credit Application may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than Noon at least three Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer: (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require. Additionally, the Company shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Committed (USD/MC) Lender, the Administrative Agent or any Loan Party,
at least one Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Company (or the applicable Restricted
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Committed (USD/MC)
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable (USD/MC) Percentage
times the amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Company shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Committed (USD/MC) Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would

 

43



--------------------------------------------------------------------------------

have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required (USD/MC) Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Committed (USD/MC) Lender or
the Company that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer, upon request, will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent thereof. In the case of a Letter of Credit denominated
in an Alternative Currency, the Company shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Company will reimburse the L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Company of the Dollar Equivalent of the amount of the drawing promptly following
the determination thereof. Not later than Noon on the date of any payment by the
L/C Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Company shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency. In
the event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.03(c)(i)
and (B) the Dollar amount paid by the Company, whether on or after the Honor
Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the Company agrees, as a separate and independent
obligation, to indemnify the L/C Issuer for the loss resulting from its
inability on that date to purchase the Alternative Currency in the full amount
of the drawing. If the Company fails to timely reimburse the L/C Issuer on the
Honor Date, the Administrative Agent shall promptly notify each Committed
(USD/MC) Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable (USD/MC) Percentage
thereof. In such event, the Company shall be deemed to have requested a
Committed (USD/MC) Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Aggregate
(USD/MC) Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

44



--------------------------------------------------------------------------------

(ii) Each Committed (USD/MC) Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable (USD/MC) Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Committed (USD/MC) Lender that so makes funds
available shall be deemed to have made a Base Rate Committed (USD/MC) Loan to
the Company in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed (USD/MC) Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Company shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Committed (USD/MC) Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03. In no
event shall a Default be triggered by any such failure of any Loan Party to
reimburse the L/C Issuer pursuant to clause (i) above.

(iv) Until each Committed (USD/MC) Lender funds its Committed (USD/MC) Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable (USD/MC) Percentage of such amount shall be solely for the account of
the L/C Issuer.

(v) Each Committed (USD/MC) Lender’s obligation to make Committed (USD/MC) Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Company, any Subsidiary or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Committed (USD/MC) Lender’s
obligation to make Committed (USD/MC) Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Company of a Committed Loan Notice). Subject to Section 2.19(b), no such making
of an L/C Advance shall relieve or otherwise impair the joint and several
obligation of the Borrowers to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Committed (USD/MC) Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed

 

45



--------------------------------------------------------------------------------

(USD/MC) Loan included in the relevant Committed (USD/BC) Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Committed (USD/MC) Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Committed (USD/MC) Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable (USD/MC) Percentage thereof in Dollars and in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Committed
(USD/MC) Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable (USD/MC) Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Committed (USD/MC) Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. Subject to Section 2.19(b), the joint and several
obligation of the Borrowers to reimburse the L/C Issuer for each drawing under
each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;

 

46



--------------------------------------------------------------------------------

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, or the ISP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Committed (USD/MC) Lenders or the Required (USD/MC)
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Subject to Section 2.19(b), the Borrowers hereby
jointly and severally assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (vii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence (as determined by a court of competent
jurisdiction in a final and non-appealable judgment), or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the

 

47



--------------------------------------------------------------------------------

presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit (subject
to Section 2.03(a)(iii)). In furtherance and not in limitation of the foregoing,
the L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Company for, and the
L/C Issuer’s rights and remedies against the Company shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP or
in the decisions, opinions, practice statements, or official commentary of the
International Chamber of Commerce Banking Commission, the Bankers Association
for Finance and Trade—International Financial Services Association (BAFT-IFSA),
or the Institute of International Banking Law & Practice, whether or not any
Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Committed (USD/MC) Lender in accordance, subject to
adjustment as provided in Section 2.17, with its Applicable (USD/MC) Percentage,
in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09. Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required (USD/MC)
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter with respect to such Letters of Credit issued
by Bank of America and with respect to such Letters of Credit issued by any
other L/C Issuer, at a rate determined by the Company and such L/C Issuer,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09. In addition, the
Company shall pay directly to the L/C Issuer for its own account, in Dollars,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

48



--------------------------------------------------------------------------------

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Company
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Company, and that the Company’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

(l) Letters of Credit Reports. For so long as any Letter of Credit issued by an
L/C Issuer (other than Bank of America) is outstanding, such L/C Issuer shall
deliver to the Administrative Agent within five (5) Business Days after each
calendar month, a report with information for every outstanding Letter of Credit
issued by such L/C Issuer (which report may be in the form of Exhibit J). The
Administrative Agent will notify the Lenders of its receipt of any such report
and provide a copy thereof to any Lender following such Lender’s request.

(m) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent, and such Lender.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Committed
(USD/MC) Lenders set forth in this Section 2.04, may in its sole discretion make
loans in Dollars (each such loan, a “Swing Line Loan”) to the Company from time
to time on any Business Day during the Availability Period with respect to the
Committed (USD/MC) Facility in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable (USD/MC) Percentage
of the Outstanding Amount of Committed (USD/MC) Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
USD/MC Commitment; provided, however, that (x) after giving effect to any Swing
Line Loan, (i) the Total (USD/MC) Outstandings shall not exceed the Aggregate
(USD/MC) Commitments, and (ii) the Revolving (USD/MC) Credit Exposure of any
Lender shall not exceed such Lender’s USD/MC Commitment, (y) the Company shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan, and (z) the Swing Line Lender shall not be under any obligation to
make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Company may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.    Immediately upon the making of a Swing Line Loan, each
Committed (USD/MC) Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable (USD/MC) Percentage times the amount of such Swing Line
Loan.

 

49



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000, (ii) the requested borrowing date, which shall be a Business Day
and (iii) the interest rate applicable thereto. Promptly after receipt by the
Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Committed (USD/MC) Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably authorizes the Swing Line Lender
to so request on its behalf), that each Committed (USD/MC) Lender make a Base
Rate Committed (USD/MC) Loan in an amount equal to such Lender’s Applicable
(USD/MC) Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate (USD/MC) Commitments and the conditions
set forth in Section 4.02. The Swing Line Lender shall furnish the Company with
a copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Committed (USD/MC) Lender shall make an
amount equal to its Applicable (USD/MC) Percentage of the amount specified in
such Committed Loan Notice available to the Administrative Agent in Same Day
Funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office for Dollar-denominated payments not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Committed (USD/MC) Lender that
so makes funds available shall be deemed to have made a Base Rate Committed
(USD/MC) Loan to the Company in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed (USD/MC) Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Committed (USD/MC) Loans submitted by the Swing Line Lender as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Committed (USD/MC) Lenders fund its risk participation in the relevant
Swing Line Loan and each Committed (USD/MC) Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

50



--------------------------------------------------------------------------------

(iii) If any Committed (USD/MC) Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Committed (USD/MC)Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed (USD/MC) Loan included in the relevant
Committed (USD/MC) Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Committed (USD/MC) Lender’s obligation to make Committed (USD/MC)
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Committed (USD/MC) Lender’s obligation to make Committed (USD/MC)
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Company to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Committed (USD/MC) Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable (USD/MC) Percentage thereof in the same
funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Committed (USD/MC) Lender shall pay to the Swing Line Lender
its Applicable (USD/MC) Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
The Administrative Agent will make such demand upon the request of the Swing
Line Lender. The obligations of the Committed (USD/MC) Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Committed (USD/MC) Lender funds its Base Rate Committed (USD/MC) Loan
or risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable (USD/MC) Percentage of any Swing Line Loan, interest in respect of
such Applicable (USD/MC) Percentage shall be solely for the account of the Swing
Line Lender.

 

51



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments. (a) Optional.

(i) Committed Loans. Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be in a form acceptable to the Administrative Agent and be
received by the Administrative Agent not later than Noon (A) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, Canadian Dollars or Mexican Pesos, (B) four Business Days (or five, in
the case of prepayment of Loans denominated in Special Notice Currencies) prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies (other than Canadian Dollars or Mexican Pesos), and (C) on the date
of prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurocurrency
Rate Loans denominated in Dollars shall be in a principal amount of $2,000,000
or a whole multiple of $1,000,000 in excess thereof; (iii) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
minimum principal amount of $2,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (iv) any prepayment of Base Rate Committed Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid and, if Eurocurrency Rate Loans are to
be prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Company, the applicable Borrower shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.17,
each such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

(ii) Swing Line Loans. The Company may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

52



--------------------------------------------------------------------------------

(b) Mandatory.

(i) Excess Outstandings.

(A) If the Administrative Agent notifies the Company at any time that the Total
Outstandings at such time exceed an amount equal to 105% of the Aggregate
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Loans and/or the Company shall Cash
Collateralize the L/C Obligations in an aggregate amount at least equal to such
excess; provided, however, that, subject to the provisions of Section 2.16(a),
the Company shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(i)(A) unless after the prepayment in full of
the Loans the Total Outstandings exceed the Aggregate Commitments then in
effect. The Administrative Agent may, at any time and from time to time after
the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.

(B) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Loans denominated in Alternative Currencies at such
time exceeds an amount equal to 105% of the Alternative Currency Sublimit then
in effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.

(C) On the first day of each Seasonal Decrease Period, the Borrowers shall
immediately repay Committed (USD/MC) Loans, Swing Line Loans and L/C Borrowings
(together with all accrued but unpaid interest thereon) in an aggregate amount
sufficient to reduce the Total (USD/MC) Outstandings as of such date to an
amount not to exceed 100% of the Aggregate (USD/MC) Commitments then in effect.

(D) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Committed (MXN) Loans at such time exceeds an amount
equal to 105% of the Aggregate (MXN) Commitments then in effect, then, within
two Business Days after receipt of such notice, the Designated Mexican Borrowers
shall prepay Committed (MXN) Loans in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Aggregate (MXN) Commitments then in effect.

(c) No Effect on Obligations of Foreign Obligors. In accordance with
Section 2.19, the obligations of each Foreign Obligor with respect to prepayment
of Loans shall not exceed their respective share of the Obligations in respect
of the Loans to which such prepayment is to be applied.

2.06 Termination or Reduction of Commitments.

(a) The Company may, upon notice to the Administrative Agent, terminate the
Aggregate (USD/MC) Commitments or the Aggregate (MXN) Commitments, or from time
to time permanently reduce the Aggregate (USD/MC) Commitments or the Aggregate
(MXN) Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than Noon five Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Company shall not terminate or reduce (A) the Aggregate
(USD/MC) Commitments if, after giving effect thereto and to any concurrent

 

53



--------------------------------------------------------------------------------

prepayments hereunder, the Total (USD/MC) Outstandings would exceed the
Aggregate (USD/MC) Commitments or (B) the Aggregate (MXN) Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
(MXN) Outstandings would exceed the Aggregate (MXN) Commitments, (iv) if, after
giving effect to any reduction of the Aggregate (USD/MC) Commitments, the Letter
of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate (USD/MC) Commitments, such Sublimit shall be automatically reduced by
the amount of such excess and (v) if, after giving effect to any reduction of
the Aggregate Commitments, the Alternative Currency Sublimit exceeds the amount
of the Aggregate Commitments, such Sublimit shall be automatically reduced by
the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate (USD/MC)
Commitments or Aggregate (MXN) Commitments. The amount of any such Aggregate
(USD/MC) Commitment reduction or Aggregate (MXN) Commitment reduction shall not
be applied to the Alternative Currency Sublimit unless otherwise specified by
the Company. The amount of any such Aggregate (USD/MC) Commitment reduction
shall not be applied to the Letter of Credit Sublimit unless otherwise specified
by the Company. Any reduction of the Aggregate (USD/MC) Commitments shall be
applied to the USD/MC Commitment of each Lender according to its Applicable
(USD/MC) Percentage. Any reduction of the Aggregate (MXN) Commitments shall be
applied to the MXN Commitment of each Lender according to its Applicable (MXN)
Percentage. All fees accrued until the effective date of any termination of the
Aggregate (USD/MC) Commitments or Aggregate (MXN) Commitments, as the case may
be, shall be paid on the effective date of such termination.

(b) The Aggregate (USD/MC) Commitments shall automatically be reduced, on a pro
rata basis among the applicable Lenders, by $100,000,000 immediately following
the effectiveness of the Closing Date and as of the first day of each Seasonal
Decrease Period; provided that, the Company may elect, in its sole discretion,
to maintain the Aggregate (USD/MC) Commitments during any Seasonal Decrease
Period at the same level as in effect during the then current Seasonal Increase
Period by giving the Administrative Agent notice of the same not later than the
10th Business Day preceding the first day of such Seasonal Decrease Period (the
“Seasonal Commitment Notice”). The Aggregate (USD/MC) Commitments shall be
automatically increased, on a pro rata basis among the Lenders, by $100,000,000
as of the first day of each Seasonal Increase Period following a Seasonal
Decrease Period for which a Seasonal Commitment Notice was not provided.

2.07 Repayment of Loans. (a) Each Borrower (other than any Designated Mexican
Borrower) shall repay to the Committed (USD/MC) Lenders on the Maturity Date the
aggregate principal amount of Committed (USD/MC) Loans made to such Borrower
outstanding on such date.

(b) Each Designated Mexican Borrower shall repay to the Committed (MXN) Lenders
on the Maturity Date the aggregate principal amount of Committed (MXN) Loans
made to such Borrower outstanding on such date.

(c) The Company shall repay each Swing Line Loan on the Maturity Date.

2.08 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to, at the election of the Company, (x) the Base Rate plus
the Applicable Rate or (y) such other rate, if any, as may be separately agreed
upon by the Company and the Swing Line Lender.

 

54



--------------------------------------------------------------------------------

(b) (i) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee.

(i) The Company shall pay to the Administrative Agent for the account of each
Committed (USD/MC) Lender in accordance with its Applicable (USD/MC) Percentage,
a commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate (USD/MC) Commitments exceed the sum of (i) the
Outstanding Amount of Committed (USD/MC) Loans and (ii) the Outstanding Amount
of L/C Obligations, subject to adjustment as provided in Section 2.17. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate (USD/MC) Commitments for
purposes of determining the commitment fee. The commitment fee shall accrue at
all times during the Availability Period with respect to the Committed (USD/MC)
Facility, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of such
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(ii) The Company shall pay to the Administrative Agent for the account of each
Lender in accordance with its Applicable (MXN) Percentage, a commitment fee in
Dollars equal to the Applicable Rate times the actual daily amount by which the
Aggregate (MXN) Commitments exceed the Outstanding Amount of Committed (MXN)
Loans, subject to adjustment as provided in Section 2.17. The commitment fee
shall accrue at all times during the Availability Period with respect to the
Committed (MXN) Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of such Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

55



--------------------------------------------------------------------------------

(b) Other Fees. (i) The Company shall pay to MLPFS and the Administrative Agent
for their own respective accounts, in Dollars, fees in the amounts and at the
times specified in the Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Committed Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. With respect to all
Non-LIBOR Quoted Currencies, the calculation of the applicable interest rate
shall be determined in accordance with market practice.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason (other than a restatement or
adjustments due to a change in GAAP or the application thereof, to the extent
permitted hereunder), the Company or the Lenders determine that (i) the
Consolidated Leverage Ratio as calculated by the Company as of any applicable
date was inaccurate and (ii) a proper calculation of the Consolidated Leverage
Ratio would have resulted in higher pricing for such period, each Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article VIII. The Company’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder (the “Termination Date”) but shall
terminate on the first anniversary of the Termination Date.

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained

 

56



--------------------------------------------------------------------------------

by any Lender and the accounts and records of the Administrative Agent in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error. Upon the request of any Lender
to a Borrower made through the Administrative Agent, such Borrower shall execute
and deliver to such Lender (through the Administrative Agent) a Note, which
shall evidence such Lender’s Loans to such Borrower in addition to such accounts
or records. Each Lender may attach schedules to a Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent

 

57



--------------------------------------------------------------------------------

forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by such Borrower, the interest rate applicable to Base
Rate Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by such Borrower shall be without prejudice to any claim such
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed

 

58



--------------------------------------------------------------------------------

Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Designated Borrowers.

(a) Effective as of the date hereof each of the Canadian Borrower and the
Mexican Borrower shall be a “Designated Borrower” hereunder and may receive
Loans for its account on the terms and conditions set forth in this Agreement.

(b) The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
additional Restricted Subsidiary of the Company (an “Applicant Borrower”) as a
Designated Borrower to receive Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit F (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein the
Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent or the
Required Lenders in their sole discretion, and Notes signed by such new
Borrowers to the extent any Lenders so require. If the Administrative Agent and
the Required Lenders (or all Lenders, in the case of any Applicant Borrower that
is a Foreign Subsidiary organized under the laws of a jurisdiction other than a
jurisdiction in which any Designated Borrower is organized on the Closing Date)
agree that an Applicant Borrower shall be entitled to receive Loans hereunder,
then promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Administrative Agent shall send a notice in substantially the form of Exhibit G
(a “Designated Borrower Notice”) to the Company and the Lenders specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, whereupon each of the

 

59



--------------------------------------------------------------------------------

Lenders agrees to permit such Designated Borrower to receive Loans hereunder, on
the terms and conditions set forth herein, and each of the parties agrees that
such Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement; provided that no Committed Loan Notice or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date five Business Days after such effective date.

(c) The Guaranteed Obligations of the Company and each Designated Borrower shall
be joint and several, subject to the limitations set forth more fully in
Section 2.19.

(d) Each Restricted Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.14 hereby irrevocably appoints the Company
as its agent (and in the case of each Designated Mexican Borrower, appoints the
Company as its comisionista under the Mexican Commerce Code) for all purposes
relevant to this Agreement and each of the other Loan Documents, including
(i) the giving and receipt of notices, (ii) the execution and delivery of all
documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders to any such Designated Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.

(e) The Company may from time to time, upon not less than 10 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.

(f) Notwithstanding anything herein to the contrary, (i) the Designated Mexican
Borrowers shall not be entitled to request any Loans other than a Committed
(MXN) Loan and (ii) no Borrower other than a Designated Mexican Borrower shall
be entitled to request a Committed (MXN) Loan.

2.15 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Company may
from time to time, request an increase in the Aggregate (USD/MC) Commitments or
the Aggregate (MXN) Commitments (both during the Seasonal Increase Period and
during the Seasonal Decrease Period) by an amount (for all such requests) not
exceeding $200,000,000; provided that (i) any such request for an increase shall
be in a minimum amount of $25,000,000 or a whole multiple of $5,000,000 in
excess thereof, and (ii) the Company may make a maximum of six such requests. At
the time of sending such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable (USD/MC) Percentage or Applicable (MXN) Percentage, as
applicable, of such requested increase; provided that it is understood and
agreed that no Lender shall be obligated to provide any such requested increase
and each Lender may elect or decline to do so in its sole discretion. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

 

60



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. If necessary to achieve the full amount of a requested
increase and subject to the approval of the Administrative Agent, and in the
case of any increase to the Aggregate (USD/MC) Commitments, the L/C Issuer and
the Swing Line Lender, in each case not to be unreasonably withheld or delayed,
the Company may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Aggregate (USD/MC) Commitments or
Aggregate (MXN) Commitments are increased in accordance with this Section, the
Administrative Agent and the Company shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase, and the
Administrative Agent shall be authorized to make any appropriate adjustments to
Schedule 2.01 to reflect such final allocations. The Administrative Agent shall
promptly notify the Company and the Lenders of the final allocation of such
increase and the Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase (which, with respect to any such Loan
Party, may, if applicable, be the resolutions entered into by such Loan Party in
connection with the incurrence of the Obligations on the Closing Date), and
(y) in the case of the Company, certifying that, before and after giving effect
to such increase, (A) the representations and warranties contained in Article V
and the other Loan Documents are true and correct in all material respects (or,
to the extent any such representation and warranty is subject to a materiality
or Material Adverse Effect qualification, in all respects) on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or, to the extent any such representation
and warranty is subject to a materiality or Material Adverse Effect
qualification, in all respects) as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, (B) no Default or Event of Default exists and (C) the Company
and its Restricted Subsidiaries are in compliance with each financial covenant
set forth in Section 7.11, calculated on a Pro Forma Basis pursuant to
Section 1.03(c). The Borrowers shall prepay any Committed Loans outstanding on
the Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable (USD/MC) Percentages or Applicable (MXN)
Percentages arising from any nonratable increase in the Commitments under this
Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.16 Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Company shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting

 

61



--------------------------------------------------------------------------------

Lender, the Company shall immediately (in the case of clause (iii) above) or
within one Business Day (in all other cases) following any request by the
Administrative Agent or the L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
Additionally, if the Administrative Agent notifies the Company at any time that
the Outstanding Amount of all L/C Obligations at such time exceeds 105% of the
Letter of Credit Sublimit then in effect, then, within two Business Days after
receipt of such notice, the Company shall provide Cash Collateral for the
Outstanding Amount of the L/C Obligations in an amount not less than the amount
by which the Outstanding Amount of all L/C Obligations exceeds the Letter of
Credit Sublimit.

(b) Grant of Security Interest. The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
(MXN) Lenders”, “Required (USD/MC) Lenders” and Section 10.01.

 

 

62



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Company
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.16; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.17(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender which is a Committed (USD/MC) Lender shall be
entitled to receive Letter of Credit Fees for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Applicable
(USD/MC) Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.16.

 

63



--------------------------------------------------------------------------------

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Company shall (x) pay
to each Non-Defaulting Lender which is a Committed (USD/MC) Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C
Issuer the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable (USD/MC) Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders which are Committed (USD/MC) Lenders in accordance with their respective
Applicable (USD/MC) Percentages (calculated without regard to such Defaulting
Lender’s USD/MC Commitment) but only to the extent that such reallocation does
not cause the aggregate Revolving (USD/MC) Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s USD/MC Commitment. Subject to
Section 10.20, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent and, in the
case that a Defaulting Lender is a Committed (USD/MC) Lender, the Swing Line
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and, in the case of the Committed (USD/MC) Facility, funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.17(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

64



--------------------------------------------------------------------------------

2.18 Designation of Unrestricted and Restricted Subsidiaries.

(a) At any time on or after the Closing Date, upon written notice to the
Administrative Agent (which written notice shall contain a certification as to
the matters set forth in this Section 2.18(a)), the Company may designate any
Restricted Subsidiary (along with all Subsidiaries of such Restricted
Subsidiary) as an “Unrestricted Subsidiary”; provided that (i) both immediately
before and immediately after giving effect to such designation, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (ii) once designated as an Unrestricted Subsidiary, the Company may
re-designate such Subsidiary as a “Restricted Subsidiary” pursuant to
Section 2.18(b), but, thereafter, the Company shall not re-designate such
Subsidiary as an “Unrestricted Subsidiary” pursuant to this Section 2.18(a),
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary or continue
as an Unrestricted Subsidiary (A) if it is a Borrower or a Subsidiary Guarantor,
(B) unless each of its direct and indirect Subsidiaries is also designated an
Unrestricted Subsidiary pursuant to this Section 2.18(a) or (C) if it is a
Subsidiary of a Canadian Borrower and (iv) after giving effect to such
designation, the Company and its Restricted Subsidiaries shall be in compliance
with the financial covenants set forth in Section 7.11 (calculated on a Pro
Forma Basis pursuant to Section 1.03(c)).

(b) At any time after the Closing Date and upon written notice to the
Administrative Agent (which written notice shall contain a certification as to
the matters set forth in this Section 2.18(b)), the Company may re-designate any
Unrestricted Subsidiary as a “Restricted Subsidiary”; provided that (i) no
Subsidiary holding or owning Equity Interests in such re-designated Restricted
Subsidiary shall be an Unrestricted Subsidiary (unless also being re-designated
at such time) and (ii) both before and after giving effect to such designation,
no Event of Default shall have occurred and be continuing.

(c) Any designation of a Subsidiary as an Unrestricted Subsidiary or a
Restricted Subsidiary shall be deemed a representation and warranty by the
Company that each of the requirements in Section 2.18(a) or Section 2.18(b), as
applicable, are satisfied in all respects.

(d) The Unrestricted Subsidiaries as of the Closing Date are set forth on
Schedule 2.18.

2.19 Joint and Several Obligations.

(a) To the extent that this Agreement provides that any Guaranteed Obligations
hereunder are joint and several, such joint and several obligations shall be
absolute and unconditional and shall remain in full force and effect until the
entire principal, interest, penalties, premiums and late charges, if any, on
this Agreement and all additional payments, if any, due pursuant to any other
Loan Document shall have been paid and, until such payment has been made, shall
not be discharged, affected, modified or impaired upon the happening from time
to time of any event, including, without limitation, any of the following
(subject to the provisions of applicable Law), whether or not with notice to or
the consent of any of the Borrowers:

(i) the waiver, compromise, settlement, release, termination or amendment
(including, without limitation, any extension or postponement of the time for
payment or performance or renewal or refinancing) of any or all of the
Guaranteed Obligations or agreements of any of the Borrowers hereunder or any
other Loan Document;

(ii) the failure to give notice to any or all of the Borrowers of the occurrence
of a default under the terms and provisions of this Agreement or any other Loan
Document;

(iii) the release of any person primarily or secondarily liable for all or any
part of the Guaranteed Obligations, whether by Administrative Agent or any other
holder of this Agreement or in connection with any voluntary or involuntary
liquidation, dissolution, receivership, insolvency, bankruptcy, assignment for
the benefit of creditors or similar event or proceeding affecting any or all of
the Borrowers or any other person or entity who, or any of whose property, shall
at the time in question be obligated in respect of the Guaranteed Obligations or
any part thereof; or

 

65



--------------------------------------------------------------------------------

(iv) to the extent permitted by law, any other event, occurrence, action or
circumstance that would, in the absence of this clause, result in the release or
discharge of any or all of the Borrowers from the performance or observance of
any obligation, covenant or agreement contained in this Agreement.

(b) Notwithstanding anything to the contrary contained hereunder or in any other
Loan Document, it is agreed and understood that (1) each Domestic Obligor shall
be jointly and severally liable for all Guaranteed Obligations, (2) each Foreign
Obligor (other than any Designated Mexican Borrower) shall only be jointly and
severally liable for all Foreign Obligations, including without limitation all
Loans, L/C Obligations and other Guaranteed Obligations made to, for the benefit
of, or accrued with respect to any Foreign Obligor or Subsidiary thereof and
(3) each Designated Mexican Borrower shall be liable solely for its own Foreign
Obligations.

2.20 Designated Lenders. Each of the Administrative Agent, the L/C Issuer, the
Swing Line Lender and each Lender at its option may make any Credit Extension or
otherwise perform its obligations hereunder through any Lending Office (each, a
“Designated Lender”); provided that any exercise of such option shall not affect
the obligation of such Borrower to repay any Credit Extension in accordance with
the terms of this Agreement. Any Designated Lender shall be considered a Lender;
provided that in the case of an Affiliate or branch of a Lender, such provisions
that would be applicable with respect to Credit Extensions actually provided by
such Affiliate or branch of such Lender shall apply to such Affiliate or branch
of such Lender to the same extent as such Lender; provided that for the purposes
only of voting in connection with any Loan Document, any participation by any
Designated Lender in any outstanding Credit Extension shall be deemed a
participation of such Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent or the Loan Party, as required by such Laws, shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Administrative Agent or the Loan Party shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

66



--------------------------------------------------------------------------------

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Company by a Lender or the
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below; provided
that, following such indemnification payment by the Loan Parties, such Lender or
the L/C Issuer shall indemnify the Loan Parties in such case for the amount of
such indemnification payments made by the Loan Parties to the Administrative
Agent.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Party to do so), (y) the
Administrative Agent and the Loan Party, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Party, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender or the L/C Issuer by the

 

67



--------------------------------------------------------------------------------

Administrative Agent shall be conclusive absent manifest error. Each Lender and
the L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or the L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority as provided in this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or the taxing authorities of a jurisdiction
pursuant to such applicable Law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or
(B) required by applicable Law other than the Code or the taxing authorities of
the jurisdiction pursuant to such applicable Law to comply with the requirements
for exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and

 

68



--------------------------------------------------------------------------------

(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II) executed copies of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be appropriate for the Company and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

69



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes (including any Tax credit in lieu of
a refund) as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by a Loan Party under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that each
Loan Party, upon the written request of the Recipient, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to such Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(h) Defined Terms. For purposes of this Section 3.01, the term “applicable Laws”
includes FATCA.

 

70



--------------------------------------------------------------------------------

3.02 Illegality.

(a) If any Lender determines that any Change in Law has made it unlawful, or
that any Governmental Authority has asserted after the Closing Date that it is
unlawful, for such Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Credit Extension or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed after the Closing
Date material restrictions on the authority of such Lender to purchase or sell,
or to take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Committed (USD/MC) Loans to Eurocurrency Rate Loans, shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist (which notice such Lender agrees to
give promptly). Upon receipt of such notice, (x) the Borrowers shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted.

(b) If, in any applicable jurisdiction, the Administrative Agent, the L/C Issuer
or any Lender or any Designated Lender determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted after the
Closing Date that it is unlawful, for the Administrative Agent, the L/C Issuer
or any Lender or its applicable Designated Lender to (i) perform any of its
obligations hereunder or under any other Loan Document, (ii) to fund or maintain
its participation in any Loan or Letter of Credit or (iii) issue, make,
maintain, fund or charge interest or fees with respect to any Credit Extension
to any Designated Borrower who is organized under the laws of a jurisdiction
other than the United States, a State thereof or the District of Columbia such
Person shall promptly notify the Administrative Agent, then, upon the
Administrative Agent notifying the Company, and until such notice by such Person
is revoked, any obligation of such Person to issue, make, maintain, fund or
charge interest or fees with respect to any such Credit Extension shall be
suspended, and to the extent required by applicable Law, cancelled. Upon receipt
of such notice, the Loan Parties shall, (A) repay that Person’s participation in
the Loans or other applicable Obligations on the last day of the Interest Period
for each Loan or other Obligation occurring after the Administrative Agent has
notified the Company or, if earlier, the date specified by such Person in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by applicable Law), (B) to the extent
applicable to the L/C Issuer, Cash Collateralize that portion of applicable L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized and (C) take all reasonable actions
requested by such Person to mitigate or avoid such illegality. Each Lender
agrees to designate a different lending office if such designation will avoid
the need for such notice and will not, in the determination of such Lender,
otherwise be materially disadvantageous to such Lender.

 

71



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates.

(a) Generally.

(i) Except in the case of circumstances described in Section 3.03(b), if in
connection with any request for a Eurocurrency Rate Loan or a conversion to or
continuation thereof, (A) the Administrative Agent determines that (1) deposits
(whether in Dollars or an Alternative Currency) are not being offered to banks
in the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, or (2) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan
(whether denominated in Dollars or an Alternative Currency) or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a)(i)(A) above, “Impacted Loans”), or (B) the Administrative Agent or the
Required (USD/MC) Lenders, in the case of the Committed (USD/MC) Facility, or
the Required (MXN) Lenders, in the case of the Committed (MXN) Facility,
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan,
the Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent upon the instruction of the Required
(USD/MC) Lenders or Required (MXN) Lenders, as the case may be, revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies (to the extent of the affected Eurocurrency
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.

(ii) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i)(A) of this Section, the Administrative
Agent, in consultation with the Company and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (A) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i)(A) of this Section, (B) the Required
(USD/MC) Lenders, in the case of the Committed (USD/MC) Facility, or the
Required (MXN) Lenders, in the case of the Committed (MXN) Facility, notify the
Administrative Agent and the Company that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (C) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Company
written notice thereof.

 

72



--------------------------------------------------------------------------------

(b) Non-Temporary Situations with Respect to LIBOR. Notwithstanding anything to
the contrary in this Agreement or any other Loan Documents, including
Section 3.03(a) above, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Company or the
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Company) that the Company or the Required
Lenders (as applicable) have determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar
U.S. Dollar denominated syndicated credit facilities for such alternative
benchmarks (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes and any such amendment shall
become effective at 5:00 p.m. (New York time) on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrowers unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (b)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) the Eurocurrency Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, the Company may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in a LIBOR Quoted Currency (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein. Notwithstanding anything else herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero percent for purposes of this Agreement.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e), other than as
set forth below) or the L/C Issuer;

 

73



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered as reasonably determined by such
Lender or the L/C Issuer (which determination shall be made in good faith (and
not on an arbitrary or capricious basis) and consistent with similarly situated
customers of such Lender or the L/C Issuer under agreements having provisions
similar to this Section 3.04 after consideration of such factors as such Lender
or such L/C Issuer then reasonably determines to be relevant).

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Designated Borrower to pay) to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered as reasonably determined by such Lender or the L/C Issuer
(which determination shall be made in good faith (and not on an arbitrary or
capricious basis) and consistent with similarly situated customers of such
Lender or the L/C Issuer under agreements having provisions similar to this
Section 3.04 after consideration of such factors as such Lender or such L/C
Issuer then reasonably determines to be relevant).

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

74



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

(c) any failure by any Borrower to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

 

75



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender or the L/C Issuer may
make any Credit Extension to any Borrower through any Lending Office, provided
that the exercise of this option shall not affect the obligation of such
Borrower to repay the Credit Extension in accordance with the terms of this
Agreement. If any Lender or the L/C Issuer requests compensation under
Section 3.04, or requires any Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender or the L/C Issuer gives a notice pursuant to Section 3.02, then at
the request of the Company such Lender or the L/C Issuer shall, as applicable,
use reasonable efforts to file any certificate or document reasonably requested
by the Borrowers or the Administrative Agent, or designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Company hereby agrees to pay (or cause the
applicable Designated Borrower to pay) all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.

(b) Replacement of Lenders. If any Lender or the L/C Issuer requests
compensation under Section 3.04, or if any Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01 and, in each case, such Lender or the L/C Issuer has declined or
is unable to designate a different Lending Office in accordance with
Section 3.06(a), the Company may replace such Lender or the L/C Issuer in
accordance with Section 10.13.

3.07 Survival. All obligations of the Loan Parties under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

 

76



--------------------------------------------------------------------------------

(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Company;

(ii) USD/MC Loan Notes executed by the Borrowers (other than the Designated
Mexican Borrowers) in favor of each Lender requesting USD/MC Loan Notes;

(iii) such powers-of-attorney, certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing and in good standing (if
applicable) under the laws of its jurisdiction of organization;

(v) favorable opinions of counsel (including local counsel, as applicable) to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
such customary matters concerning the Loan Parties, the Loan Documents and such
other matters as the Administrative Agent shall reasonably request (which such
opinions shall expressly permit reliance by permitted successors and assigns of
the Administrative Agent and the Lenders as provided herein);

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied; (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(C) a calculation of the Consolidated Leverage Ratio as of the last day of the
fiscal quarter of the Company most recently ended prior to the Closing Date;

(viii) evidence that the Existing Credit Agreement has been or concurrently with
the Closing Date is being terminated and all Liens securing obligations under
the Existing Credit Agreement have been or concurrently with the Closing Date
are being released; and

(ix) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Lenders
reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

 

77



--------------------------------------------------------------------------------

(c) Unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
at least three (3) Business Days prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).

(d) The Administrative Agent and each Lender shall have received at least five
days prior to the Closing Date (i) all documentation and other information
reasonably requested by the Administrative Agent or such Lender, as applicable,
at least fifteen days prior to the Closing Date in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the Act; and (ii) with respect to any Borrower that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, a Beneficial Ownership
Certification in relation to such Borrower.

(e) The Administrative Agent and the Lenders shall have received copies of the
financial statements referred to in Section 5.05, each in form and substance
satisfactory to each of them.

(f) Since December 31, 2017 there shall not have occurred any event, change,
circumstance, occurrence, effect or state of facts that, individually or in the
aggregate, has had, or could reasonably be expected to have, a Material Adverse
Effect.

(g) The absence of any pending or threatened action, suit, investigation or
proceeding in any court or before any arbitrator or Governmental Authority that
(x) either individually or in the aggregate, if determined adversely to the
Company or any Restricted Subsidiary, could reasonably be expected to have a
Material Adverse Effect, or (y) purports to affect any transaction contemplated
under this Agreement or any Loan Document or the ability of any Borrower to
perform its respective obligations under this Agreement or any Loan Document.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of (i) the Borrowers contained in Article
V and (ii) each Loan Party contained in each other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (or, to the
extent any such representation and warranty is subject to a materiality or
Material Adverse Effect qualification, in all respects) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or, to the extent any such
representation and warranty is subject to a materiality or Material Adverse
Effect qualification, in all respects) as of such earlier date, and except that
for purposes of this Section 4.02, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01.

 

78



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

(e) In the case of a Loan to be denominated in an Alternative Currency, there
shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Administrative Agent or the Required
(USD/MC) Lenders, in the case of a Committed (USD/MC) Loan, or the Required
(MXN) Lenders, in the case of a Committed (MXN) Loan, would make it
impracticable for such Loan to be denominated in the relevant Alternative
Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

4.03 Conditions to all Committed (MXN) Loans. The obligation of each Committed
(MXN) Lender to honor any Request for Credit Extension of Committed (MXN) Loans
(other than a Committed Loan Notice requesting only a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent (in
addition to satisfaction of the applicable conditions set forth in
Section 4.02):

(a) With respect to the initial Committed (MXN) Borrowing by the Mexican
Borrower:

(i) The Administrative Agent and each Committed (MXN) Lender shall have received
at least five days prior to the requested date of any Committed (MXN) Borrowing
(i) all documentation and other information reasonably requested by the
Administrative Agent or such Committed (MXN) Lender, as applicable, at least
fifteen days prior to the requested date of such Committed (MXN) Borrowing in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including the Act; and (ii) a Beneficial Ownership
Certification in relation to the Mexican Borrower, if the Mexican Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation.

(ii) The Administrative Agent shall have received copies of the irrevocable
power-of-attorney for lawsuits and collections (pleitos y cobranzas) granted by
the Mexican Borrower in favor of the Company formalized before a Mexican notary
public in order for the Company to act as its agent for service of process and
evidence of the Company’s acceptance to act as such.

(iii) The Administrative Agent shall have received such opinions, documents and
certificates referred to in Section 4.01 as may be reasonably requested by the
Administrative Agent, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

(iv) The Administrative Agent shall have received a duly executed signature page
to this Agreement from the Mexican Borrower.

 

79



--------------------------------------------------------------------------------

(b) With respect to each Committed (MXN) Borrowing by any Designated Mexican
Borrower (including the initial Committed (MXN) Borrowing by such Designated
Mexican Borrower):

(i) The Administrative Agent shall have received MXN Loan Notes executed by the
Designated Mexican Borrowers in favor of each Committed (MXN) Lender in a
principal amount (in Mexican Pesos) equal to such Committed (MXN) Lender’s
Applicable Percentage of such Committed (MXN) Loan, each of which shall be
originals unless otherwise specified.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary thereof (a) is duly organized or formed, validly existing and, as
applicable, in good standing (to the extent such concept is applicable in the
relevant jurisdiction) under the Laws of the jurisdiction of its incorporation
or organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not (a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except
in each case referred to in clause (b) or (c), to the extent that failure to so
comply could not reasonably be expected to have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except
those as have been obtained or made and are in full force and effect or where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditors’ rights generally and by general principles of
equity.

 

80



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
dated September 30, 2018, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all material indebtedness and other liabilities, direct or
contingent, of the Company and its consolidated Subsidiaries not included in
such financial statements, including liabilities for taxes, material commitments
and Indebtedness.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

5.06 Litigation. There is no litigation, investigation or proceeding pending or,
to the knowledge of the Company, threatened in arbitration or before any
Governmental Authority, against or affecting the Company or any of its
Restricted Subsidiaries that (a) in any manner draws into question the validity
or enforceability of this Agreement or any other Loan Document, or (b) as to
which there is a reasonable possibility of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Restricted Subsidiary thereof is
in default under or with respect to any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.08 Ownership of Property; Liens.

(a) Each of the Company and each Restricted Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b) The Company and its Restricted Subsidiaries own, or possess the right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. To the best knowledge of the Company, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Company or any
Restricted Subsidiary infringes upon any rights held by any other Person, except
for any such infringements that, individually or in the aggregate, would not
have a Material Adverse Effect.

 

81



--------------------------------------------------------------------------------

5.09 Environmental Compliance. Neither the Company nor any of the Restricted
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law that could reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect, (ii) has become subject to any
Environmental Liability that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (iii) has received
notice of any claim with respect to any Environmental Liability that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (iv) knows of any basis for any Environmental
Liability that could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

5.10 Insurance. The properties of the Company and the Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Company, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Company
or the applicable Restricted Subsidiary operates.

5.11 Taxes. The Company and its Restricted Subsidiaries have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (i) to the extent the failure to
do so would not have a Material Adverse Effect or (ii) where the same are
currently being contested in good faith by appropriate proceedings and for which
the Company or such Subsidiary, as the case may be, has set aside on its books
adequate reserves.

5.12 ERISA Compliance; Canadian Pension Plans.

(a) Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state laws except as would not reasonably be expected to
have a Material Adverse Effect. Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS or is covered by an IRS opinion or advisory
letter to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the best knowledge of the Company, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) no ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Company
nor any

 

82



--------------------------------------------------------------------------------

ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Company nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d) Each Borrower represents and warrants as of the Closing Date that each
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.

(e) Each Canadian Pension Plan is in compliance in all material respects with
the applicable provisions of all Canadian Laws except as would not reasonably be
expected to have a Material Adverse Effect. Each Canadian Pension Plan is not a
registered pension plan established by the Loan Parties or any Restricted
Subsidiary thereof. Except as could not reasonably be expected to have a
Material Adverse Effect, each Loan Party and each Restricted Subsidiary has made
all required contributions to each Canadian Pension Plan.

(f) There are no pending or, to the best knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Canadian Pension Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no violation of fiduciary duty with
respect to any Canadian Pension Plan that has resulted or could reasonably be
expected to result in a Material Adverse Effect.

(g) No Loan Party or Restricted Subsidiary maintains, contributes to, or has any
liability or contingent liability with respect to, a Canadian Defined Benefit
Pension Plan, that would reasonably be expected to have a Material Adverse
Effect.

5.13 Principal Places of Business and Subsidiaries. Schedule 5.13 sets forth
(i) the name of, the chief executive office of, the principal place of business
of, the ownership interest of the Company in, the jurisdiction of organization
of, and the type of, each Subsidiary and whether each such Subsidiary is a
Restricted Subsidiary or an Unrestricted Subsidiary, in each case as of the
Closing Date, and the chief executive office and principal place of business of
the Company as of the Closing Date and (ii) to the extent applicable, the true
and correct unique identification number of each Designated Borrower that is a
Foreign Subsidiary and a party hereto on the Closing Date that has been issued
by its jurisdiction of organization and the name of such jurisdiction. The true
and correct U.S. Federal taxpayer identification number of the Company and each
Designated Borrower that is a U.S. Subsidiary and a party hereto on the Closing
Date is set forth on Schedule 5.13.

5.14 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the applicable Borrower only or
of the Company and its Subsidiaries on a consolidated basis) subject to the
provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between any Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

 

83



--------------------------------------------------------------------------------

(b) None of the Company, any Person Controlling the Company, or any Restricted
Subsidiary is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. The Company’s reports filed with the SEC and publicly available
disclose to the Lenders all agreements, instruments, and corporate or other
restrictions to which the Company or any of the Restricted Subsidiaries is
subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. No documents, reports (including without limitation all reports that the
Company is required to file with the SEC), financial statements, certificates or
other information furnished by or on behalf of the Company to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

5.16 Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17 Senior Debt. The Obligations constitute senior debt for purposes of all
subordinated debt facilities, if any.

5.18 OFAC. Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is
or is owned or controlled by individuals or entities that are (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction. The Company has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with applicable
Sanctions, and the Company, its Subsidiaries and their respective officers and
employees and to the knowledge of the Company its directors and agents, are in
compliance with applicable Sanctions in all material respects.

5.19 Anti-Corruption Laws. The Company and its Subsidiaries have conducted their
businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

5.20 Representations as to Foreign Obligors. Each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will

 

84



--------------------------------------------------------------------------------

constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

(c) To the knowledge of such Foreign Obligor, there is no tax, levy, impost,
duty, fee, assessment or other governmental charge, or any deduction or
withholding, imposed by any Governmental Authority in or of the jurisdiction in
which such Foreign Obligor is organized and existing either (i) on or by virtue
of the execution or delivery of the Applicable Foreign Obligor Documents or
(ii) on any payment to be made by such Foreign Obligor pursuant to the
Applicable Foreign Obligor Documents, except as has been disclosed to the
Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

5.21 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

5.22 Beneficial Ownership. As of the Closing Date, the information included in
the Beneficial Ownership Certification, if applicable, is true and correct in
all respects.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Restricted
Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company (or, if earlier, 15 days after the date required to
be filed with the SEC) (commencing with the

 

85



--------------------------------------------------------------------------------

fiscal year ended December 31, 2018), a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company (or, if
earlier, 15 days after the date required to be filed with the SEC) (commencing
with the fiscal quarter ended March 31, 2019), a consolidated balance sheet of
the Company and its Subsidiaries as at the end of such fiscal quarter, the
related consolidated statements of income or operations for such fiscal quarter
and for the portion of the Company’s fiscal year then ended, and the related
consolidated statements of changes in shareholders’ equity, and cash flows for
the portion of the Company’s fiscal year then ended, in each case setting forth
in comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Company as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Restricted Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

(c) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of each Joint Venture the results of operations of which are
included in the consolidated financial statements of the Company, a copy of the
annual audited report for such fiscal year for such Joint Venture, containing a
combined or consolidated balance sheet of such Joint Venture as of the end of
such fiscal year and the related combined or consolidated statements of income,
stockholders’ or partners’ equity and cash flows (together with all footnotes
thereto) of such Joint Venture for such fiscal year, setting forth in each case
in comparative form the figures for the previous fiscal year, all in reasonable
detail and reported on by independent public accountants of nationally
recognized standing (without a “going concern” or like qualification or
exception, and without any qualification or exception as to scope of audit) to
the effect that such financial statements present fairly in all material
respects the financial condition and the results of operations of such Joint
Venture for such fiscal year on a combined or consolidated basis in accordance
with GAAP and that the examination by such accountants in connection with such
combined or consolidated financial statements has been made in accordance with
generally accepted auditing standards; provided that the financial statements
required under this clause (c) for each Joint Venture the results of operations
of which are included in the consolidated financial statements of the Company
shall be in a format substantially similar to the financial statements being
provided by the Company to its applicable joint venture partner with respect to
such Joint Venture;

(d) as soon as available and in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of each
Joint Venture the results of operations of which are included in the
consolidated financial statements of the Company, an unaudited combined or
consolidated balance sheet of such Joint Venture as of the end of such fiscal
quarter and the related unaudited combined or consolidated statements of income
and cash flows of such Joint Venture for such fiscal quarter and the then
elapsed portion of such fiscal year, setting forth in each case in comparative
form the figures for the corresponding quarter and the corresponding portion of
such Joint Venture’s previous fiscal year, all certified by the chief financial
officer or treasurer of such Joint Venture as presenting fairly in all material
respects the financial condition and results of operations of such Joint Venture
on a combined or consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes; provided that the
financial statements required under this clause (d) for each Joint Venture the
results of operations of which are included in the consolidated financial
statements of the Company shall be in a format substantially similar to the
financial statements being provided by the Company to its applicable joint
venture partner with respect to such Joint Venture; and

 

86



--------------------------------------------------------------------------------

(e) as soon as available, but in any event within 90 days after the end of each
fiscal year of each Designated Mexican Borrower (commencing with the fiscal year
ending December 31, 2018), a balance sheet of such Designated Mexican Borrower
as at the end of such fiscal year, and the related statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit;
provided that if at any time such audit is no longer available, such financial
statements may be company-prepared and shall be certified by the chief executive
officer, chief financial officer, treasurer or controller of such Designated
Mexican Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows.

As to any information contained in materials furnished pursuant to
Section 6.02(b), the Company shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended December 31, 2018), (x) a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Company (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) containing a listing of each
Unrestricted Subsidiary designated as of the date thereof and (y) in the event
that any Unrestricted Subsidiaries exist at such time, a summary statement,
prepared in good faith by a Responsible Officer of the Company, reflecting
adjustments necessary to eliminate the accounts of such Unrestricted
Subsidiaries from such consolidated financial statements;

(b) promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which the Company may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

(c) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Act and the Beneficial
Ownership Regulation;

(d) promptly, notification of any change in the information in a Beneficial
Ownership Certification, if previously provided to a Lender, that would result
in a change to the list of beneficial owners identified in such certification;
and

 

87



--------------------------------------------------------------------------------

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or any
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that so long as such Borrower
is the issuer of any outstanding debt or equity securities that are registered
or issued pursuant to a private offering or is actively contemplating issuing
any such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent, each Arranger, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrowers or their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Restricted
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Company or any Subsidiary and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Company or any Subsidiary, including pursuant to any
applicable Environmental Laws;

 

88



--------------------------------------------------------------------------------

(c) of the occurrence of any ERISA Event or any failure by any Loan Party or any
Restricted Subsidiary to perform its obligations under a Canadian Pension Plan,
in each case which has resulted or could reasonably be expected to result in a
Material Adverse Effect; and

(d) of change in the fiscal year of the Company or any Restricted Subsidiary,
except to change the fiscal year of a Restricted Subsidiary to conform its
fiscal year to that of the Company.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. The Company will, and will cause each of the
Restricted Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all tax liabilities
and claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except, in
each case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.

6.08 Compliance with Laws.

(a) Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

(b) Conduct its operations and keep and maintain its property in compliance in
all material respects with all Environmental Laws, except to the extent that the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

(c) Upon written request of the Administrative Agent, submit to the
Administrative Agent, at the Company’s sole cost and expense and at reasonable
intervals, a report providing an update of the status any environmental, health
or safety compliance obligation, remedial obligation or liability, that could,
individually or in the aggregate, result in a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Company and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Company without advance notice; provided, however, that, so long
as no Event of Default has occurred and is continuing, the Company shall not be
required to reimburse the Administrative Agent or any Lender under this Section
for visits, inspections or examinations by representatives of the Administrative
Agent or such Lender more frequently than once every twelve-month period.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (i) for working
capital, capital expenditures, Permitted Acquisitions and other general
corporate purposes not in contravention of any Law or of any Loan Document and
(ii) to refinance the Existing Credit Agreement and other Indebtedness existing
on the Closing Date. No Borrower will request any Borrowing or Letter of Credit,
and no Borrower shall use, and the Company shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or any
other similar anti-corruption legislation in other jurisdictions, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any individual or entity that is, at the time of such
funding, financing or facilitating, (1) the subject or target of any Sanctions,
(2) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or
(3) located, organized or resident in a Designated Jurisdiction or (iii) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.

6.12 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents.

 

90



--------------------------------------------------------------------------------

6.13 Additional Subsidiary Guarantors.

(a) If at any time (x) any Person (other than an Unrestricted Subsidiary or an
Excluded Subsidiary) becomes a Material Subsidiary or (y) any Unrestricted
Subsidiary (other than an Excluded Subsidiary) that is a Material Subsidiary is
re-designated as a Restricted Subsidiary, promptly notify the Administrative
Agent thereof and as soon as practicable but in any event within 30 days after
such Person becomes a Material Subsidiary or such re-designation, as the case
may be, (or, in each case of the foregoing clauses (x) and (y), such longer
period to which the Administrative Agent may agree in its sole discretion),
cause such Material Subsidiary to (i) become a Subsidiary Guarantor by executing
and delivering to the Administrative Agent a counterpart to the Guaranty and/or
such other guaranty document as the Administrative Agent shall deem appropriate
for such purpose, (ii) deliver to the Administrative Agent such opinions,
documents and certificates referred to in Section 4.01 as may be reasonably
requested by the Administrative Agent, (iii) deliver to the Administrative Agent
such updated Schedules to the Loan Documents as requested by the Administrative
Agent with respect to such Person, and (iv) deliver to the Administrative Agent
such other documents as may be reasonably requested by the Administrative Agent,
all in form, content and scope reasonably satisfactory to the Administrative
Agent.

(b) Without limiting the foregoing, within 30 days (or such longer period to
which the Administrative Agent may agree in its sole discretion) after each
delivery of financial statements pursuant to Section 6.01(a) or Section 6.01(b),
cause one or more Subsidiaries (other than Excluded Subsidiaries) to become
Subsidiary Guarantors and take all other actions described in this Section 6.13
as if such Subsidiaries were Material Subsidiaries, to the extent necessary to
result in the Consolidated EBITDA and Consolidated Total Assets of the Loan
Parties on a consolidated basis to represent no less than 90% of the
Consolidated EBITDA and Consolidated Total Assets of the Company and its
Restricted Subsidiaries as of the end of the Measurement Period most recently
ended for which financial information is available (calculated on a pro forma
basis in a manner consistent with the adjustments described in Section 1.03(c)
and in a manner consistent with the definition of “Consolidated EBITDA” and
“Consolidated Total Assets” but appropriately adjusted to apply to the
particular group of Persons in question).

(c) Notwithstanding anything in this Section 6.13 to the contrary, (i) no
Excluded Subsidiary shall be required to be a Subsidiary Guarantor and (ii) no
Foreign Holding Company or Foreign Subsidiary shall be required to guarantee the
Obligations of the Company or any Designated Borrower that is a U.S. Person.

6.14 Anti-Corruption Laws. Conduct its businesses in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other applicable similar anti-corruption legislation in
other jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

 

91



--------------------------------------------------------------------------------

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);

(c) Liens for taxes, governmental assessments, contributions to Canadian Pension
Plans or similar governmental charges not yet due or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

(d) statutory Liens of landlords and Liens of carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 30
days or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation or regulations;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
customs bonds, performance bonds and other obligations of a like nature
(including, without limitation, Liens in favor of the issuer of such bonds)
incurred in the ordinary course of business;

(g) easements, zoning restrictions, rights-of-way, restrictions and other
similar encumbrances affecting real property which, in the aggregate, are not
substantial in amount of monetary obligations, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Company and the
Restricted Subsidiaries taken as a whole;

(h) judgment and attachment liens not giving rise to an Event of Default under
Section 8.01(g) or Liens created by or existing from any litigation or legal
proceeding that are currently being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are being maintained in
accordance with GAAP;

(i) Liens securing Indebtedness permitted under Section 7.03(e) and
Section 7.03(g); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) the
amount of the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving the fixed or capital asset acquired with
such Indebtedness;

(j) bank liens with respect to collection of deposits in the ordinary course of
business;

(k) any interest or title of a lessor, sublessor, or licensor under any
operating lease or license agreement entered into in the ordinary course of
business and not interfering in any material respect with the rights, benefits
or privileges of such lease or licensing agreement, as the case may be;

(l) the filing of any UCC or PPSA financing statement or foreign equivalent
solely as a precautionary measure or required in the case of a Canadian province
in connection with any lease transaction otherwise permitted hereunder in which
the Company or any Subsidiary is the lessee; and

 

92



--------------------------------------------------------------------------------

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation and
exportation of goods in the ordinary course of business;

(n) Liens on cash deposited into escrow accounts to secure indemnification
obligations with respect to any asset sales permitted by Section 7.05(h);

(o) Liens on the assets of Subsidiaries of the Company in favor of the Company
or any Designated Borrower, as the case may be, securing Indebtedness permitted
under Section 7.03(i);

(p) The pledge by the Company of the WCI Debt in favor of Watsco International,
LLC, a Foreign Holding Company, so long as Watsco International, LLC (i) remains
a Foreign Holding Company, (ii) does not conduct any business or activities
other than the ownership of Equity Interests in one or more CFCs or CFC Debt
and/or receivables and (iii) does not incur, and is not otherwise liable for,
any material Indebtedness (other than intercompany indebtedness permitted
pursuant to Section 7.03(i));

(q) any Lien (i) existing on any asset of any Person at the time such Person
becomes such a Restricted Subsidiary of the Company, (ii) existing on any asset
of any Person at the time such Person is merged with or into the Company or any
such Restricted Subsidiary of the Company or (iii) existing on any asset prior
to the acquisition thereof by the Company or any such Restricted Subsidiary of
the Company; provided, that any such Lien was not created in the contemplation
of any of the foregoing and any such Lien secures only those obligations which
it secures on the date that such Person becomes such a Restricted Subsidiary or
the date of such merger or the date of such acquisition; and

(r) other Liens on the property or assets of the Company or such Restricted
Subsidiary; provided, that (i) the principal amount of the Indebtedness secured
by such Liens shall not exceed $45,000,000 in the aggregate at any time
outstanding and (ii) no such Liens shall apply to any accounts receivable or
inventory of the Company or the Restricted Subsidiaries.

For purposes of this Section, the entry by the Company or any such Restricted
Subsidiary into a true lease or true bailment arrangement which contains a
provision purporting to grant a lien in the event that such arrangement is
determined not to constitute a true lease or true bailment and the filing of a
precautionary UCC or PPSA financing statement in connection therewith shall not
constitute the creation, incurrence, assumption or sufferance of a Lien unless,
under applicable Law, such arrangement is determined not to constitute a true
lease or true bailment arrangement and a security interest or other interest in
or lien on property or assets of the Company or any such Restricted Subsidiary
has in fact been granted or deemed to have been granted.

7.02 Investments. Make any Investments, except:

(a) Investments held by the Company or such Restricted Subsidiary in the form of
cash and Cash Equivalents;

(b) loans or advances to officers, directors and employees of the Company or any
Subsidiary Guarantor in the ordinary course of business for travel,
entertainment, relocation and related expenses;

(c) Investments in Subsidiary Guarantors (and, to the extent such Investments
constitute Indebtedness permitted under Section 7.03(i), in other Subsidiaries)
and in repurchases of the capital stock of the Company to the extent otherwise
permitted hereunder;

(d) Guarantees permitted by Section 7.03;

 

93



--------------------------------------------------------------------------------

(e) Investments in the form of Permitted Acquisitions;

(f) Investments permitted under Sections 7.04 and 7.05;

(g) The acquisition of the Equity Interests of Russell Sigler, Inc. (“Sigler”)
that are not owned by the Company and its Subsidiaries on the Closing Date (the
“Sigler Acquisition”);

(h) Investments of any Person acquired in a Permitted Acquisition; and

(i) any other Investment (including an Acquisition permitted by Section 7.02(e))
so long as (i) both before and after giving effect to such Investment no Default
shall have occurred or be continuing and (ii) after giving pro forma effect to
such Investment, the Company’s Consolidated Leverage Ratio is less than or equal
to 3.00 to 1.00; provided that, if the Consolidated Leverage Ratio at such time
is greater than 3.00 to 1.00, the Company or any Restricted Subsidiary may make
Investments funded solely from the proceeds of issuances of Equity Interests
after the Closing Date so long as such Investments are funded from such proceeds
within six (6) months from the date of such issuance.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;

(c) (i) Guarantees of the Company or any Loan Party in respect of Indebtedness
otherwise permitted hereunder of the Company or any other Loan Party and
(ii) Guarantees of any Restricted Subsidiary that is not a Loan Party in respect
of Indebtedness otherwise permitted hereunder of any other Restricted Subsidiary
that is not a Loan Party;

(d) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of mitigating risks, and not for purposes of speculation or taking a
“market view”;

(e) Indebtedness of the Company or any Restricted Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including capital leases, Synthetic Lease Obligations and purchase money
obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided, that (i) the
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$30,000,000 in the aggregate at any time outstanding and (ii) such Indebtedness
is incurred prior to or within ninety (90) days after such acquisition or the
completion of such construction or improvement;

(f) unsecured Indebtedness; provided that such Indebtedness shall be
subordinated to the Guaranteed Obligations in a manner reasonably satisfactory
to the Administrative Agent;

 

94



--------------------------------------------------------------------------------

(g) Indebtedness of Sigler existing at the time of the Sigler Acquisition, to
the extent that (i) such Indebtedness was not incurred in connection with, or in
contemplation of, the Sigler Acquisition and (ii) neither the Borrowers nor any
Subsidiary thereof (other than Sigler or any other Person that Sigler merges
with or that acquires the assets of Sigler) shall have any liability or other
obligation with respect to such Indebtedness;

(h) Private Placement Debt or other Indebtedness incurred after the date hereof
in an aggregate principal amount not to exceed $300,000,000 at any time
outstanding; provided, however, that no Indebtedness may be incurred under this
clause (h) if any negative covenants applicable to such Indebtedness are in
conflict with or more restrictive than those contained herein;

(i) Indebtedness of the Company or any Designated Borrower owing to any
Subsidiary and of any Subsidiary owing to the Company or any Designated Borrower
or any other Subsidiary Guarantor;

(j) Indebtedness of any Borrower and/or any Restricted Subsidiary (i) pursuant
to tenders, statutory obligations (including health, safety and environmental
obligations), bids, leases, governmental contracts, trade contracts, surety,
indemnity, stay, customs, judgment, appeal, performance, completion and/or
return of money bonds or guaranties or other similar obligations incurred in the
ordinary course of business and (ii) in respect of letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments to support
any of the foregoing items;

(k) Indebtedness arising from any agreement providing for indemnification,
adjustment of purchase price or similar obligations (including contingent
earn-out or similar obligations), or payment obligations in respect of any
non-compete, consulting or similar arrangements, in each case incurred in
connection with any Disposition permitted hereunder, any acquisition or other
Investment permitted hereunder or consummated prior to the Closing Date or any
other purchase of assets or Voting Stock, and Indebtedness arising from
guaranties, letters of credit, bank guaranties, surety bonds, performance bonds
or similar instruments securing the performance of any Borrower or any
Restricted Subsidiary pursuant to any such agreement;

(l) Indebtedness of any Borrower and/or any Restricted Subsidiary in respect of
commercial credit cards, stored value cards, debit cards, purchasing cards,
treasury management services, netting services, overdraft protections, check
drawing services, automated payment services (including depository, overdraft,
controlled disbursement, ACH transactions, return items and interstate
depository network services, including Indebtedness arising from the financing
by a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business), employee
credit card programs, cash pooling services, foreign exchange and currency
management services and any arrangements or services similar to any of the
foregoing and/or otherwise in connection with cash management and deposit
accounts, including Additional Obligations and incentive, supplier finance or
similar programs;

(m) Indebtedness of any Person that becomes a Restricted Subsidiary or
Indebtedness assumed in connection with an acquisition or other Investment
permitted hereunder after the Closing Date in an aggregate principal amount not
to exceed $50,000,000; provided that such Indebtedness (A) existed at the time
such Person became a Restricted Subsidiary or the assets subject to such
Indebtedness were acquired and (B) was not created or incurred in anticipation
thereof;

(n) Indebtedness incurred in connection with a sale-leaseback transaction
permitted under Section 7.05(f);

 

95



--------------------------------------------------------------------------------

(o) Guarantees by the Company of local credit facilities entered into by
Unrestricted Subsidiaries that are Foreign Subsidiaries; and

(p) other Indebtedness not contemplated by the above provisions in an aggregate
principal amount at any time outstanding not to exceed $45,000,000.

7.04 Fundamental Changes. The Company will not, and will not permit any
Restricted Subsidiary to, merge into or consolidate or amalgamate into any other
Person, or permit any other Person to merge into or consolidate or amalgamate
with it, or sell, lease, transfer or otherwise dispose of (in a single
transaction or a series of transactions) all or substantially all of its assets
(in each case, whether now owned or hereafter acquired) or all or substantially
all of the stock of any such Restricted Subsidiary (in each case, whether now
owned or hereafter acquired) or liquidate or dissolve; provided, that if at the
time thereof and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing (i) the Company or any such
Restricted Subsidiary may merge or amalgamate with a Person if the Company (or
such Restricted Subsidiary if the Company is not a party to such merger) is the
surviving Person (provided that in the case of an Acquisition permitted by
Section 7.02 by a Subsidiary Guarantor, the acquired company may be the
surviving Person so long as such acquired company becomes a Subsidiary Guarantor
as required by Section 6.13), (ii) any such Restricted Subsidiary may merge or
amalgamate into another Restricted Subsidiary; provided, that (A) if any party
to such merger or amalgamation is a Designated Borrower or a Subsidiary
Guarantor, such Designated Borrower or such Subsidiary Guarantor (as applicable)
shall be the surviving Person (and if the non-surviving Restricted Subsidiary
was also a Subsidiary Guarantor, the Administrative Agent, upon such event and
at the request and expense of the Company and/or the applicable Designated
Borrower or the surviving Subsidiary Guarantor, will execute such documents as
shall be acceptable to the Administrative Agent and its counsel releasing the
non-surviving Subsidiary Guarantor from its obligations under the Guaranty) or
(B) if any party to such merger or amalgamation is not a Subsidiary Guarantor,
the surviving Person shall execute and deliver to the Administrative Agent an
agreement guaranteeing payment of the Obligations in form and substance
satisfactory to the Administrative Agent and the Required Lenders to the extent
required under Section 6.13, (iii) any such Restricted Subsidiary may sell,
transfer, lease or otherwise dispose of all or substantially all of its assets
to the Company, a Designated Borrower or to a Subsidiary Guarantor, (iv) any
transaction permitted under Section 7.02 or 7.05 and (v) any such Restricted
Subsidiary (other than a Designated Borrower or a Subsidiary Guarantor) may
liquidate or dissolve if the Company determines in good faith that such
liquidation or dissolution is in the best interests of the Company and is not
materially disadvantageous to the Lenders; provided, that any such merger or
amalgamation involving a Person that is not a Wholly-Owned Subsidiary that is a
Restricted Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 7.02. Notwithstanding the foregoing, in no
event shall any Domestic Obligor merge into or consolidate or amalgamate into
any Foreign Obligor unless such Domestic Obligor is the surviving Person.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property or other property not
necessary for the principal business operations disposed of in the ordinary
course of business, whether now owned or hereafter acquired;

(b) Dispositions of inventory and Cash Equivalents in the ordinary course of
business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

96



--------------------------------------------------------------------------------

(d) Dispositions of property by any Subsidiary to the Company or to a
Subsidiary; provided that if the transferor of such property is (i) a Loan
Party, the transferee thereof must be a Loan Party and (ii) a Restricted
Subsidiary, the transferee thereof must either be a Loan Party or a Restricted
Subsidiary;

(e) Dispositions permitted by Sections 7.02 and 7.04;

(f) Dispositions by the Company and its Restricted Subsidiaries of property
pursuant to sale-leaseback transactions, provided that the book value of all
property so Disposed of shall not exceed $30,000,000 in any fiscal year;

(g) the sale, without recourse, other than for misrepresentation, by any such
Restricted Subsidiary of the Company of accounts receivable having a value, net
of all allowances and discounts, not to exceed during any fiscal year of the
Company an aggregate Dollar value of $35,000,000 for all such sales, which
receivables shall be payable by Persons who are not United States citizens or
organized and existing under the laws of the United States or a state or
territory thereof; and

(h) the sale or other disposition of such other assets in an aggregate amount
not to exceed an amount which is equal to 10% of Consolidated Total Assets
(determined by reference to the Company’s financial statements most recently
delivered pursuant to Sections 6.01(a) or 6.01(b) or, if prior to the date of
the delivery of the first financial statements to be delivered pursuant to such
Sections, the most recent financial statements referred to in Sections 5.05(a)
or 5.05(b)) in any fiscal year of the Company (provided that no such sale or
disposition may be made after the occurrence or during the continuance of any
event or condition which would, or would with the giving of notice or the lapse
of time or both, constitute an Event of Default);

provided, however, that any Disposition pursuant to subsections (a) through
(f) and subsection (h) shall be for fair market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Company, the Subsidiary
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

(b) the Company and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c) the Company and each Restricted Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests; and

(d) the Company and its Restricted Subsidiaries may make other Restricted
Payments to the extent that, after giving effect thereto, the Consolidated
Leverage Ratio shall not be greater than 3.50 to 1.00 (calculated on a Pro Forma
Basis pursuant to Section 1.03(c)).

 

97



--------------------------------------------------------------------------------

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Restricted Subsidiaries on the date hereof or any business substantially
related or incidental thereto; provided that nothing in this Section shall
prohibit any merger, consolidation, liquidation or dissolution otherwise
permitted under Section 7.04 or any Acquisition permitted under Section 7.02.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on terms and conditions substantially as favorable to the Company or
such Restricted Subsidiary as would be obtainable by the Company or such
Restricted Subsidiary at the time in an arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) transactions between or among the Company and any Subsidiary Guarantor
not involving any other Affiliates or between and among any Subsidiary
Guarantors not involving any other Affiliates or between and among any
Restricted Subsidiaries that are not Subsidiary Guarantors not involving any
other Affiliates or (b) any Restricted Payment permitted by Section 7.06(a).

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits, restricts or imposes any
condition on the ability (i) of any Restricted Subsidiary to make Restricted
Payments to the Company or any Subsidiary Guarantor or to otherwise transfer
property to the Company or any Subsidiary Guarantor, (ii) of any Restricted
Subsidiary to Guarantee the Indebtedness of the Company or (iii) of the Company
or any Restricted Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Administrative Agent; provided,
however, that this clause (iii) shall not prohibit any negative pledge incurred
or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; provided, further that
(x) this Section shall not apply to restrictions or conditions imposed (A) by
law, (B) by the organizational documents of non-Wholly-Owned Subsidiaries to the
extent such restrictions only apply to actions by, the assets of, or Equity
Interests in, non-Wholly-Owned Subsidiaries, (C) by the documents governing the
Private Placement Debt, (D) by documents listed on Schedule 7.09 hereto or
(E) by any documents creating a Lien permitted under any of Sections
7.01(a)-(h), (j)-(n) or (q), (y) this Section shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Restricted Subsidiary that is sold and such sale is
permitted hereunder, and (z) this Section shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any Measurement Period ending after the first
full fiscal quarter following the Closing Date to be less than 2.50 to 1.00.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any Measurement Period ending after the first full fiscal quarter
following the Closing Date to be greater than 3.50 to 1.00; provided, however,
after the occurrence of any Permitted Acquisition (or series of related
transactions for the purpose of or resulting in such Permitted Acquisition) with
aggregate consideration in excess of $75,000,000, at the option of the Company,
for each of the four consecutive fiscal quarters ending after such option
exercise (a “Covenant Holiday”), the Consolidated Leverage Ratio as of the last
day of such fiscal quarter shall not exceed 4.00 to 1.00; provided further,
however, the Company may opt to use a maximum of two Covenant Holidays during
the term of this Agreement.

 

98



--------------------------------------------------------------------------------

7.12 Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.

7.13 Anti-Corruption Laws.    Directly or indirectly use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.

7.14 Canadian Defined Benefit Pension Plan. (a) Sponsor, administer, maintain,
contribute to, participate in or assume or incur any liability in respect of,
any Canadian Defined Benefit Pension Plan, or (b) acquire an interest in any
Person if such Person sponsors, administers, maintains, contributes to,
participates in or has any liability in respect of, any Canadian Defined Benefit
Pension Plan, except, with respect to clauses (a) and (b), Canadian Defined
Benefit Pension Plans that do not, in the aggregate, have a solvency deficit in
an amount that could reasonably be expected to result in a Material Adverse
Effect.

7.15 [Reserved].

7.16 Amendments of Organization Documents; Fiscal Year and Accounting Changes.

(a) Amend any of its Organization Documents in a manner that in the aggregate is
materially adverse to the Lenders;

(b) change its fiscal year, except to change the fiscal year of a Restricted
Subsidiary to conform its fiscal year to that of the Company; or

(c) make any significant change in accounting policies or reporting practices,
except as required by GAAP.

7.17 Amendment to Material Agreements. The Company will not, and will not permit
any Restricted Subsidiary to, amend, modify or waive any of its rights under
(a) its certificate of incorporation, bylaws or other organizational documents
(including but not limited to the JV Operating Agreement) in a manner that in
the aggregate are materially adverse to the interests of the Lenders in their
capacities as lenders, or (b) any Material Agreement in a manner that results
in, or could reasonably be expected to result in, a Material Adverse Effect.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

 

99



--------------------------------------------------------------------------------

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a), 6.03, 6.05
(with respect to any Borrower’s legal existence), 6.10, 6.11 or 6.13 or Article
VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) any Responsible Officer of the
Company becoming aware of such failure, or (ii) notice thereof having been given
to the Company by the Administrative Agent or any Lender; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Company or any Restricted Subsidiary (whether as
primary obligor or as guarantor or other surety) shall fail to pay any principal
of or premium or interest on any Indebtedness (other than Indebtedness described
in Section 7.03(g)) having an aggregate principal amount (including principal
amounts owing to all creditors under any combined or syndicated credit
arrangement) in excess of the Threshold Amount that is outstanding, when and as
the same shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or any offer to prepay,
redeem, purchase or defease such Indebtedness shall be required to be made, in
each case prior to the stated maturity thereof; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Company or any Restricted Subsidiary is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Company or any Restricted Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
the Company or such Restricted Subsidiary as a result thereof is greater than
the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any substantial part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any substantial part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

100



--------------------------------------------------------------------------------

(g) Judgments. There is entered against the Company or any Restricted Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(h) ERISA; Canadian Pension Plans. (i) An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of the Company under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
the Threshold Amount, (ii) the Company or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount, (iii) a Canadian Pension Plan Termination Event shall have occurred that
when taken together with other Canadian Pension Plan Termination Events that
have occurred, could reasonably be expected to result in liability of the
Company in an aggregate amount in excess of the Threshold Amount or
(iv) Canadian Loan Party or a subsidiary of a Canadian Loan Party shall fail to
make a required contribution to or payment under any Canadian Pension Plan when
due, which failure when taken together with other such failures that have
occurred, could reasonably be expected to result in liability of the Company in
an aggregate amount in excess of the Threshold Amount; or

(i) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document; or

(j) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto).

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

 

101



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Guaranteed Obligations shall, subject to the
provisions of Sections 2.16 and 2.17, be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Guaranteed Obligations, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans and L/C Borrowings and Guaranteed Obligations then
owing under Guaranteed Hedge Agreement and Guaranteed Cash Management
Agreements, ratably among the Lenders, the L/C Issuer, the Hedge Banks and the
Cash Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Guaranteed Obligations, if any, in the order set forth above.
Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section.

 

102



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Guaranteed Obligations arising under Guaranteed
Cash Management Agreements and Guaranteed Hedge Agreements shall be excluded
from the application described above if the Administrative Agent has not
received a Guaranteed Party Designation Notice, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Cash Management Bank or
Hedge Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article IX for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent and as its comisionista under the Mexican Commerce Code hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Unless expressly set forth
herein, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Company
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

103



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

104



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Guaranteed Parties and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

 

105



--------------------------------------------------------------------------------

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the arranger(s), bookrunner(s), syndication agent(s) or documentation
agent(s) listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Guaranteed Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in
such judicial proceeding; and

 

106



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Guaranteed Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.

9.10 Guaranty Matters. Without limiting the provisions of Section 9.09, each of
the Lenders (including in its capacities as a potential Cash Management Bank and
a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Subsidiary Guarantor from its obligations under the Guaranty if such Person
ceases to be a Restricted Subsidiary as a result of a transaction permitted
under the Loan Documents or is designated as an Unrestricted Subsidiary pursuant
to and in accordance with Section 2.18.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.

 

107



--------------------------------------------------------------------------------

9.11 Lender ERISA Representation.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless clause (a)(i) above is true with respect to a Lender or
such Lender has not provided another representation, warranty and covenant as
provided in clause (a)(iv) above, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Company or any other
Loan Party, that:

(i) none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);

 

108



--------------------------------------------------------------------------------

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c) The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

9.12 Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements.

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03 or the Guaranty
by virtue of the provisions hereof or any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise (or to notice of or to consent to
any amendment, waiver or modification of the provisions hereof or of the
Guaranty or any Loan Document) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Guaranteed
Obligations arising under Guaranteed Cash Management Agreements and Guaranteed
Hedge Agreements except to the extent expressly provided herein and unless the
Administrative Agent has received a Guaranteed Party Designation Notice of such
Guaranteed Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. The Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Guaranteed Obligations arising under Guaranteed Cash Management
Agreements and Guaranteed Hedge Agreements in the case of termination of the
Aggregate Commitments or repayment of all other Obligations hereunder.

 

109



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. Unless otherwise expressly provided herein, no amendment
or waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Company or any other Loan Party therefrom, shall
be effective unless in writing signed by the Required Lenders and the Company or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any scheduled or mandatory reduction of
the Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;

(g) change (i) any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than as provided in
subclause (ii) of this clause (g)) without the written consent of each Lender or
(ii) the definition of “Required (USD/MC) Lenders” or “Required (MXN) Lenders”
without the written consent of each Committed (USD/MC) Lender or each Committed
(MXN) Lender, as the case may be;

(h) release the Company from the Guaranty or all or substantially all of the
value of the Guaranty without the written consent of each Lender, except to the
extent the release of any Subsidiary Guarantor is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

 

110



--------------------------------------------------------------------------------

(i) amend the definition of “Seasonal Increase Period” or “Seasonal Decrease
Period”, or the amount of the reduction in the Aggregate (USD/MC) Commitments
during the Seasonal Decrease Period, without the written consent of each Lender;
or

(j) change any provision of Section 2.14(b) specifying the number or percentage
of Lenders required to agree to permit an Applicant Borrower to constitute a
Designated Borrower without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to the Company or any other Loan Party, the Administrative Agent, the L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

111



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Company may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the platform, any other electronic platform or electronic
messaging service, or through the Internet.

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.

 

112



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Committed Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
any Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of one primary counsel and one
additional local counsel in each applicable jurisdiction for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and

 

113



--------------------------------------------------------------------------------

disbursements of one primary counsel and one additional local counsel in each
applicable jurisdiction for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Company or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to any Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Company or any other Loan Party against
an Indemnitee for a breach in bad faith of such Indemnitee’s express obligations
hereunder or under any other Loan Document, if the Company or such Loan Party
has obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. Without limiting the provisions
of Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

114



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

(g) One Counsel. Notwithstanding anything contrary contained in the Loan
Documents, Obligations and Additional Obligations of the Loan Parties with
respect to legal fees and expenses shall be limited to one counsel for the
Administrative Agent and all Lenders collectively (plus, in the case of one or
more actual or potential conflicts of interest, one or more additional counsel
for each class of similarly situated Persons) and, if reasonably necessary, of
one local counsel for the Administrative Agent and all Lenders collectively in
each relevant jurisdiction and one regulatory counsel in each relevant
jurisdiction.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Company nor any
other Loan Party may assign or otherwise transfer any of its rights

 

115



--------------------------------------------------------------------------------

or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment or contemporaneous assignments to related Approved Funds
(determined after giving effect to such assignments) that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate and the
Loans at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five Business Days after
having received notice thereof;

 

116



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required in respect of any USD/MC Commitment or
MXN Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

(C) the consent of the L/C Issuer and the consent of the Swing Line Lender shall
be required for any assignment in respect of the Committed (USD/MC) Facility.

The parties hereby agree that Merrill Lynch, Pierce, Fenner & Smith Incorporated
(but not Bank of America, N.A.) may, without notice to any Borrower, assign its
rights and obligations under this Agreement to any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning

 

117



--------------------------------------------------------------------------------

Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater

 

118



--------------------------------------------------------------------------------

payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Company’s request and expense, to use reasonable efforts to cooperate with
the Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under the Code or U.S. Treasury Regulations, including under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its USD/MC Commitment and Committed (USD/MC) Loans
pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’ notice
to the Company and the Committed (USD/MC) Lenders, resign as L/C Issuer and/or
(ii) upon 30 days’ notice to the Company, resign as Swing Line Lender. In the
event of any such resignation as L/C Issuer or Swing Line Lender, the Company
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Company
to appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be. If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Committed (USD/MC) Lenders
to make Base Rate Committed (USD/MC) Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Committed (USD/MC) Lenders to make Base Rate Committed (USD/MC)
Loans or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

119



--------------------------------------------------------------------------------

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to any of the Borrowers and
their obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company or
any Related Party thereof. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.

For purposes of this Section, “Information” means all information received from
the Company or any Related Party thereof relating to the Company or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary, provided that, in the case of information received from the Company
or any Related Party thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Company or any other Loan Party against any and all of the obligations of
the Company or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document

 

120



--------------------------------------------------------------------------------

to such Lender or the L/C Issuer or their respective Affiliates, irrespective of
whether or not such Lender, L/C Issuer or Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Company or such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or the L/C Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Guaranteed
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties; Release. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
The Administrative Agent agrees to release any Subsidiary Guarantor from its

 

121



--------------------------------------------------------------------------------

obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary as a result of a transaction permitted under the Loan Documents or is
designated as an Unrestricted Subsidiary pursuant to and in accordance with
Section 2.18. At such time as the principal and interest on the Loans, all L/C
Obligations, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Additional Obligations and other
Obligations expressly stated to survive such payment and termination) shall have
been paid in full, the Commitments shall have been terminated and no Letters of
Credit shall be outstanding, the Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person. In connection with any termination or
release pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Company is entitled to replace a Lender or
the L/C Issuer pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender or the L/C Issuer and the
Administrative Agent, require such Lender or the L/C Issuer to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender or the L/C Issuer, if a Lender or the L/C Issuer accepts such
assignment), provided that:

(a) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

(b) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(c) such assignment does not conflict with applicable Laws; and

(d) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

122



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO
ANY OTHER JURISDICTION TO WHICH IT MAY BE ENTITLED BY REASON OF DOMICILE, PLACE
OF RESIDENCE OR ANY OTHER REASON AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF

 

123



--------------------------------------------------------------------------------

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Company, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
of the Company and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Company and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Arranger and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Company, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any Arranger nor any
Lender has any obligation to the Company, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any
Arranger nor any Lender has any obligation to disclose any of such interests to
the Company, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Company and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, any Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Committed Loan Notices, Swing
Line Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

10.18 USA PATRIOT Act and Canadian AML Act Notice. Each Lender that is subject
to the Act (as hereinafter defined) or any Canadian AML Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) and
the Canadian AML Acts, it is required to obtain, verify and record information
that identifies the Borrowers, which information

 

124



--------------------------------------------------------------------------------

includes the name and address of each Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Borrower in accordance with the Act and the Canadian AML Acts. Each Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act and the Canadian AML Acts.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.    Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

125



--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 

126



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

WATSCO, INC. By:  

/s/ Ana M. Menendez

Name:   Ana M. Menendez Title:   Assistant Secretary WATSCO CANADA, INC. By:  

/s/ Ana M. Menendez

Name:   Ana M. Menendez Title:   Vice President, Finance and Treasurer CARRIER
ENTERPRISE MEXICO, S. DE R.L. DE C.V. By:  

/s/ Ana M. Menendez

Name:   Ana M. Menendez Title:   Attorney-in-Fact BANK OF AMERICA, N.A., as
Administrative Agent By:  

/s/ Gavin Shak

Name:   Gavin Shak Title:   Assistant Vice President BANK OF AMERICA, N.A., as a
Lender, L/C Issuer and Swing Line Lender By:  

/s/ Julia H. Rocawich

Name:   Julia H. Rocawich Title:   Senior Vice President BANK OF AMÉRICA MÉXICO,
S.A., INSTITUCIÓN DE BANCA MÚLTIPLE By:  

/s/ Maria del Rocio Vilchis Mora

Name:   Maria del Rocio Vilchis Mora Title:   Attorney in fact

Watsco, Inc.

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Blakely S. Engel

Name:   Blakely S. Engel Title:   Vice President BRANCH BANKING AND TRUST
COMPANY By:  

/s/ Stephen R. Garrett

Name:   Stephen R. Garrett Title:   Assistant Vice President U.S. BANK NATIONAL
ASSOCIATION By:  

/s/ Kenneth R. Fieler

Name:   Kenneth R. Fieler Title:   Vice President WELLS FARGO BANK, NATIONAL
ASSOCIATION By:  

/s/ Robert Lozano

Name:   Robert Lozano Title:   Senior Vice President REGIONS BANK By:  

/s/ Cheryl L. Shelhart

Name:   Cheryl L. Shelhart Title:   Vice President

Watsco, Inc.

CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1.01

Existing Letters of Credit

 

Issuer

   Number      Inception
Date      Expiration
Date      Outstanding
Issue Amount  

Wells Fargo Bank, National Association

     SB LC xxx636        06/30/10        08/01/2019      $ 1,221,741.00        
     

 

 

 

Total Letters of Credit

            $ 1,221,741.00              

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments and Applicable Percentages

 

Lender

   USD/MC
Commitment      Applicable
(USD/MC)
Percentage     MXN
Commitment      Applicable
(MXN)
Percentage     Aggregate
Commitment      L/C
Commitment  

Bank of America, N.A.

   $ 145,000,000.00        29.471544715 %    $ 0.00        0.000000000 %    $
145,000,000.00      $ 10,000,000.00  

Bank of América México, S.A., Institución de Banca Múltiple

   $ 0.00        0.000000000 %    $ 5,000,000.00        62.500000000 %    $
5,000,000.00      $ 0.00  

JPMorgan Chase Bank, N.A.

   $ 82,000,000.00        16.666666667 %    $ 3,000,000.00        37.500000000
%    $ 85,000,000.00      $ 0.00  

Branch Banking and Trust Company

   $ 75,000,000.00        15.243902439 %    $ 0.00        0.000000000 %    $
75,000,000.00      $ 0.00  

U.S. Bank National Association

   $ 75,000,000.00        15.243902439 %    $ 0.00        0.000000000 %    $
75,000,000.00      $ 0.00  

Wells Fargo Bank, National Association

   $ 75,000,000.00        15.243902439 %    $ 0.00        0.000000000 %    $
75,000,000.00      $ 0.00  

Regions Bank

   $ 40,000,000.00        8.130081301 %    $ 0.00        0.000000000 %    $
40,000,000.00      $ 0.00     

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 

Total

   $ 492,000,000.00        100.000000000 %    $ 8,000,000.00       
100.000000000 %    $ 500,000,000.00      $ 10,000,000.00     

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.18

Unrestricted Subsidiaries

Name of Entity, Principal Places of Business

Carrier Interamerica Colombia SAS

Calle 100 #8 A-55, Torre C

Oficina 811, World Trade Center

Bogota, Colombia



--------------------------------------------------------------------------------

SCHEDULE 5.05

Supplement to Interim Financial Statements

None



--------------------------------------------------------------------------------

SCHEDULE 5.13

Subsidiaries and Other Equity Investments; Identification Numbers

 

Name of Entity, Principal Places of Business

and Chief Executive Office

  

Jurisdiction of
Organization and
Ownership Interest of the
Company

  

Subsidiary Type,
Guarantor Status, ID

Number

(where applicable)

Watsco, Inc. 2665

South Bayshore Drive, Suite 901

Coconut Grove, FL 33133

   Florida    59-0778222

AC Doctor LLC

2665 South Bayshore Drive, Suite 901

Coconut Grove, FL 33133

   Delaware 100%    Restricted Subsidiary

Air Systems Distributors LLC

2151 W. Hillsboro Blvd., Suite 400

Deerfield Beach, FL 33442

   Delaware 100%    Restricted Subsidiary Subsidiary Guarantor

Alert Labs Inc.

132 Queen St S, Unit #2

Kitchener, Ontario Canada N2G 1V9

   Ontario 100%    Restricted Subsidiary

Atlantic Service & Supply LLC

2151 W. Hillsboro Blvd., Suite 400

Deerfield Beach, FL 33442

   Delaware 100%    Restricted Subsidiary

Baker Distributing Company LLC

14610 Breakers Drive

Jacksonville, FL 32258

   Delaware 100%    Restricted Subsidiary Subsidiary Guarantor

Baker Realty LLC

14610 Breakers Drive

Jacksonville, FL 32258

   Florida 100%    Restricted Subsidiary

Boreal International Corporation

2031 NW 79 Avenue

Doral, FL 33122

   Florida 100%    Restricted Subsidiary



--------------------------------------------------------------------------------

Name of Entity, Principal Places of Business

and Chief Executive Office

  

Jurisdiction of
Organization and
Ownership Interest of the
Company

  

Subsidiary Type,
Guarantor Status, ID

Number

(where applicable)

Boreal LLC

2031 NW 79 Avenue

Doral, FL 33122

   Florida 100%    Restricted Subsidiary

Carrier Enterprise, LLC

4300 Golf Acres Drive

   Delaware 80%    Restricted Subsidiary Charlotte, NC 28208      

Carrier Enterprise Canada, (G.P.), Inc.

195 Statesman Drive

   New Brunswick 60%    Restricted Subsidiary Mississauga, ON Canada L5S 1X4   
  

Carrier Enterprise Canada, L.P.

195 Statesman Drive

   Ontario 60%    Restricted Subsidiary Mississauga, ON Canada L5S 1X4      

Carrier Enterprise Leasing, Inc.

4300 Golf Acres Drive

   Delaware 80%    Restricted Subsidiary Charlotte, NC 28208      

Carrier Enterprise Northeast, LLC

1401 Erie Boulevard

   Delaware 80%    Restricted Subsidiary East Syracuse, NY 13210      

Carrier Enterprise México, S. de R.L. de C.V.

Barranca del Muerto #329-2

San José Insurgentes, Bento Juarez

   Mexico City 80%    Restricted Subsidiary CEM110616B59 Mexico City, Mexico
03900      

Carrier Enterprise Servicios

México S. de R.L. de C.V.

   Mexico City 80%    Restricted Subsidiary Barranca del Muerto #329-2       San
José Insurgentes, Bento Juarez       Mexico City, Mexico 03900      



--------------------------------------------------------------------------------

Name of Entity, Principal Places of Business

and Chief Executive Office

  

Jurisdiction of
Organization and
Ownership Interest of the
Company

  

Subsidiary Type,
Guarantor Status, ID

Number

(where applicable)

Carrier Interamerica Colombia SAS

Calle 100 #8 A-55, Torre C

   Colombia 80%    Unrestricted Subsidiary Oficina 811, World Trade Center      
Bogota, Colombia      

Carrier InterAmerica Corporation

10801 NW 103rd Street, Suite 1

   U.S. Virgin Islands 80%    Restricted Subsidiary Miami, FL 33178      

Carrier (Puerto Rico), Inc.

Calle Diana Final #43 lote P-4

   Delaware 80%    Restricted Subsidiary Amelia Distribution Center      
Guaynabo, PR 00968      

CE NE International, LLC

4300 Golf Acres Drive

   Delaware 80%    Restricted Subsidiary Charlotte, NC 28208      

Comfort Products Distributing LLC

2151 W. Hillsboro Blvd., Suite 400

   Delaware 100%    Restricted Subsidiary Deerfield Beach, FL 33442      

Cool Grove Equipment LLC

2665 South Bayshore Drive, Suite 901

   Florida 100%    Restricted Subsidiary Coconut Grove, FL 33133      

Cool Grove Realty LLC

2665 South Bayshore Drive, Suite 901

   Florida 100%    Restricted Subsidiary Coconut Grove, FL 33133      

Cool Holdings LLC

900 Market Street, Suite 200

   Delaware 100%    Restricted Subsidiary Wilmington, DE 19801      



--------------------------------------------------------------------------------

Name of Entity, Principal Places of Business

and Chief Executive Office

  

Jurisdiction of
Organization and
Ownership Interest of the
Company

  

Subsidiary Type,
Guarantor Status, ID

Number

(where applicable)

East Coast Metal Distributors LLC

1313 South Briggs Avenue

   Delaware 100%   

Restricted Subsidiary

Subsidiary Guarantor

Durham, NC 27703      

Gemaire Distributors LLC

2151 W. Hillsboro Blvd., Suite 400

   Delaware 100%   

Restricted Subsidiary

Subsidiary Guarantor

Deerfield Beach, FL 33442      

Heating & Cooling Supply LLC

139 Sunset Avenue

   California 100%   

Restricted Subsidiary

Subsidiary Guarantor

City Of Industry, CA 91744      

Homans Associates LLC

250 Ballardvale Street

   Delaware 100%    Restricted Subsidiary Wilmington, MA 01887      

NSI Supply, Inc.

4050 W Mesa Vista

   Nevada 100%    Restricted Subsidiary Las Vegas, NV 89118      

The Florida Ad Company

2151 W. Hillsboro Blvd., Suite 400

   Florida 100%    Restricted Subsidiary Deerfield Beach, FL 33442      

Three States Supply Company LLC

666 E. H. Crump Blvd.

   Tennessee 100%    Restricted Subsidiary Memphis, TN 38126      

Tradewinds Distributing Company, LLC

14610 Breakers Drive

   Delaware 100%    Restricted Subsidiary Jacksonville, FL 32258      

Tradewinds Flight Services LLC

2665 South Bayshore Drive, Suite 901

   Delaware 100%    Restricted Subsidiary Coconut Grove, FL 33133      



--------------------------------------------------------------------------------

Name of Entity, Principal Places of Business

and Chief Executive Office

  

Jurisdiction of
Organization and
Ownership Interest of the
Company

  

Subsidiary Type,
Guarantor Status, ID

Number

(where applicable)

Watsco Canada, Inc.

195 Statesman Drive

   New Brunswick 100%    Restricted Subsidiary 82439 7087 RC0001 Mississauga,
Ontario, Canada L5S 1X4       (Canada)

Watsco Canada Finance Corp.

195 Statesman Drive

   New Brunswick 100%    Restricted Subsidiary Mississauga, Ontario, Canada L5S
1X4      

Watsco Holdings, Inc.

2665 South Bayshore Drive, Suite 901

   Delaware 100%   

Restricted Subsidiary

Subsidiary Guarantor

Coconut Grove, FL 33133      

Watsco Holdings II, Inc.

2665 South Bayshore Drive, Suite 901

   Delaware 100%   

Restricted Subsidiary

Subsidiary Guarantor

Coconut Grove, FL 33133      

Watsco Holdings III, LLC

2665 South Bayshore Drive, Suite 901

   Delaware 100%   

Restricted Subsidiary

Subsidiary Guarantor

Coconut Grove, FL 33133      

Watsco International, LLC

2665 South Bayshore Drive, Suite 901

   Delaware 100%    Restricted Subsidiary Coconut Grove, FL 33133      

Watsco Investments LLC

2665 South Bayshore Drive, Suite 901

   Delaware 100%    Restricted Subsidiary Coconut Grove, FL 33133      

Watsco Ventures LLC

2665 South Bayshore Drive, Suite 901

   Florida 100%    Restricted Subsidiary Coconut Grove, FL 33133      



--------------------------------------------------------------------------------

Other Equity Investments

Description

Russell Sigler, Inc.

9702 W Tonto St

Tolleson, AZ 85353

36.3% ownership held

Wolseley plc

50,000 shares held



--------------------------------------------------------------------------------

SCHEDULE 7.01

Existing Liens

 

  •  

Purchase money liens and operating leases in favor of suppliers, lessors,
landlords or lenders with respect to certain items of real property or
equipment, including forklifts, office equipment, warehouse equipment, telephone
systems, computer software and hardware equipment, machinery and vehicles
including:

GELCO Corporation dba GE Fleet Services

Presidio Technology Capital, LLC

Wells Fargo Equipment Finance

Unifi Equipment Finance Inc.

Everbank Commercial Finance, Inc.

Thompson Tractor Co., Inc.

Webbank

Ele Funding, LLC

Raymond Leasing Corporation

IBM Credit LLC

 

  •  

Consignment arrangement with Carrier Corporation relating to heating and cooling
equipment (inventory) sold by certain subsidiaries of the Company.



--------------------------------------------------------------------------------

SCHEDULE 7.03

Existing Indebtedness

 

CREDIT AGREEMENT

  

Short-term borrowings under an existing credit line established by our Mexican
subsidiary. This line of credit matures June 2019.

     MXN 75,000,000  

CAPITAL LEASE OBLIGATIONS

  

The Company and subsidiaries in the ordinary course of business enter into
various capital leases, equipment and vehicles notes, with principal amounts
outstanding payable at varying maturities

   $ 347,000  



--------------------------------------------------------------------------------

SCHEDULE 7.09

Burdensome Agreements

 

  •  

Operating Agreement of Carrier Enterprise, LLC (Amended and Restated)

 

  •  

Operating Agreement of Carrier Enterprise Northeast, LLC

 

  •  

Amended and Restated Limited Partnership Agreement between Carrier Enterprise
Canada (G.P.), Inc. and Watsco Canada, Inc. and UTC Canada Corporation

 

  •  

Shareholders’ Agreement between Carrier Enterprise Canada (G.P.), Inc. and
Watsco Canada, Inc. and Carlyle Scroll Holdings, Inc.



--------------------------------------------------------------------------------

SCHEDULE 10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

COMPANY

and each other Loan Party:

  

Watsco, Inc.

2665 South Bayshore Drive, Suite 901

Coconut Grove, FL 33133

Attention:        Ana M. Menendez

Telephone:       305-714-4100

Facsimile:          305-848-4492

E-Mail:               amenendez@watsco.com

Website:             http://investors.watsco.com/sec-filings

ADMINISTRATIVE AGENT:

  

For Payments and Requests for Credit Extensions:

 

Bank of America, N.A.

2380 Performance Drive, Building C

Mailcode:         TX2-984-03-23

Richardson,       TX 75082

Attention:          Angie Hidalgo

Telephone:        469-201-9956

Facsimile:         214-416-0555

E-Mail:             angie.hidalgo@baml.com

  

Wiring Instructions – U.S. Dollars:

 

Bank:                Bank of America, N.A.

ABA No.:         026009593

Account No.:    1366072250600

Reference:        Watsco, Inc.

Attention:         Angie Hidalgo

Telephone:        469-201-9956

Facsimile:         214-416-0555

 

  Wiring Instructions – Foreign Currencies:  

Currency CAD:

 

     Beneficiary Bank:    Bank of America Canada (BOFACATT)   Beneficiary
Account No.:    711465090227   Beneficiary:    Bank of America NA   Reference:
   Watsco, Inc.  

Currency EUR:

 

     Beneficiary Bank:    Bank of America NT and SA (BOFAGB22)   Beneficiary
Account No.:    GB89BOFA16505095687029   Beneficiary:    Bank of America NA  
Reference:    Watsco, Inc.



--------------------------------------------------------------------------------

Currency GBP:

 

   Beneficiary Bank:    Bank of America NT and SA (BOFAGB22) Beneficiary Account
No.:    GB90BOFA16505095687011 Beneficiary:    Bank of America NA Reference:   
Watsco, Inc.

Currency MXN:

 

   BBVA Bancomer    Beneficiary Bank:    Bank of America México, S.A.
Institución de Banca Múltiple Beneficiary Account No.:    0447383886 CLABE:   
012180004473838865 Reference:    Carrier Enterprise México

 

  

Other Notices as Administrative Agent:

 

Bank of America, N.A.

Agency Management

2380 Performance Drive, Building C

Mailcode: TX2-984-03-26

Richardson, TX 75082

Attention:     Gavin Shak

Telephone:   214-209-0529

Facsimile:     214-530-3108

E-Mail:         gavin.shak@baml.com

L/C ISSUER:   

Trade Operations:

 

Bank of America, N.A.

1 Fleet Way

Mailcode: PA6-580-02-30

Scranton, PA 18507

Attention:     Charles Herron

Telephone:   570-496-9564

Facsimile:     800-755-8743

E-Mail:         scranton_standby_lc@bankofamerica.com



--------------------------------------------------------------------------------

SWING LINE LENDER:   

For Payments and Requests for Credit Extensions:

 

Bank of America, N.A.

2380 Performance Drive, Building C

Mailcode: TX2-984-03-23

Richardson, TX 75082

Attention:     Angie Hidalgo

Telephone:   469-201-9956

Facsimile:     214-416-0555

E-Mail:         angie.hidalgo@baml.com

  

Wiring Instructions – U.S. Dollars:

 

Bank:              Bank of America, N.A.

ABA No.:        026009593

Account No.:  1366072250600

Reference:      Watsco, Inc.

Attention:        Angie Hidalgo

Telephone:      469-201-9956

Facsimile:       214-416-0555



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,             

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 5, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among WATSCO, INC., a Florida corporation (the “Company”),
WATSCO CANADA, INC., a New Brunswick corporation (the “Canadian Borrower”),
CARRIER ENTERPRISE MEXICO, S. DE R.L. DE C.V., a limited liability corporation
organized under the laws of Mexico (the “Mexican Borrower”), certain
Subsidiaries of the Company (such Subsidiaries, together with the Canadian
Borrower and the Mexican Borrower, the “Designated Borrowers” and, each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”) (select one):

☐ A Borrowing of [Committed (USD/MC) Loans] [Committed (MXN) Loans]

☐ A conversion or continuation of Committed (USD/MC) Loans

☐ A continuation of Committed (MXN) Loans

 

  1.

On __________________________________________ (a Business Day).

 

  2.

In the amount of _______________________________.

 

  3.

Comprised of __________________________________.

[Type of Committed Loan requested]

 

  4.

In the following currency: ________________________

 

  5.

For Eurocurrency Rate Loans: with an Interest Period of __________.

 

  6.

On behalf of ___________________1 [insert name of applicable Designated
Borrower].

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

WATSCO, INC. By:  

 

Name:  

 

Title:  

 

 

1 

To be a Designated Mexican Borrower if a Committed (MXN) Borrowing. May not be a
Designated Mexican Borrower if a Committed (USD/MC) Borrowing.

 

A - 1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                     ,             

 

To:

Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 5, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among WATSCO, INC., a Florida corporation (the “Company”),
WATSCO CANADA, INC., a New Brunswick corporation (the “Canadian Borrower”),
CARRIER ENTERPRISE MEXICO, S. DE R.L. DE C.V., a limited liability corporation
organized under the laws of Mexico (the “Mexican Borrower”), certain
Subsidiaries of the Company (such Subsidiaries, together with the Canadian
Borrower and the Mexican Borrower, the “Designated Borrowers” and, each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1.

On _______________ (a Business Day).

 

  2.

In the amount of $_______________.

 

  3.

With an interest rate of ____________.

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

WATSCO, INC. By:  

 

Name:  

 

Title:  

 

 

B - 1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF USD/MC LOAN NOTE

Date:                     ,             

FOR VALUE RECEIVED, the undersigned (individually and collectively, the
“Borrower”) hereby promises to pay to                      or registered assigns
(the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to the Borrower under that certain Credit Agreement, dated as of
December 5, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among WATSCO, INC., a Florida
corporation (the “Company”), WATSCO CANADA, INC., a New Brunswick corporation
(the “Canadian Borrower”), CARRIER ENTERPRISE MEXICO, S. DE R.L. DE C.V., a
limited liability corporation organized under the laws of Mexico (the “Mexican
Borrower”), certain Subsidiaries of the Company, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in the currency in which such
Committed Loan is denominated and in Same Day Funds at the Administrative
Agent’s Office for such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This USD/MC Loan Note (this “Note) is one of the Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Note is also
entitled to the benefits of the Guaranty. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount, currency and
maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS]

 

C-1 - 1

Form of USD/MC Loan Note



--------------------------------------------------------------------------------

[WATSCO, INC.

By:  

 

Name:  

 

Title:  

 

WATSCO CANADA, INC.

By:  

 

Name:  

 

Title:  

 

]   OR  

[APPLICABLE DESIGNATED BORROWER]2

By:  

 

Name:  

 

Title:  

 

 

2 

Not to be any Designated Mexican Borrower.

 

C-1 - 2

Form of USD/MC Loan Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Currency
and Amount
of Loan
made    End of
Interest
Period    Amount of
Principal or
Interest Paid
this Date    Outstanding
Principal
Balance
This Date    Notation
Made by

 

C-1 - 3

Form of USD/MC Loan Note



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF MXN LOAN NOTE

See attached.

 

C-2 - 1

Form of MXN Loan Note



--------------------------------------------------------------------------------

PROMISSORY NOTE

NOT TRANSFERABLE BY ENDORSEMENT

  

PAGARÉ

NO NEGOCIABLE

MXN$            .00    MXN$            .00 FOR VALUE RECEIVED, the undersigned,
CARRIER ENTERPRISE MEXICO, S. DE R.L. DE C.V. (the “Borrower”), by this
Promissory Note unconditionally promises to pay to the order of
                     (the “Bank”), the principal sum of MXN$            .00
(             Pesos 00/100, lawful currency of Mexico) payable on the Maturity
Date (as defined below).    POR VALOR RECIBIDO, la suscrita, CARRIER ENTERPRISE
MEXICO, S. DE R.L. DE C.V. (el “Deudor”), por este Pagaré promete
incondicionalmente pagar a la orden de                      (el “Banco”), la
suma principal de MXN$            .00 (             de Pesos 00/100, moneda de
curso legal de México), pagadera en la Fecha de Vencimiento (según se define más
adelante). The Borrower also unconditionally promises to pay to the Bank,
interest on the unpaid principal amount of this Promissory Note, from the date
hereof until the Maturity Date, calculated in respect to each day during each
Interest Period (as defined below), at a rate per annum equal to the Interest
Rate (as defined below), applicable during each Interest Period. Interest shall
be payable in arrears, on the Interest Payment Dates (as defined below),
provided that upon any repayment or prepayment of any principal amount of this
Promissory Note, interest accrued and unpaid on the principal amount repaid or
prepaid, shall be payable on the date of such repayment or prepayment.    El
Deudor promete, asimismo, incondicionalmente pagar al Banco, intereses sobre el
saldo insoluto de principal de este Pagaré, desde la fecha del presente hasta la
Fecha de Vencimiento, calculados por cada día de cada Período de Intereses
(según se define más adelante), a una tasa anual igual a la Tasa de Interés
(según se define más adelante) aplicable durante cada Período de Intereses. Los
intereses se pagarán en forma vencida, en las Fechas de Pago de Intereses (como
se define más adelante) en el entendido que en caso de cualquier pago o pago
anticipado de cualquier suma principal de este Pagaré, los intereses devengados
e insolutos sobre la suma pagada o pagada anticipadamente serán pagaderos en la
fecha en que se realice dicho repago o prepago. Any outstanding principal amount
and interest (to the extent permitted by applicable law) not paid when due under
this Promissory Note, shall bear overdue interest from the day on which the
default occurs, for each day until paid, payable on demand, at a rate per annum
equal to the sum of the Interest Rate applicable during each Interest Period
plus 2.00%.    Cualquier saldo insoluto de principal y de intereses (en la
medida permitida por la legislación aplicable) que no sea pagado a su
vencimiento conforme a este Pagaré, devengará intereses moratorios a partir del
día en que ocurra el incumplimiento y por cada día hasta que sea pagado el monto
en mora, pagaderos a la vista, a una tasa anual igual a la suma de la Tasa de
Interés aplicable durante cada Período de Intereses más 2.00%. Ordinary and
overdue interest hereunder shall be calculated on the basis of the actual number
of days elapsed (including the first day but excluding the last day), during a
year of 360 days.    Los intereses ordinarios y moratorios conforme al presente
serán calculados sobre la base del número de días efectivamente transcurridos
(incluyendo el primer día pero excluyendo el último), en un año de 360 días. For
purposes of this Promissory Note, the following terms shall have the following
meanings:    Para efectos de este Pagaré, los siguientes términos tendrán los
siguientes significados: “Administrative Agent” means Bank of America, N.A.   
“Agente Administrativo” significa Bank of America, N.A. “Applicable Rate” means
1.650%.    “Margen Aplicable” significa 1.650%. “Business Day” means any day
other than a Saturday, Sunday or other day on which commercial banks in New York
City, New York or Mexico City, Mexico are authorized by law to close.    “Día
Hábil” significa cualquier otro día distinto de un Sábado, Domingo o cualquier
día en el que los bancos comerciales en la Ciudad de Nueva York, Nueva York o en
la Ciudad de México, México estén autorizados por ley a cerrar. “Interest
Payment Date” means the last day of each Interest Period.    “Fecha de Pago de
Intereses” significa el último día de cada Período de Intereses.

 

C-2 - 1

Form of MXN Loan Note



--------------------------------------------------------------------------------

“Interest Period” means the period commencing on the date hereof and ending on
the date [1][3][6] months thereafter, provided that (i) if any Interest Period
would otherwise end on a day that is not a Business Day, such Interest Period
shall be extended to the following Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the next preceding Business Day,
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month in which such Interest Period is to end) shall end on the last
Business Day of the calendar month in which such Interest Period is to end, and
(iii) no Interest Period shall extend beyond the Maturity Date.    “Período de
Intereses” significa el período que comienza en la fecha del presente y que
termina el día numéricamente correspondiente que ocurra [1][3][6] (tres) meses
después, en el entendido que (i) si cualquier Período de Intereses termina en un
día que no sea un Día Hábil, dicho Período de Intereses se extenderá al
siguiente Día Hábil salvo que el resultado de dicha extensión sea que dicho
Período de Intereses termine en otro mes calendario, en cuyo caso, dicho Período
de Intereses terminará el Día Hábil inmediato anterior, (ii) si cualquier
Período de Intereses comienza el último Día Hábil de un mes calendario (o en un
día respecto del cual no exista un día que corresponda numéricamente en el mes
calendario en el que dicho Período de Intereses termine), dicho Período de
Intereses terminará el último Día Hábil del mes calendario en el que dicho
Período de Intereses termine, y (iii) ningún Período de Intereses terminará
después de la Fecha de Vencimiento. “Interest Rate” means, with respect to each
Interest Period, the sum of the TIIE Rate applicable during such Interest Period
plus the Applicable Rate.    “Tasa de Interés” significa, respecto de cada
Período de Intereses, la suma de la Tasa TIIE aplicable durante dicho Período de
Intereses más el Margen Aplicable. “Maturity Date” means                      ,
2023, provided that if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day.    “Fecha de Vencimiento” significa el     
de              de 2023, en el entendido que si dicha fecha no es un Día Hábil,
la Fecha de Vencimiento será el Día Hábil inmediato anterior. “Mexico” means the
United Mexican States.    “México” significa los Estados Unidos Mexicanos. “TIIE
Rate” means, for any Interest Period, the rate per annum equal to the Tasa de
Interés Interbancaria de Equilibrio for a term of [28][91][182] days (or a
comparable or successor rate approved by the Administrative Agent), as published
by Banco de México in the Official Gazette of the Federation (Diario Oficial de
la Federación) (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent in writing from time
to time) at or about 12:00 p.m. (Mexico City time) on the first day of such
Interest Period, provided that in no event shall the TIIE Rate be less than
zero.    “Tasa TIIE” significa, para cualquier Período de Intereses, la tasa de
interés anual equivalente a la Tasa de Interés Interbancaria de Equilibrio a
plazo de [28][91][182] días (o cualquier tasa similar o que la sustituya que sea
aprobada por el Agente Administrativo), que se publique por Banco de México en
el Diario Oficial de la Federación (o en cualquier otra fuente disponible que la
publique que sea elegida por escrito por el Agente Administrativo en cualquier
momento) aproximadamente a las 12:00 p.m. (hora de la Ciudad de México) en el
primer día de dicho Período de Intereses, en el entendido que en ningún caso, la
Tasa TIIE será menor a cero. All payments to be made by the Borrower hereunder
shall be made free and clear of and without condition or deduction for any
setoff or counterclaim, in immediately available funds, no later than 2:00 p.m.
(Mexico City time) on the due date, in Mexican Pesos, to the Administrative
Agent for the benefit of the Bank, at the account maintained by the
Administrative Agent at BBVA Bancomer, CLABE number 012180004473838865, account
number 0447383886, Beneficiary Bank of America México, S.A. Institución de Banca
Múltiple, Reference Carrier Enterprise México. The Borrower agrees to reimburse
upon demand, in like manner and funds, all reasonable and documented costs and
expenses of the holder hereof, incurred in connection with the enforcement of
this Promissory Note (including all reasonable and documented costs and expenses
of counsel).    Todos los pagos que el Deudor deba hacer conforme a este Pagaré
se harán libres de y sin deducción o retención alguna por cualquier deducción o
compensación, en fondos inmediatamente disponibles, antes de las 2:00 p.m. del
día (hora de la Ciudad de Nueva York) de la fecha en que venzan, en Dólares, al
Agente Administrativo para el beneficio del Banco, en la cuenta del Agente
Administrativo en BBVA Bancomer, CLABE 012180004473838865, número de cuenta
0447383886, Beneficiario Bank of America México, S.A. Institución de Banca
Múltiple, Referencia Carrier Enterprise México. El Deudor conviene en rembolsar
a la vista, en la misma forma y fondos, todos los costos y gastos razonables y
documentados incurridos por el tenedor del presente en relación con el
procedimiento de cobro del presente Pagaré (incluyendo todos los costos y gastos
razonables y documentados de asesores legales).

 

C-2 - 2

Form of MXN Loan Note



--------------------------------------------------------------------------------

All payments hereunder shall be made without deduction or withholding for any
present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges, including any interest, additions to tax or
penalties applicable thereto, imposed by Mexico or any political subdivision or
taxing authority thereof or therein or by any jurisdiction from which the
Borrower shall make any payment hereunder, excluding, however, taxes imposed on
or measured by net income (however denominated), franchise taxes and branch
profits taxes, in each case, imposed as a result of the holder’s hereof being
organized under the laws of, or having its principal office or its lending
office located in, Mexico or any political subdivision thereof (the “Taxes”). If
the Borrower shall be required by applicable law to withhold or deduct any
Taxes, then the Borrower shall withhold or make such deductions, shall timely
pay the full amount withheld or deducted to the relevant governmental authority
in accordance with applicable laws, and shall increase the sum payable hereunder
so that after any required withholding or the making of all required deductions
(including deductions and withholdings applicable to additional sums payable
hereunder) the holder hereof receives an amount equal to the sum it would have
received had no such withholding or deduction been made.    Todos los pagos a
efectuarse al amparo del presente, se harán libres de y sin deducción o
retención alguna por cualesquiera impuestos, contribuciones, imposiciones,
derechos, deducciones, retenciones, derechos, gastos u otras cargas, presentes o
futuros, incluyendo cualesquiera intereses, recargos o multas respecto de los
mismos, impuestos por cualquier autoridad fiscal de México o cualquier
subdivisión política de México o de cualquier otra jurisdicción desde o a través
de la cual el Deudor realice pagos de conformidad con este Pagaré, excluyendo,
sin embargo, impuestos determinados o medidos sobre la renta (cualquiera que sea
su denominación), impuestos de franquicias e impuestos sobre las ganancias de
sucursales, en cada caso, que se impongan como resultado de que el tenedor del
presente se encuentre constituido conforme a las leyes de, tenga su oficina
principal o su oficina de fondeo en, México o cualquier subdivisión política de
México (los “Impuestos”). En caso que el Deudor esté legalmente obligado a
llevar a cabo cualquier retención o deducción de cualesquiera Impuestos, el
Deudor hará la retención o deducción que se trate, pagará de manera puntal las
sumas retenidas o deducidas a la autoridad gubernamental correspondiente de
conformidad con la legislación aplicable, y pagará al tenedor del presente las
cantidades adicionales (incluyendo deducciones y retenciones aplicables a sumas
adicionales pagaderas conforme al presente) que sean necesarias para asegurar
que la suma neta recibida por el tenedor de este Pagaré sea igual a la suma que
dicho tenedor hubiere recibido si tales retenciones o deducciones no se hubieren
llevado a cabo. This Promissory Note shall be governed by, and construed in
accordance with, the law of the State of New York, United States of America,
provided that if any action or proceeding in connection with this Promissory
Note were brought to any courts in Mexico, this Promissory Note shall be deemed
to be governed by the laws of Mexico.    Este Pagaré se regirá e interpretará de
acuerdo con las leyes del Estado de Nueva York, Estados Unidos de América, en el
entendido que si cualquier acción o procedimiento relacionado con este Pagaré se
iniciare en los tribunales de México, este Pagaré se considerará regido por las
leyes de México. Any legal action or proceeding arising out of or relating to
this Promissory Note shall be brought before the Supreme Court of the State of
New York sitting in New York County, the United States District Court of the
Southern District of New York, and any relevant appellate court from any
thereof, or in any federal competent court sitting in Mexico City, Mexico. The
Borrower and the holder hereof expressly waive any right to the jurisdiction of
any other courts, to which they may be entitled by reason of their present or
future domicile, place of residence or for any other reason.    Cualquier acción
o procedimiento que se derive o se relacione con este Pagaré deberá ser
instituido ante la Corte Suprema del Estado de Nueva York ubicada en el Condado
de Nueva York, las Cortes de Distrito de los Estados Unidos del Distrito Sur de
Nueva York y en los tribunales de apelación de los mismos o en cualquier
tribunal federal competente localizado en la Ciudad de México, México. El Deudor
y el tenedor del presente expresamente renuncian a la jurisdicción de
cualesquiera otros tribunales a la que puedan tener derecho en virtud de su
domicilio o lugar de residencia presente o futuro, o por cualquier otra causa.
For any notice in Mexico related to this Promissory Note, the Borrower
designates its domicile at                     , Mexico.    Para cualquier aviso
en México relacionado con este Pagaré, el Deudor designa la siguiente dirección
como su domicilio                     , México. The Borrower hereby waives
diligence, demand, protest, presentment, notice of dishonor or any other notice
or demand whatsoever in connection with this Promissory Note.    El Deudor en
este acto renuncia a diligencia, demanda, protesto, presentación, notificación o
demanda de cualquier naturaleza en relación con este Pagaré.

 

C-2 - 3

Form of MXN Loan Note



--------------------------------------------------------------------------------

This Promissory Note may only be transferred through ordinary transfer or by any
legal means other than endorsement, pursuant to Article 27 of the General Law on
Negotiable Instruments and Credit Transactions.    Este Pagaré solo podrá
transmitirse por cesión ordinaria o por cualquier otro medio legal distinto al
endoso, de conformidad con el Artículo 27 de la Ley General de Títulos y
Operaciones de Crédito. This Promissory Note is executed in both English and
Spanish versions. In the case of any conflict or doubt as to the proper
construction of this Promissory Note, the English version shall govern, provided
that in any action or proceeding brought in any court in Mexico, the Spanish
version shall prevail.    El presente Pagaré se suscribe en versiones en inglés
y español. En caso de conflicto o duda en relación con la debida interpretación
de este Pagaré, la versión en inglés prevalecerá, en el entendido que en
cualquier procedimiento iniciado en México, prevalecerá la versión en español.
This Promissory Note consists of 4 (four) pages evidencing one instrument.   
Este Pagaré consta de 4 (cuatro) páginas que constituyen un solo instrumento. IN
WITNESS WHEREOF, the Borrower has duly executed this Promissory Note on the date
mentioned below.    EN VIRTUD DE LO CUAL, el Deudor ha firmado este Pagaré en la
fecha abajo mencionada.                     , State of             , Mexico, on
                 ,             .                        ,             , México,
el      de              de             . CARRIER ENTERPRISE MEXICO, S. DE R.L.
DE C.V.

 

 

   

 

By/Por: ______________     By/Por: ________________ Title/Cargo: Attorney in
fact/Apoderado     Title/Cargo: Attorney in fact/Apoderado

 

C-2 - 4

Form of MXN Loan Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 5, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among WATSCO, INC., a Florida corporation (the “Company”),
WATSCO CANADA, INC., a New Brunswick corporation (the “Canadian Borrower”),
CARRIER ENTERPRISE MEXICO, S. DE R.L. DE C.V., a limited liability corporation
organized under the laws of Mexico (the “Mexican Borrower”), certain
Subsidiaries of the Company (such Subsidiaries, together with the Canadian
Borrower and the Mexican Borrower, the “Designated Borrowers” and, each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the Company, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate (this
“Certificate”) to the Administrative Agent on the behalf of the Company, and
that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Company has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Company ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Company has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Company
during the accounting period covered by such financial statements.

3. A review of the activities of the Company during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Company performed and observed all its Obligations
under the Loan Documents, and

[select one:]

 

D - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of the Borrowers contained in Article V of
the Agreement, and any representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Certificate, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Agreement shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01 of the Agreement, including the
statements in connection with which this Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

6. Schedule 2 attached hereto contains a listing of each Unrestricted Subsidiary
as of the date hereof.

[SIGNATURE PAGE FOLLOWS]

 

D - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                     ,                     .

 

WATSCO, INC. By:  

 

Name:  

 

Title:  

 

 

D - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________(“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.  

Consolidated Interest Coverage Ratio (7.11(a))

  

    

 

A.

   The Consolidated EBITDA as of the Statement Date, for the Company and the
Restricted Subsidiaries calculated on a consolidated basis for the four
consecutive fiscal quarters ending on the above date (“Measurement Period”)3:

 

                 1.    Consolidated Net Income for such period:    $
____________        2.    Consolidated Interest Expense:    $ ____________    
   3.    income tax expense:    $ ____________        4.    depreciation and
amortization (including non-cash, stock based compensation):    $ ____________  
     5.    cash distributions to any Joint Venture partner, in each case,
determined on a consolidated basis in accordance with GAAP:    $ ____________  
     6.   

Total for Measurement Period

(The sum of lines I.A.1 through I.A.4 minus I.A.5):4

   $ ____________  

 

 

3 

If fewer than four (4) consecutive fiscal quarters of the Company have been
completed since the Closing Date, the fiscal quarters of the Company that have
been completed since the Closing Date.

4 

Provided that, in any event and for all periods, non-cash gains or losses on
foreign currency translation in connection with the re-measurement of balance
sheet assets and liabilities shall be excluded from the calculation of
Consolidated EBITDA; provided further that, for the purposes of calculating
Consolidated EBITDA for any Measurement Period, (A) if at any time during such
Measurement Period (and after the Closing Date), the Company or any of the
Restricted Subsidiaries shall have made an Acquisition or converted any
Unrestricted Subsidiary into a Restricted Subsidiary, Consolidated EBITDA for
such Measurement Period shall be calculated after giving pro forma effect
thereto (including pro forma adjustments arising out of events which are
directly attributable to such Acquisition or conversion, as applicable, are
factually supportable, and are expected to have a continuing impact, as
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the SEC) or in such
other manner acceptable to the Administrative Agent as if any such Acquisition
or conversion, as applicable, occurred on the first day of such Measurement
Period and (B) if at any time during such Measurement Period (and after the
Closing Date), the Company or any of the Restricted Subsidiaries shall have made
a disposition of any subsidiary or any division or business line or converted
any Restricted Subsidiary to an Unrestricted Subsidiary, Consolidated EBITDA for
such Measurement Period shall be calculated as if such disposition or
conversion, as applicable, occurred on the first day of such Measurement Period.
Consolidated EBITDA of the Company and the Restricted Subsidiaries shall be
calculated to exclude therefrom any Consolidated EBITDA directly attributable to
Unrestricted Subsidiaries and non-Wholly-Owned Subsidiaries, but shall include
(i) all Consolidated EBITDA directly attributable to any such non-Wholly-Owned
Subsidiary that is a Loan Party, (ii) all Consolidated EBITDA (less any
distributions to the Joint Venture partner (other than the Company or its
Subsidiaries) in respect of such non-Wholly-Owned Subsidiary) directly
attributable to any such non-Wholly-Owned Subsidiary (x) that is not a Loan
Party and (y) all of the assets of which are subject to a perfected security
interest in favor of the Company or a Designated Borrower, as the case may be,
pursuant to security arrangements reasonably acceptable to the Administrative
Agent (it being understood that the only method of perfection shall be (x) the
filing of UCC financing statements with respect to assets of the U.S.
Subsidiaries, (y) the filing of PPSA financing statements with respect to the
assets of the Canadian Subsidiaries and (z) to the extent such equivalent
exists, the equivalent with respect to the assets of any other Foreign
Subsidiaries or, if no such equivalent exists, such other methods of perfection
as are required to achieve substantially equivalent perfection) and (iii) the
amount of any cash dividends or distributions actually received in the relevant
period by the Company from any such non-Wholly-Owned Subsidiary or any such
Unrestricted Subsidiary (x) that is not a Loan Party and (y) all of the assets
of which are not subject to a perfected security interest in favor of the
Company or a Designated Borrower, as the case may be, pursuant to security
arrangements described in clause (ii) above.

 

D - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

 

B.

   Consolidated Interest Expense as of the Statement Date, for the Company and
its Restricted Subsidiaries, as calculated on a consolidated basis in accordance
with GAAP for such Measurement Period:

 

    

     1.    total cash interest expense, including without limitation, the
portion of rent expense of the Company and its Restricted Subsidiaries with
respect to such period under capital leases that is treated as interest in
accordance with GAAP (whether or not actually paid during such period):    $
____________        2.    the net amount payable (or minus the net amount
receivable) under Hedge Agreements during such period (whether or not actually
paid or received during such period):    $ ____________        3.   

Consolidated Interest Expense for Measurement Period

(The sum of lines I.B.1 through I.B.2):

   $ ____________    

C.

  

Consolidated Interest Coverage Ratio

(Line I.A.6 ÷ Line I.B.3):

             

 

 

 

II.

 

Consolidated Leverage Ratio (7.11(b))

    

A.

   The Consolidated Total Indebtedness as of the Statement Date, for the Company
and the Restricted Subsidiaries, without duplication, as calculated on a
consolidated basis in accordance with GAAP for such Measurement Period:

 

     1.    all obligations for borrowed money:    $ ____________        2.   
all obligations evidenced by bonds, debentures, notes or other similar
instruments:    $ ____________        3.    all obligations in respect of the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of business):    $ ____________        4.    all
obligations under any conditional sale or other title retention agreement(s)
relating to property acquired by such Person:    $ ____________  

 

D - 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

      5.    all Capital Lease Obligations:    $ ____________         6.    all
obligations, contingent or otherwise, in respect of letters of credit,
acceptances or similar extensions of credit:    $ ____________         7.    all
Guarantees of the type of Indebtedness described in Lines II.A.1 through II.A.6:
   $ ____________         8.    all Indebtedness of a third party secured by any
Lien on property owned by such Person, whether or not such Indebtedness has been
assumed by such Person:    $ ____________         9.    all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any common stock of such Person5:    $ ____________        
10.    Off-Balance Sheet Liabilities:    $ ____________  

    

      11.   

Total for Measurement Period

(The sum of lines II.A.1 through II.A.10):

   $ ____________      B.    Liquidity as of the Statement Date6:    $
____________      C.   

Consolidated Leverage Ratio

(the ratio of a. Line II.A.11 minus Line II.B, divided by b. I.A.6):

  

 

5 

Other than any obligation of a Loan Party or Restricted Subsidiary to acquire
any Equity Interests of Sigler that are not owned by the Company and its
Subsidiaries on the Closing Date.

6 

The excess (if any) of (i) the aggregate amount of unrestricted and unencumbered
cash maintained by the Company in the United States of America over (ii)
$25,000,000; provided that Liquidity shall be equal to $0 if there are any Loans
outstanding as of such date.

 

D - 6

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 2

to the Compliance Certificate

Unrestricted Subsidiaries

 

D - 7

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities5) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:   

 

        

 

         [Assignor [is] [is not] a Defaulting Lender]

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 

Include all applicable subfacilities.

 

E-1 - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2.    Assignee[s]:   

 

        

 

         [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.    Borrowers:    WATSCO, INC., a Florida corporation (the
“Company”), WATSCO CANADA, INC., a New Brunswick corporation (the “Canadian
Borrower”), CARRIER ENTERPRISE MEXICO, S. DE R.L. DE C.V., a limited liability
corporation organized under the laws of Mexico (the “Mexican Borrower”), and
each other Designated Borrower 4.    Administrative Agent:    Bank of America,
N.A., as the administrative agent under the Credit Agreement 5.    Credit
Agreement:    Credit Agreement, dated as of December 5, 2018, among the
Borrowers, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender 6.    Assigned
Interest[s]:      

 

Assignor[s]6

   Assignee[s]7      Facility
Assigned8      Aggregate
Amount of
Commitment
for all
Lenders9      Amount of
Commitment
Assigned      Percentage
Assigned of
Commitment10     CUSIP
Number            $ ________      $ ________        _______ %             $
________      $ ________        _______ %             $ ________      $ ________
       _______ %   

 

[7.

Trade Date: __________________]11

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

6 

List each Assignor, as appropriate.

7 

List each Assignee and, if available, its market entity identifier, as
appropriate.

8 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “USD/MC
Commitment”, “MXN Commitment”, “L/C Commitment”, etc.).

9 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

10 

Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder (or as a percentage of the L/C Commitment of all L/C Issuers,
as applicable).

11 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-1 - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]12 [NAME OF ASSIGNOR] By:  

 

  Name:   Title: [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE[S]13 [NAME OF ASSIGNEE] By:  

 

  Name:   Title: [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

12 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

13 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

E-1 - 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and]1 Accepted: BANK OF AMERICA, N.A., as Administrative Agent

By:  

 

  Name:   Title:

[Consented to:]2 [___________________________]

By:  

 

  Name:   Title:

 

 

 

1 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

2 

To be added only if the consent of the Company and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

E-1 - 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to the terms of the Credit Agreement, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

 

E-1 - 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-1 - 6

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

See attached.

 

E-2 - 1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

LOGO [g638384dsp177.jpg]

ADMINISTRATIVE QUESTIONNAIRE - (MULTICURRENCY) Borrower or Deal Name Watsco,
Inc. and Watsco Canada, Inc. Legal Name of Lender or Record tor signature Page
Markit Entity Identifier (MEI) #: Fund Manager Name (if applicable): Legal
Address from Tax Document of Lender of Record city: State Province Postal Code
Domino Funding Address 5. Eurodollar Funding Address then #4): Street Address
Street Address Suite. Mali code State Mali code: City: state: City: state:
Postal Code: Country Postal Coder Country 6. Lender’s Contact formalin Primary
Credit Secondary Credit First Name First Name Middle Name Middle Name Last Name
Last Name: Title Title Street Address Street Address Suite-Mali Code: Suite-Mali
Code: State City State Postal Code Postal Code Country: Country: Office
Telephone #: Office Telephone #: Word E-Mali Address: Work E-Mali Address:
Sinatra E-Mali Address SyndTrak E-Mali Address Additional Syndtrak User Access:
Enter E-Mall Addresses SyrdTrak E-Mali Addresses:

 

E-2 - 2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

LOGO [g638384dsp178.jpg]

ADMINISTRATIVE QUESTIONNAIRE - (MULTICURRENCY) Primary Operations Contact.
Secondary Operations Contact. First M Last First Mi: Last The: The: Street
Address Street Address: Suite Mali Code Suite Mali Code City: state: City:
state: Postal Code: Country Postal code Country Telephone Facsimile: Telephone
Facsimile E-Mail Address E-Mali Address: SyndTrak E-Mali Address SyndTrak E-Mai
Address Does Secondary Operators Cornea need copy of notices YES NO? Operations
CLOSER Contact: First: M Last: Title: Street Address Suite/ Mail Code City:
State: Postal Code Country: Telephone Facsimile E-Mall Address Letter of CredR
Contact Draft Documentation Contact or Legal Counsel First M Last f MI: Last
Tattle Tattle Street Address Street Address Soft’ Mali Code ^ Suite’ Mali Code
Cay stale: cay state: Postal Code Country ^ Postal code Country Telephone
Facsimile: . Telephone Facsimile: . E-Mali address E-Mali Address:

 

E-2 - 3

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

LOGO [g638384dsp179.jpg]

ADMINISTRATIVE QUESTIONNAIRE - (MULTICURRENCY) USD EUR GBP P LEASE CHECK BOX THE
CURRENCIES YOUR INSTITUTION CAN FUND UNDER THIS TRANSACTION: 8. Lenders Payment
Instructions Are Lender Payment incursions arrached separarly? YES NO if NO.
please complete payment: insircuons on next page

 

E-2 - 4

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

LOGO [g638384dsp180.jpg]

Lender’s Standby Letter Payment instructions (if applicable) Pay to Bark Name
ABA#: City: State Account # Account Name: Attention: Use Lender’s us Dollars
term Payment instructions in Section if above? YES NO 10. Lenders Organizational
Structure and Tax Status Please refer to the enclosed with forcing tax
Instructions Mow and then complete tMs section accorangly: Lender Taxpayer
identteacon Number Tax Forr De vireo to Bar* of ‘America check applicable one):
W-9 W-88EN W-8BEN-E W-#Eking W-6EXPQ W-SIMY^ Tax Contact First Mt Last Tile:
Street Address Sim van code Toy- State: Postal Code: Chantry Telephone Fascine
E-Mali Address: SyrdTrak E-Mail Address NON-U.S. LENDER INSTTTUDONS 1.
Corpcradorts if your irsctuoori is oiganzed outside or me united Spates, s
«3s&fflea as a corporacon or otner ror-*va» mrouyi errny ‘or U S Tedera rcome
tax purposes, and is me owrer o’ the merest and omer ncome r recef.e6. you must
complete cne or me Toicwng mree ax txms. as aopcase to you nstnutior a) Form
w-esosi ocrcace or Foreign states cr BeosTWai Oxner ‘or jnrted States Tax
wmndarg and Repororq and a U.S Tax Compiarce Certflcáoe T apciicattei) or Forr
W-3BEN-E. o.) Form W-6ECI iCeniTteate <f Foreign Person s Clair thar ircone is
Effecsvey Connected *im the Conduct cf a Trade or Susne&s in the Jnrted Statesi.
or c.} Form W-8EXP ;Cerrrcate or Foreign Government or Other Foregn Organization
for jrited saes T» Wthnoi!*Tg and Repcrtlngi. A U.S. taxpayer loentrcacon nunoer
reoureo for any irstnuton suDmrarg a Form w-S EC) it« also reoureo on Form
W-3BÊN or Form W-9BEN for ceran nsttuoors oanng me Deneffls of a tax treaty <wn
me U.S. =*ease ne’er to me Instructors tier completing me tom appliance lo you#
institution. 2 Ftow-Tnrou* Entities ir ytxr nsnutfor is organized outside the
U.S.. and s ciass-ned for U.S. federa income tax gooses 3& enter

 

E-2 - 5

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

LOGO [g638384dsp181.jpg]

Partners. TrjK, Qu3lTVed or iMon-Otained imermedlafy. or other non-U.S.
*ow-mrouJt entity, an organic Form12016 Payment instructions (ir appOcaM») Pay
to Bark Name ABA#: City: Stae Aocxxrt*: Aocourt Name: Anerr.Br: U— Lender» US
Dollar» /drew Payment instructions in Section «6 above? YES MO 10. Lender’s
Organizational Structure and Tax Status Please refer to the encored wtthh ofcang
tax retractions below and Often complete tn* section accorangly Lender Taxpayeri
dentrteacon NumoerrnNp Tax wttnhoang Forr Deliverer to Bank o’ America I check
applicable Not W-9 W-88EN W-8BEN-E W-Sect W-6EXP W-Sims Tax Contact First Mt
Last Tile: Street Address Guta1 van code City State: Postal Code: Country:
Telephone Fascine W E-V3 Address: SyrdTrak E-Mail Address NON-U.S. LENDER
INSTITUTIONS Corporations if your insetting is organized outside or ten united
States is 3&6tfleo as a Corporate or other non-flow- through erne ‘or U S federa
iincome tax purposes, and is ten Denude owner o’ the merest and over noose r
reef’s. you must Complete one of the following Three tax tams. a) Form W-68EN
;Citrate of Foreign Status cry Beo^aai Owner ‘or jarred States Tax wtnhctorg and
Reprogram and a U.S Tan Compare Certflcáoe T plicate)) or Forr W-3BEN-E. o.)
Form W-6ECI iCertlTto3te to Foreign Person s Clam that Income is Effecsvefy
Corrected the Conduct of a Trade or Senses n the Jarred States. ore.) Form
W-8EXP ;Recreate or Foreign Government or Other Foreign Orgarizt)or for gritted
Stales WtrnotaTg and Reporting!. A U.S. tanager loentrcaton runnier retoured tor
any instructor sourer a Form W-8 Eke It also recurred or Form W-3BÊN or Form
W-9BEN for certain stupors owning ten Deerfly of a tax treaty #ten ne U.S. »ease
refer to Tie Instructors *nerd completing ne tom appellate to your institution
Flow-Thought if tar Suttor is orçaneed outside the U.S.. and is class-fled for
U.S. federa income tax onuses 3s stoner a Partnership. Tryst, Quaalude or
Nor-Obtained imermedlary. or other non-U.S. *ow-throuJt entity, an orgnai Form
NCV201S

 

E-2 - 6

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

LOGO [g638384dsp182.jpg]

W-BIMY Certificate of Foreign Intermediary Foreign Flow- Tax wrjirodng and
Reporting i must De competed by the intermedar) togetfer with a withholding
statement Flow mourn entrttes o(her rut Quailed imemedanes are retoured 10
pirogue tax forms *or each of Tie inhering Doula o»r*ere Please ‘ever to me
nancaons *r\err oompecrvg trvs TDcr. U S LEfCER INSTITUTIONS: If your irsotuoon
is ncoraorated cr organized ‘tetra the Jetted States, you must concede and rein
Form vv-9 (Request it or Taxpayer KJertfflcaflor Number arc Certffcxon; Pursuant
to me language conainea «fitful second of me Croon Agreerrem me app*cave racks
form far for insvmoor mus oe compared ana returned on or poor 10 me aa» on
wrucfi yocr romunor fieoomes a fender raj»’m»s Cruor Greene Fajfcjre or provide
me p<Doper or form twin requested woe Slips your rnsinunon 10 U.S. rax
wn/moMlrng ‘Daytona guidance and rtsrucaons 36 to were to submit try»s
oxumentadon can De txjnd at tfts link 11 Bank of America’s Payment Instructions
Input of matzo Omni o>*»it’s w»< w»veto» tar —tell remit Lufkin rwltrwtc*d
mtOtin SacOen f Mn>. L s cooler C-n. • Payment instructions Pay to: Bank of
America. NA ABA® 026003593 Ne*You VY Account»: 1366072250600 Attn: wire Clearing
Acct for Sync Loans - UQ Ref Watson me Fact>I& qn Ci~enc ,• Payment
instructions: forwpn Curtw<y

 

E-2 - 7

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF DESIGNATED BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date:                     ,             

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Credit Agreement, dated as of
December 5, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among WATSCO, INC., a Florida
corporation (the “Company”), WATSCO CANADA, INC., a New Brunswick corporation
(the “Canadian Borrower”), CARRIER ENTERPRISE MEXICO, S. DE R.L. DE C.V., a
limited liability corporation organized under the laws of Mexico (the “Mexican
Borrower”), certain Subsidiaries of the Company (such Subsidiaries, together
with the Canadian Borrower and the Mexican Borrower, the “Designated Borrowers”
and, each a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender, and reference is made thereto for full particulars of the
matters described therein. All capitalized terms used in this Designated
Borrower Request and Assumption Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

Each of                      (the “Designated Borrower”) and the Company hereby
confirms, represents and warrants to the Administrative Agent and the Lenders
that the Designated Borrower is a Restricted Subsidiary of the Company.

The documents required to be delivered to the Administrative Agent under
Section 2.14 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

Complete if the Designated Borrower is a U.S. Subsidiary: The true and correct
U.S. taxpayer identification number of the Designated Borrower is
                    .

Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

 

Identification Number

  

Jurisdiction of Organization

The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Credit
Agreement as a Borrower. Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower confirms its
acceptance of, and consents to, all representations and warranties, covenants,
and other terms and provisions of the Credit Agreement.

 

F - 1

Form of Designated Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans for its account unless and until the date five
Business Days after the effective date designated by the Administrative Agent in
a Designated Borrower Notice delivered to the Company and the Lenders pursuant
to Section 2.14 of the Credit Agreement.

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[DESIGNATED BORROWER]

By:  

 

Name:  

 

Title:  

 

WATSCO, INC. By:  

 

Name:  

 

Title:  

 

 

F - 2

Form of Designated Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF DESIGNATED BORROWER NOTICE

Date:                     ,             

 

To:

Watsco, Inc.

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Credit Agreement, dated as of December 5, 2018 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”; the terms defined therein being used herein as therein
defined), among WATSCO, INC., a Florida corporation (the “Company”), WATSCO
CANADA, INC., a New Brunswick corporation (the “Canadian Borrower”), CARRIER
ENTERPRISE MEXICO, S. DE R.L. DE C.V., a limited liability corporation organized
under the laws of Mexico (the “Mexican Borrower”), certain Subsidiaries of the
Company (such Subsidiaries, together with the Canadian Borrower and the Mexican
Borrower, the “Designated Borrowers” and, each a “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender, and reference is made thereto for full
particulars of the matters described therein. All capitalized terms used in this
Designated Borrower Notice and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [                                ] shall be a Designated
Borrower and may receive Loans for its account on the terms and conditions set
forth in the Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

G - 1

Form of Designated Borrower Notice



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF GUARANTEED PARTY DESIGNATION NOTICE

 

TO:

Bank of America, N.A., as Administrative Agent

 

RE:

Credit Agreement, dated as of December 5, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among WATSCO, INC., a Florida corporation (the “Company”), WATSCO CANADA, INC.,
a New Brunswick corporation (the “Canadian Borrower”), CARRIER ENTERPRISE
MEXICO, S. DE R.L. DE C.V., a limited liability corporation organized under the
laws of Mexico (the “Mexican Borrower”), certain Subsidiaries of the Company
(such Subsidiaries, together with the Canadian Borrower and the Mexican
Borrower, the “Designated Borrowers” and, each a “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

 

DATE:

[Date]

 

 

[Name of Cash Management Bank/Hedge Bank] (the “Guaranteed Party”) hereby
notifies you, pursuant to the terms of the Credit Agreement, that the Guaranteed
Party meets the requirements of a [Cash Management Bank] [Hedge Bank] under the
terms of the Credit Agreement and is a [Cash Management Bank] [Hedge Bank] under
the Credit Agreement and the other Loan Documents.

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

[__________________],

as a [Cash Management Bank] [Hedge Bank]

By:  

 

Name:  

 

Title:  

 

 

H - 1

Form of Guaranteed Party Designation Notice



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of December 5, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among WATSCO, INC., a Florida corporation (the
“Company”), WATSCO CANADA, INC., a New Brunswick corporation (the “Canadian
Borrower”), CARRIER ENTERPRISE MEXICO, S. DE R.L. DE C.V., a limited liability
corporation organized under the laws of Mexico (the “Mexican Borrower”), certain
Subsidiaries of the Company (such Subsidiaries, together with the Canadian
Borrower and the Mexican Borrower, the “Designated Borrowers” and, each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:             , 20[    ]

 

I - 1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of December 5, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among WATSCO, INC., a Florida corporation (the
“Company”), WATSCO CANADA, INC., a New Brunswick corporation (the “Canadian
Borrower”), CARRIER ENTERPRISE MEXICO, S. DE R.L. DE C.V., a limited liability
corporation organized under the laws of Mexico (the “Mexican Borrower”), certain
Subsidiaries of the Company (such Subsidiaries, together with the Canadian
Borrower and the Mexican Borrower, the “Designated Borrowers” and, each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:  

 

Title:  

 

Date:             , 20[    ]

 

I - 2

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of December 5, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among WATSCO, INC., a Florida corporation (the
“Company”), WATSCO CANADA, INC., a New Brunswick corporation (the “Canadian
Borrower”), CARRIER ENTERPRISE MEXICO, S. DE R.L. DE C.V., a limited liability
corporation organized under the laws of Mexico (the “Mexican Borrower”), certain
Subsidiaries of the Company (such Subsidiaries, together with the Canadian
Borrower and the Mexican Borrower, the “Designated Borrowers” and, each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or W-8BEN,
as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
(or W-8BEN, as applicable) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:  

 

Title:  

 

Date:             , 20[    ]

 

I - 3

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement, dated as of December 5, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among WATSCO, INC., a Florida corporation (the
“Company”), WATSCO CANADA, INC., a New Brunswick corporation (the “Canadian
Borrower”), CARRIER ENTERPRISE MEXICO, S. DE R.L. DE C.V., a limited liability
corporation organized under the laws of Mexico (the “Mexican Borrower”), certain
Subsidiaries of the Company (such Subsidiaries, together with the Canadian
Borrower and the Mexican Borrower, the “Designated Borrowers” and, each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:             , 20[    ]

 

I - 4

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF LETTERS OF CREDIT REPORT

Date:                     ,             

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 5, 2018
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among WATSCO, INC., a Florida corporation (the
“Company”), WATSCO CANADA, INC., a New Brunswick corporation (the “Canadian
Borrower”), CARRIER ENTERPRISE MEXICO, S. DE R.L. DE C.V., a limited liability
corporation organized under the laws of Mexico (the “Mexican Borrower”), certain
Subsidiaries of the Company (such Subsidiaries, together with the Canadian
Borrower and the Mexican Borrower, the “Designated Borrowers” and, each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

This report is being delivered pursuant to Section 2.03(l) of the Credit
Agreement. Set forth in the table below is a description of each Letter of
Credit issued by the undersigned and outstanding on the date hereof.

 

L/C No.

   Maximum
Face
Amount    Current
Face
Amount    Beneficiary
Name    Issuance
Date    Expiry
Date    Auto
Renewal    Date of
Amendment    Amount of
Amendment

 

 

[APPLICABLE L/C ISSUER]

By:  

 

Name:  

 

Title:  

 

 

J - 1

Form of Letters of Credit Report